Exhibit 10(g)

 

 

PROTECTIVE LIFE CORPORATION

401(K) PLAN

 

(As Amended and Restated as of January 1, 2015,

including the terms of the Plan as Amended and Restated

as of January 1, 2012,

and the Amendments thereto dated

December 28, 2012)

 

--------------------------------------------------------------------------------


 

PROTECTIVE LIFE CORPORATION

401(k) PLAN

 

TABLE OF CONTENTS

 

ARTICLE I

INTRODUCTION

 

1.1

Establishment and Amendment of Plan

2

1.2

Applicability of the Plan

2

 

 

 

ARTICLE II

DEFINITIONS

 

 

Account

3

After-Tax Account

3

After-Tax Contributions

3

Affiliated Company

3

Alternate Payee

3

Annual Employee Contribution Limit

3

Annual 415 Compensation

3

Authorized Leave of Absence

4

Before-Tax Account

5

Before-Tax Contributions

5

Beneficiary

5

Board of Directors

5

Break in Service

6

Catch-Up Contribution Limit

6

Catch-Up Contributions

6

Catch-Up Eligible Participant

6

Code

6

Committee

6

Company

6

Company Matching Account

7

Company Matching Contributions

7

Company Stock

7

Company Stock Subaccount

7

Compensation

8

Current Obligations

9

Differential Wage Payment

9

Disability

9

Disqualified Person

9

DOL Regulations

10

Earliest QDRO Retirement Age

10

Earliest QPSA Retirement Age

10

Early Retirement Eligibility Date

10

 

i

--------------------------------------------------------------------------------


 

Eligible Borrower

10

Employee

10

Employee Contributions

11

Employer

11

ERISA

11

ESOP

11

Exempt Loan

11

Fiduciary

13

Five Percent Owner

13

Forfeiture

13

Former Participant

13

Hardship

13

Highly Compensated Employee

14

Highly Compensated Former Employee

14

Highly Compensated Participant

15

Hour of Service

15

Income

16

Investment Fund

16

IRS Regulations

16

Key Employee

16

Leased Employee

16

Limitation Year

17

Loan Account

17

Loan Procedures

17

Non-Highly Compensated Participant

17

Non-Key Employee

17

One Percent Owner

17

One-Year Break in Service

17

Order

17

Participant

18

Participant Loan

18

Participant Note

18

Participating Company

18

Pension Plan

18

Plan

18

Plan Year

18

Prior Plan

18

Profit Sharing Account

18

Profit Sharing Contributions

18

Qualified Domestic Relations Order

18

Qualified ESOP Participant

19

Required Commencement Date

19

Retirement

19

Rollover Account

20

Rollover Contribution

20

Roth Account

20

 

ii

--------------------------------------------------------------------------------


 

Roth Contributions

20

Spouse

20

Terminated Participant

20

Termination of Employment

20

Top-Heavy Plan

20

Trust Agreement

20

Trust Fund

21

Trustee

21

Unallocated Company Stock Suspense Account

21

USERRA

21

Valuation Date

21

Vested

21

Year of Service

21

 

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

 

3.1

Eligibility

22

3.2

Employees Not Eligible to Participate

22

3.3

Reemployment

23

3.4

Eligibility Upon Entry or Re-entry into Eligible Class of Employees

23

3.5

Omission of Eligible Employee

23

3.6

Inclusion of Ineligible Employee

23

3.7

Election Not to Participate

24

3.8

Special Rules Regarding Reemployed Veterans Under USERRA

24

 

ARTICLE IV

CONTRIBUTIONS AND ALLOCATIONS

 

4.1

Employee Contributions

26

4.2

Company Matching Contributions

27

4.3

Profit Sharing Contributions

28

4.4

Other Allocations

29

4.5

Legally Required Contributions

31

4.6

Supplemental Company Matching and/or Profit Sharing Contributions

31

4.7

Change of Control

32

4.8

Rollover Contributions

33

4.9

Employer Contributions

33

 

 

 

ARTICLE V

INVESTMENT OF CONTRIBUTIONS;

ALLOCATION OF EARNINGS

 

5.1

Investment Funds

35

5.2

Changes of Investment Direction; Transfers

35

5.3

Valuation of Trust Fund and Participant Accounts; Dividend Allocations

36

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VI

VESTING REQUIREMENTS; FORFEITURES

 

6.1

Vesting

40

6.2

Application of Forfeitures

40

6.3

Rehires

40

 

 

 

ARTICLE VII

RIGHTS OF WITHDRAWAL FROM THE PLAN

PRIOR TO TERMINATION OF EMPLOYMENT;

PLAN LOANS

 

7.1

In-Service Withdrawals—General

42

7.2

After-Tax Account; Rollover Account

42

7.3

Before-Tax Account

42

7.4

Roth, Company Matching, Profit Sharing and Plan Loan Accounts

43

7.5

Plan Loans

44

7.6

Alternate Payees

45

7.7

Company Stock Conversion

45

 

 

 

ARTICLE VIII

DISTRIBUTIONS UPON TERMINATION

OF EMPLOYMENT

 

8.1

Termination Distributions

46

8.2

Lump-Sum Cashout Provision

46

 

ARTICLE IX

GENERAL DISTRIBUTION

PROVISIONS

 

9.1

Consent Requirements.

47

9.2

Required Minimum Distributions

48

9.3

Forms of Distribution

54

9.4

Direct Rollovers

55

9.5

Qualified Domestic Relations Orders

56

 

 

 

ARTICLE X

SPECIAL ESOP PROVISIONS

 

 

 

10.1

Exempt Loans Prior to February 1, 2015

58

10.2

Nonterminable Protections and Rights Prior to February 1, 2015

59

10.3

Put Option Prior to February 1, 2015

59

10.4

Merger

61

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XI

LIMITATIONS ON CONTRIBUTIONS

 

11.1

Annual Limit on Employee Contributions

62

11.2

Distribution of Excess Deferrals

62

11.3

Annual ADP and ACP Tests—Application of Safe Harbors

65

11.4

Section 415 Limits

68

 

 

 

ARTICLE XII

TOP-HEAVY PROVISIONS

 

12.1

Top-Heavy Definitions

71

12.2

General Rule

73

12.3

Determination of Top-Heavy

73

12.4

Minimum Allocations

74

12.5

Exceptions

75

 

ARTICLE XIII

ADMINISTRATION OF THE PLAN

 

13.1

Information

76

13.2

Appointment of Committee

76

13.3

Meetings

76

13.4

Quorum

76

13.5

Powers and Duties

76

13.6

Expenses

78

13.7

Funding Policy

78

13.8

Liability and Indemnity of Committee Members

78

13.9

Reliance on Reports and Certificates; Actions Taken in Good Faith

79

13.10

Member’s Own Benefits

79

 

 

 

ARTICLE XIV

PARTICIPANT ADMINISTRATIVE PROVISIONS; CLAIMS PROCEDURES

 

 

 

14.1

Personal Data to Committee

80

14.2

Address for Notification

80

14.3

Information Available

80

14.4

Beneficiary’s Right to Information

80

14.5

Claims for Benefits

80

14.6

Appeal and Review

81

14.7

Place of Payment and Proof of Continued Eligibility

82

 

 

 

ARTICLE XV

FUNDING AND INVESTMENT POLICY

 

 

 

15.1

Investment Policy

83

 

v

--------------------------------------------------------------------------------


 

15.2

Application of Cash

84

15.3

Contributions

84

15.4

Return of Employer Contributions

84

15.5

Appointment of Trustee

84

15.6

Exclusive Benefit

85

15.7

Benefits Supported Only By the Trust Fund

85

15.8

Rights to Assets of Trust Fund

85

15.9

Voting Company Stock Prior to February 1, 2015

85

 

ARTICLE XVI

AMENDMENT AND TERMINATION

 

16.1

Amendment and Duration of the Plan

87

16.2

Procedure for Amendment

88

16.3

Termination of the Plan

88

16.4

Corporate Transactions

88

16.5

Merger with Other Plans

88

 

 

 

ARTICLE XVII

FIDUCIARY RESPONSIBILITIES

 

17.1

Fiduciaries

89

17.2

Allocation of Responsibilities

89

17.3

Procedures for Delegation and Allocation of Responsibilities

89

17.4

Basic Responsibilities

90

17.5

Liability Among Co-Fiduciaries

91

 

ARTICLE XVIII

GENERAL PROVISIONS

 

18.1

Payment in the Event of Legal Disability

92

18.2

Payments Only from Trust Fund

92

18.3

Unclaimed Benefits

92

18.4

Execution of Receipts and Releases

93

18.5

No Guarantee of Interests

93

18.6

Employer Records

93

18.7

Interpretations and Adjustments.

93

18.8

Errors in Payment; Misstatements

93

18.9

Uniform Rules

93

18.10

Evidence

94

18.11

Severability

94

18.12

Notice

94

18.13

Waiver of Notice

94

18.14

Successors

94

18.15

Obligations of the Company

94

18.16

Inalienability of Benefits

94

 

vi

--------------------------------------------------------------------------------


 

18.17

Litigation Against the Plan

96

18.18

Service of Legal Process

96

18.19

No Rights Implied

96

18.20

Merger of Matrix Plan

96

18.21

Construction and Interpretation

96

18.22

Governing Law

97

 

 

 

ARTICLE XIX

PARTICIPATION IN AND WITHDRAWAL

FROM THE PLAN BY AFFILIATED COMPANY

 

 

 

19.1

Participation in the Plan

98

19.2

Withdrawal from the Plan

98

 

APPENDIX A

 

vii

--------------------------------------------------------------------------------


 

THIS PAGE INTENTIONALLY LEFT BLANK

 

1

--------------------------------------------------------------------------------


 

PROTECTIVE LIFE CORPORATION

401(K) PLAN

 

 

ARTICLE I

INTRODUCTION

 

1.1                            Establishment and Amendment of Plan.  The Company
presently maintains the Plan as a defined contribution pension plan for its
eligible employees and the employees of any Affiliated Company that has adopted
the Plan.  The Plan was amended as of January 1, 1990 to qualify a portion of
the Plan as an ESOP.  The Plan has been amended from time to time thereafter. 
The Plan is hereby amended and restated as of January 1, 2015,  to reflect the
sale of the Company Stock to The Dai-ichi Life Insurance Company, Limited
(“Dai-ichi Life”) and the conversion of stock to cash and merger of the ESOP
component into the 401(k) component of the Plan as a result thereof.

 

1.2                            Applicability of the Plan.  Unless otherwise
specifically provided herein, the provisions of the Plan as set forth herein are
applicable to Employees who are employed by an Employer on or after January 1,
2015.  Unless otherwise specifically provided herein, any person who was covered
by the Plan as in effect before January 1, 2015, and who terminated employment
before January 1, 2015, shall continue to be entitled to the benefits (if any)
provided under the Plan as in effect as of the date of such termination of
employment.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

The following words and phrases shall have the respective meanings set forth
below unless the context clearly indicates otherwise:

 

Account means any account or accounts of a Participant under the Plan; provided
that the Unallocated Company Stock Suspense Account shall not be considered an
account for any Participant, which will be terminated effective February 1,
2015, as part of the sale of Company Stock to Dai-ichi Life.

 

After-Tax Account means the Account established for a Participant’s After-Tax
Contributions and the income, expenses, gains and losses with respect thereto.

 

After-Tax Contributions means voluntary after-tax contributions to the Plan made
by the Participant.  After-Tax Contributions are not permitted after
December 31, 2001.  Such contributions were generally referred to as “voluntary
Employee contributions” in, and provided pursuant to, Section 4.12 of the Prior
Plan.

 

Affiliated Company means the Company and any entity which is a member of the
same controlled group of corporations or a controlled group of trades or
businesses (as defined in Code Section 414(b) or (c), as modified by Code
Section 415(h) for purposes of determining the limitation on benefits set forth
in Section 11.4 and Code Section 415) as the Company, any entity which along
with the Company is included in an affiliated service group as defined in Code
Section 414(m), and any other entity which is required to be aggregated with the
Company pursuant to Code Section 414(o).

 

Alternate Payee means any Spouse, former Spouse, child or other dependent of a
Participant.

 

Annual Employee Contribution Limit means $11,000 for the 2002 Plan Year; $12,000
for the 2003 Plan Year; $13,000 for the 2004 Plan Year; $14,000 for the 2005
Plan Year; $15,000 for the 2006 Plan Year; $15,500 for the 2007 and 2008 Plan
Years; $16,500 for the 2009 and 2010 Plan Years, and the amount determined
pursuant to Code Sections 402(g)(1) and 402(g)(4) for Plan Years after the 2010
Plan Year.  In the Plan as in effect immediately before January 1, 2008, the
“Annual Employee Contribution Limit” was referred to as the “Annual Before-Tax
Contribution Limit.”

 

Annual 415 Compensation means an Employee’s compensation as provided in IRS
Regulation 1.415(c)-2(d)(4), including (1) wages (within the meaning of Code
Section 3401(a)), plus amounts that would be included in wages but for an
election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b) (but disregarding any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed), and (2) all other payments of

 

3

--------------------------------------------------------------------------------


 

compensation to the Employee by the Company or an Affiliated Company (in the
course of the Employee’s trade or business) for which the Company or an
Affiliated Company is required to furnish the Employee a written statement of
wages and other compensation (such as a Form W-2 or a successor to that Form)
under Code Sections 6041(d), 6051(a)(3) and 6052.  Annual 415 Compensation shall
not include any payments (such as unfunded non-qualified deferred compensation
paid after Termination of Employment (regardless of the event that entitled the
Employee to payment), severance pay, and “parachute payments” (within the
meaning of Code Section 280G(b)(2)) that are made to an Employee after
Termination of Employment unless the payments are described in paragraph (a) or
(b) below.

 

(a)                               Annual 415 Compensation shall include the
following amounts if they are not excluded by the other provisions of this
definition of Annual 415 Compensation and if they are paid by the later of 2½
months after Termination of Employment or the end of the Limitation Year that
includes the date of the Termination of Employment:

 

(1) regular compensation for services during the Employee’s regular working
hours, compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), cash bonuses, or similar compensation,
provided such amounts would have been paid to the Employee before Termination of
Employment if the Employee had continued in employment with the Company or an
Affiliated Company; and

 

(2) payment for unused accrued bona fide sick, vacation, paid time off or other
leave, but only if the Employee would have been able to use the leave if
employment had continued.

 

(b)                              Annual 415 Compensation shall include
Differential Wage Payments made after December 31, 2008.

 

Annual 415 Compensation for any Limitation Year is the Annual 415 Compensation
actually paid or includible in gross income during such Limitation Year, and
shall not include amounts earned but not paid during the Limitation Year solely
because of the timing of pay periods and pay dates.

 

Payments awarded by an administrative agency or court or pursuant to a bona fide
agreement by the Company or an Affiliated Company to compensate an Employee for
lost wages are Annual 415 Compensation for the Limitation Year to which the back
pay relates, but only to the extent such payments represent wages and
compensation that would otherwise be included in Annual 415 Compensation under
this definition.

 

Authorized Leave of Absence means any absence authorized by an Employer,
including (a) leave for mandatory service in the Armed Forces of the United
States, (b) jury duty, (c) leave under the Family and Medical Leave Act of 1993
or USERRA, and (d) leave for sickness, accident, vacation, or Disability, or for
other reasons under rules established by the Employer and uniformly applied to
all individuals similarly situated.

 

4

--------------------------------------------------------------------------------


 

Before-Tax Account means the Account established for a Participant’s Before-Tax
Contributions and the income, expenses, gains and losses with respect thereto.

 

Before-Tax Contributions means contributions to the Plan made in lieu of
Compensation and in a manner intended to satisfy the requirements of Code
Section 401(k) pursuant to a Participant’s deferral election as provided for in
Section 4.1.  Such contributions were generally referred to as “Elective
Contributions” in, and were provided pursuant to Section 4.1(a) of, the Prior
Plan.  Any amounts distributed as Excess Annual Additions pursuant to
Section 11.4 shall not be deemed to be Before-Tax Contributions.

 

Beneficiary means any person or entity designated by a Participant in accordance
with the terms hereof to receive benefits hereunder in the event of the
Participant’s death. Each Participant may, from time to time, select one or more
Beneficiaries pursuant to such procedures as the Committee shall determine.
Unless the provisions of this Plan or a Qualified Domestic Relations Order
provide otherwise, the last such selection before the death of the Participant
shall determine to whom Plan benefits, if any, shall be paid.

 

If the Participant is married at the date of the Participant’s death, the
Beneficiary shall be the Participant’s surviving Spouse unless the Spouse has
consented in writing to the designation of another Beneficiary, which
designation may not be changed without consent of the Spouse unless the
voluntary consent of the Spouse (i) expressly permits designations by the
Participant without any requirement of further consent by the Spouse and
(ii) acknowledges that the Spouse has the right to limit the consent to a
specific Beneficiary. Such written consent must acknowledge the effect of the
Participant’s Beneficiary selection and must be witnessed by a Plan
representative or a notary public. Spousal consent is not required if it is
established to the satisfaction of the Committee that the consent may not be
obtained because the Spouse cannot be located or because of such other
circumstances as may be prescribed by regulations.  Any consent by a Spouse (or
establishment that the consent of the Spouse may not be obtained) shall be
effective only with respect to that Spouse.

 

If a Participant’s Beneficiary selection is not made in compliance with these
provisions or if all designated persons predecease the Participant, Beneficiary
shall mean the first of the following classes of successive preference
beneficiaries then surviving: the Participant’s (a) surviving Spouse,
(b) surviving children (including adopted and step-children) in equal shares,
(c) surviving parents in equal shares, (d) surviving brothers and sisters in
equal shares, and (e) estate.

 

Board of Directors means the Board of Directors of the Company as constituted
from time to time, or any committee appointed by the Board of Directors that is
given authority to exercise some or all of the powers of the Board of Directors
with respect to the Plan.

 

5

--------------------------------------------------------------------------------


 

Break in Service means the cessation of crediting of Hours of Service when an
Employee has a Termination of Employment or fails to report for work following a
military leave or Authorized Leave of Absence (in which case the Break in
Service shall be deemed to have occurred on the first day of the leave unless
otherwise required by law or as set forth in the definition of Hours of
Service).

 

Catch-Up Contribution Limit means the lesser of (a) $1,000 for the 2002 Plan
Year; $2,000 for the 2003 Plan Year; $3,000 for the 2004 Plan Year; $4,000 for
the 2005 Plan Year; $5,000 for the 2006, 2007 and 2008 Plan Years; $5,500 for
the 2009 and 2010 Plan Years and, for Plan Years after the 2010 Plan Year, the
amount determined pursuant to Code Section 414(v)(2), and (b) the excess (if
any) of (1) the Participant’s Annual 415 Compensation over (2) the Participant’s
Employee Contributions and other elective deferrals (as defined in Code
Section 414(u)(2)(C)) (other than Catch-Up Contributions).

 

Catch-Up Contributions means additional Employee Contributions that (a) exceed
any of (1) the Annual Employee Contribution Limit, (2) the 25% limit on the
amount of Compensation in each payroll period that may be subject to a deferral
election (as provided in Section 4.1(a)), and (3) if the Plan would fail the
average deferral percentage test of Code Section 401(k)(3) (if it did not
correct under Code Section 401(k)(8)), the highest amount of Employee
Contributions that can be retained in the Plan by a Highly Compensated Employee
pursuant to Code Section 401(k)(8)(c), and (b) are no greater than the Catch-Up
Contribution Limit.  Any Plan provision to the contrary notwithstanding,
(1) Catch-Up Contributions shall not be subject to any otherwise applicable
limitation in Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c) or
457(b)(2) (determined without regard to Code Section 457(b)(3)) (or any
corresponding Plan provision) or be taken into account in applying such
limitations to other contributions or benefits under this Plan or any other
plan, and (2) except as provided in Code Section 414(v)(4), the Plan shall not
be treated as failing to meet the requirements of Code Sections 401(a)(4),
401(k)(3), 401(k)(11), 401(k)(12), 403(b)(12), 408(k), 410(b) or 416 by reason
of the making of or the right to make such Contributions.

 

Catch-Up Eligible Participant means a Participant who, for a Plan Year, either
(1) has attained age 50 or (2) is projected to attain age 50 by the last day of
such Plan Year.

 

Code means the Internal Revenue Code of 1986, as it may be amended from time to
time. Reference to a Section of the Code shall include that Section, the
regulations promulgated thereunder, and any comparable section of any future
legislation that amends, supplements or supersedes such Section, effective as of
the date such comparable Section is effective with respect to the Plan.

 

Committee means the Retirement Committee, as from time to time constituted,
whose members are appointed by the President of the Company pursuant to
Article XIII to administer the Plan.

 

Company means Protective Life Corporation and any successor thereto, whether by
merger, consolidation, reorganization, assumption or otherwise.

 

6

--------------------------------------------------------------------------------


 

Company Matching Account means the Account established for a Participant’s
Company Matching Contributions and the income, expenses, gains and losses with
respect thereto, and includes all amounts previously held in the Participant’s
“Restricted Company Matching Account” and “Unrestricted Company Matching
Account.”

 

Company Matching Contributions means contributions made to the Plan by the
Employer pursuant to Section 4.2.  Such contributions were generally referred to
as “Employer Non-Elective Contributions” in, and were provided pursuant to
Section 4.1(b) of, the Prior Plan.

 

Company Stock means common stock issued by the Company (or by a corporation
which is a member of the controlled group of corporations of which the Company
is a member) which is readily tradable on an established securities market. If
there is no common stock which meets the foregoing requirement, the term
“Company Stock” means common stock issued by the Company (or by a corporation
which is a member of the same controlled group of corporations of which the
Company is a member) having a combination of voting power and dividend rights
equal to or in excess of: (A) that class of common stock of the Company (or of
any other such corporation) having the greatest voting power, and (B) that class
of common stock of the Company (or of any other such corporation) having the
greatest dividend rights. Noncallable preferred stock shall be deemed to be
“Company Stock” if such stock is convertible at any time into stock which
constitutes “Company Stock” hereunder and if such conversion is at a conversion
price which is reasonable (as of the date of the acquisition of such stock by
the Trust). For purposes of the preceding sentence, pursuant to DOL Regulations
and IRS Regulations, preferred stock shall be treated as noncallable if after a
call there will be a reasonable opportunity for a conversion which meets the
requirements of the preceding sentence.

 

Any Plan provision to the contrary notwithstanding, effective as of February 1,
2015, all Company Stock held as part of the Plan assets will be converted to
cash as a result of the sale of Company Stock to Dai-ichi Life and merged into
the 401(k) component of the Plan.

 

Company Stock Subaccount means the subaccount of a Participant which is credited
with full and fractional shares of Company Stock purchased and paid for by the
Trust Fund or contributed to the Trust Fund and which is held in either (a) that
portion of the Participant’s Company Matching Account attributable to Company
Matching Contributions made to the Plan after 1989 and before the 2009 Plan
Year, and (b) the Participant’s Profit Sharing Account.  A separate accounting
shall be maintained with respect to that portion of the Company Stock Subaccount
attributable to the Participant’s Accounts.

 

Any Plan provision to the contrary notwithstanding, effective as of February 1,
2015, all Company Stock held as part of the Plan assets will be converted to
cash as a

 

7

--------------------------------------------------------------------------------


 

result of the sale of Company Stock to Dai-ichi Life and merged into the
401(k) component of the Plan.

 

Compensation means the total cash compensation paid by an Employer to a
Participant, including:

 

(a)       base pay, overtime pay, cash bonuses and other cash compensation
designated by the Committee as constituting Compensation under the Plan;

 

(b)      salary reduction contributions made on the Participant’s behalf under a
plan sponsored by an Employer under Code Sections 125 or 401(k); and

 

(c)       amounts received within 2½ months after Termination of Employment, if
either (A) such amounts would have been paid to the Participant while the
Participant continued in employment with an Employer and are regular
compensation for services during the Participant’s regular working hours,
compensation for services outside the Participant’s regular working hours (such
as overtime or shift differential), cash bonuses, or similar compensation (and
only if such compensation is not excluded by the other provisions of this
definition of Compensation), or (B) such amounts are for bona fide sick,
vacation or other leave, but only if the Participant would have been able to use
the leave if employment had continued.

 

(d)     In addition, effective as of January 1, 2013, Compensation includes
bonuses and commissions payable pursuant to the Asset Protection Division Call
Center compensation plan or a similar successor program.

 

Compensation shall not include:

 

(1)                              commissions paid under an agent’s contract;
provided, however, effective as of January 1, 2013, Compensation shall not
include commissions paid to a Participant related to sales of the Company’s
products, unless specifically provided in this definition or as specifically
determined by the Committee;

 

(2)    income related to performance share awards, stock appreciation rights,
stock options, restricted stock, restricted stock units, and similar awards;

 

(3)                              earnings received during a period, or
attributable to a period, in which an Employee was not eligible to participate
in the Plan (as provided in Sections 3.1 and 3.2);

 

(4)    severance pay, unfunded non-qualified deferred compensation, “parachute
payments” (within the meaning of Code Section 280G(b)(2)) and other payments
that are made after the Participant’s Termination of Employment and are not
described in clause (c) above;

 

(5)                              Differential Wage Payments; and

 

8

--------------------------------------------------------------------------------


 

(6)            other extraordinary compensation designated by the Committee as
not constituting  Compensation under the Plan.

 

Notwithstanding the foregoing, for purposes of determining a Participant’s
Profit Sharing Contributions under Section 4.3 for a Plan Year, Compensation
shall mean the base pay paid by the Employer to such Participant in the Plan
Year, excluding all overtime pay, cash bonuses and other items of compensation.

 

For any Participant who has at least one Hour of Service on or after January 1,
2002, the Compensation taken into account under the Plan for any Plan Year
beginning on or after January 1, 2002 shall not exceed $200,000 (adjusted as
provided in Code Sections 401(a)(17) and 415(d)).

 

Compensation shall be recognized for the entire Plan Year, except with regard to
the Participant’s Employee Contributions, which shall be based on Compensation
during the effective period of the Participant’s deferral election.

 

Current Obligations means Trust obligations arising from extension of credit to
the Trust and payable in cash within one (1) year from the date an Employer
contribution is due.

 

Differential Wage Payment, effective as of January 1, 2009, means any payment
which (1) is made by the Company or an Affiliated Company with respect to any
period in which the individual receiving such payment is performing “service in
the uniformed services” (as defined in USERRA Section 4303) while on active duty
for a period of more than 30 days, and (2) represents all or a portion of the
wages the individual would have received from the Company or an Affiliated
Company if the individual were performing service therefor.

 

Disability means a condition that existed on the date of the Participant’s
Termination of Employment and that has resulted in, and continues to constitute,
a total disability of the Participant, as determined by either (a) the Social
Security Administration (or other applicable authority) under the federal Social
Security Act, or (b) the insurer (or other applicable claims administrator or
authority) pursuant to a claims determination under the Company’s long-term
disability plan.

 

Disqualified Person means a person who is (1) a Fiduciary, (2) a person
providing services to the Plan, (3) an Employer any of whose Employees are
covered by the Plan, (4) an employee organization any of whose members are
covered by the Plan, (5) an owner (direct or indirect) of 50% or more of (A) the
combined voting power of all classes of voting stock or of the total value of
all classes of the stock of a corporation, (B) the capital interest or profit
interest of a partnership, or (C) the beneficial interests of a trust or
unincorporated enterprise, which is an employer or employee organization
described in (3) or (4) above, (6) the spouse, ancestor, lineal descendant or
spouse of a lineal descendant of any individual described in (1), (2), (3),
(4) or (5) above, (7) a corporation, partnership,

 

9

--------------------------------------------------------------------------------


 

trust or estate of which (or in which) 50% or more of (A) the combined voting
power of all classes of voting stock or of the total value of all classes of the
stock of such corporation, (B) the capital or profit interest of such
partnership, or (C) the beneficial ownership of such trust or estate, is owned
(directly or indirectly) by persons described in (1), (2), (3), (4) or
(5) above, (8) an officer, director, 10% or more shareholder, or a highly
compensated Employee (earning 10% or more of the yearly wages of an employer) of
a person described in (3), (4), (5) or (7) above, or (9) a 10% or more (in
capital or profits) partner in joint ventures of a person described in (3), (4),
(5) or (7) above.

 

DOL Regulations means the regulations as promulgated by the Secretary of Labor
or his delegate, as amended from time to time.

 

Earliest QDRO Retirement Age means the earlier of (i) the date on which the
Participant is entitled to a distribution under the Plan, and (ii) the earliest
date on which the Participant would begin receiving benefits under the Plan if
the Participant had a Termination of Employment.

 

Earliest QPSA Retirement Age means the earliest date on which, under the Plan,
the Participant could elect to receive his benefits under the Plan.

 

Early Retirement Eligibility Date means the earliest date on which a Participant
may terminate employment with the Affiliated Companies with either a normal
retirement benefit or a subsidized early retirement benefit from a defined
benefit plan sponsored by an Affiliated Company.

 

Eligible Borrower means any Participant who is a “party in interest” to the Plan
(as defined in ERISA Section 3(14)).

 

Employee means any person employed by an Affiliated Company, including any
Leased Employee and (for Plan Years after the 2008 Plan Year) any person who is
receiving Differential Wage Payments and is therefore deemed to be employed by
an Affiliated Company under Code Section 414(u)(12).  The foregoing
notwithstanding, the following shall not be deemed to be Employees:

 

(a)       any person who is retained as a consultant or as an independent
contractor (e.g., a general agent, agent or broker who is compensated solely
through commissions, or a new agent who received temporary financing), and

 

(b)      any person who serves only as a director of an Affiliated Company, and

 

(c)       any employee who is a nonresident alien and who receives no earned
income (within the meaning of Code Section 911 (d)(2)) from an Employer which
constitutes income from sources within the United States (within the meaning of
Code Section 861 (a)(3)).

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if an individual who has not been classified by
an Affiliated Company as a common law employee is recharacterized by the
Internal Revenue Service, Department of Labor, other governmental entity, or any
court of the United States (collectively “government agency”) as a common law
employee, such individual will be considered an Employee, but only for periods
of time on and after the date the government agency issues a notice or ruling of
such recharacterization.  Such individual will not be considered an Employee for
periods before the date the government agency issues a notice or ruling of such
recharacterization, unless the Affiliated Company has classified the individual
as other than an Employee not in good faith.  The reclassification of an
individual as an Employee by a government agency shall not entitle such
individual to participate in the Plan unless such individual otherwise meets the
participation requirements of Article III, as determined by the Committee in its
sole discretion.

 

Employee Contributions means Before-Tax Contributions and Roth Contributions.

 

Employer means the Company and any Participating Company, with respect to its
Employees.

 

ERISA means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.  Reference to a Section of ERISA shall include that
Section, the regulations promulgated thereunder, and any comparable section of
any future legislation that amends, supplements or supersedes such Section,
effective as of the date such comparable Section is effective with respect to
the Plan.

 

ESOP means an employee stock ownership plan that meets the requirements of Code
Section 4975(e)(7) and IRS Regulation 54.4975-11.  Effective February 1, 2015,
as a result of the sale of Company Stock to Dai-ichi Life, the ESOP component of
the Plan will be converted so that no Company Stock is held by the Plan, and
said ESOP component shall be merged into the 401(k) component of the Plan.

 

Exempt Loan means a loan made to the Plan by a Disqualified Person or a loan to
the Plan which is guaranteed by a Disqualified Person and which satisfies the
following requirements (all as set forth in DOL Regulation 2550.408b-3 and IRS
Regulation 54.4975-7(b)):

 

(1)                       the loan must be primarily for the benefit of Plan
Participants and Beneficiaries;

 

(2)                       at the time the loan is made, the interest rate for
the loan and the price of the Company Stock to be acquired with the proceeds
thereof should not be such that Plan assets might be drained off;

 

11

--------------------------------------------------------------------------------


 

(3)                  the terms of the loan must be, at the time the loan is
made, at least as favorable to the Plan as the terms of a comparable loan
resulting from arm’s length negotiations between independent parties;

 

(4)                  the proceeds of the loan must be used within a reasonable
time after receipt by the Plan only for any or all of the following purposes:

 

(a)                               to acquire Company Stock;

 

(b)                              to repay such loan; and

 

(c)                               to repay a prior Exempt Loan;

 

(5)                 the loan must be at a reasonable rate of interest;

 

(6)                 the only Plan assets that may be given as collateral shall
consist only of shares of Company Stock purchased with proceeds of the loan or
that were used as collateral on a prior Exempt Loan that is being repaid with
the proceeds of the current loan;

 

(7)                  under the terms of the loan, any pledge of Company Stock
shall provide for the release of shares so pledged as set forth in Section 10.1;

 

(8)                  under the terms of the loan, the creditor shall have no
recourse against the Plan except with respect to (a) the collateral given for
the loan, (b) earnings attributable to such collateral, (c) Employer
contributions (other than contributions of Company Stock) that are made to meet
the Current Obligations, and (d) earnings attributable to such contributions;

 

(9)                  the loan must be for a specific term and may not be payable
at the demand of any person, except in the case of default;

 

(10)          in the event of default upon the loan, the value of the Trust Fund
transferred in satisfaction of the loan shall not exceed the amount of default
and, if the lender is a Disqualified Person, the loan shall provide for a
transfer of Trust Funds upon default only upon and to the extent of the failure
of the Plan to meet the payment schedule of the loan; and

 

(11)          loan payments during a Plan Year must not exceed an amount equal
to: (A) the sum, over all Plan Years, of all contributions and cash dividends
paid by the Employer to the Plan with respect to such loan and earnings on such
Employer contributions and cash dividends, less (B) the sum of the loan payments
in all preceding Plan Years.  A separate accounting shall be maintained for such
Employer contributions, cash dividends and earnings until the loan is repaid.

 

12

--------------------------------------------------------------------------------


 

As of March 1, 2009, there is no Exempt Loan outstanding.  Moreover, any Plan
provision to the contrary notwithstanding, no Exempt Loans shall be made to the
Plan or otherwise exist on or after February 1, 2015.

 

Fiduciary means, subject to ERISA Section 3(21), any person who (a) exercises
any discretionary authority or discretionary control respecting management of
the Plan or exercises any authority or control respecting management or
disposition of its assets, (b) renders investment advice for a fee or other
compensation, direct or indirect, with respect to any monies or other property
of the Plan or has any authority or responsibility to do so, or (c) has any
discretionary authority or discretionary responsibility in the administration of
the Plan, including, but not limited to, the Trustee, the Company, the Board of
Directors and the Committee.

 

Five Percent Owner has the meaning set forth in Section 12.1.

 

Forfeiture means that portion of a Participant’s Account that is not Vested, and
occurs on the earlier of:

 

(a)                               the distribution of the entire Vested portion
of a Terminated Participant’s Account, or

 

(b)                              the last day of the Plan Year in which the
Participant incurs five (5) consecutive One-Year Breaks in Service.

 

For purposes of paragraph (a) above, in the case of a Terminated Participant
whose Vested benefit was zero, such Terminated Participant shall be deemed to
have received a distribution of his Vested benefit upon his Termination of
Employment.

 

Former Participant means a person who has been a Participant, but who has ceased
to be a Participant for any reason.

 

Hardship means a financial hardship as determined by the Committee in a uniform
and non-discriminatory manner consistent with Code Section 401(k).  A
Participant shall be entitled to a withdrawal on account of Hardship only if the
withdrawal is necessary to satisfy one or more of the following types of
immediate and heavy financial need:

 

(a) Expenses for (or necessary to obtain) medical care for the Participant, the
Participant’s Spouse or dependent child (as defined in Code Section 152) that
would be deductible under Code Section 213(d) (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);

 

(b) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

13

--------------------------------------------------------------------------------


 

(c) Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve (12) months of post-secondary education for the
Participant, the Participant’s Spouse or dependent children (as defined in Code
Section 152 and, for taxable years beginning on or after January 1, 2005,
without regard to Code Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B));

 

(d) Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

 

(e) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B)); or

 

(f) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

 

Highly Compensated Employee for a Plan Year means (subject to Code
Section 414(q)) an Employee who performed services for an Affiliated Company
during such Plan Year and is in one or both of the following groups:

 

(a)                               an Employee who at any time during such Plan
Year or the previous Plan Year was a Five Percent Owner; or

 

(b)                              an Employee who received Annual 415
Compensation from the Affiliated Companies in excess of $80,000 (adjusted as set
forth in Code Section 414(q)(1)) during the previous Plan Year.

 

The determination of Annual 415 Compensation shall be made by including amounts
which are contributed by the Employer pursuant to a salary reduction agreement
and which are not includible in the gross income of the Participant under Code
Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.

 

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees.  Highly Compensated Former Employees shall be treated as Highly
Compensated Employees without regard to whether they performed services during
the Plan Year.

 

Highly Compensated Former Employee for a Plan Year means a former Employee who
had a separation year prior to such Plan Year and was a Highly Compensated
Employee in the year of separation from service or in any Plan Year after

 

14

--------------------------------------------------------------------------------


 

attaining age 55.  Highly Compensated Former Employees shall be treated as
Highly Compensated Employees. The method set forth in this definition for
determining who is a “Highly Compensated Former Employee” shall be applied on a
uniform and consistent basis for all purposes for which the Code
Section 414(q) definition is applicable.

 

Highly Compensated Participant means any Highly Compensated Employee who is
eligible to participate in the Plan.

 

Hour of Service means each hour credited to an Employee in accordance with the
following:

 

(a)                               An Hour of Service shall be credited to an
Employee for each hour (1) for which the Employee is directly or indirectly paid
or entitled to payment for the performance of duties for an Affiliated Company
(or, to the extent permitted by the Board of Directors or the Committee, for a
company that is acquired by an Affiliated Company), or (2) subject to paragraph
(c) below, for which the Employee is directly or indirectly paid or entitled to
payment for reasons (such as vacation, holiday, sickness, incapacity, layoff,
jury duty, military duty or leave of absence) other than for the performance of
duties (irrespective of whether the employment relationship has terminated). An
Employee on a non-hourly payroll whose compensation is not determined on the
basis of certain amounts for each hour worked shall be credited with 45 Hours of
Service for each week during which the Employee would otherwise have at least
one Hour of Service.

 

(b)                              An Hour of Service shall be credited to an
Employee for each hour (other than an hour for which credit was given under
paragraph (a) above) which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by an Affiliated Company. These hours shall be
credited to the Employee for the Plan Year or Plan Years to which the award or
agreement pertains rather than the Plan Year in which the award, agreement or
payment is made.

 

(c)                               Hours of Service for periods during which no
duties are performed will be determined and credited in accordance with DOL
Regulation 2530.200b-2(b) and (c). No more than 501 Hours of Service shall be
credited under this paragraph (c) for any computation period.

 

(d)                             Notwithstanding any other provisions of this
definition of Hours of Service, no Hours of Service shall be credited based on
any payment under a plan maintained solely to comply with applicable workers’
compensation, unemployment compensation or disability insurance laws or which
solely reimburses an Employee for medical or medically-related expenses.

 

15

--------------------------------------------------------------------------------


 

(e)                               If an Employee’s absence from the service of
an Affiliated Company occurs for any period by reason of (i) pregnancy of the
Employee, (ii) birth of a child of the Employee, (iii) placement of a child with
the Employee in connection with the adoption of such child by such Employee, or
(iv) for purposes of caring for such child for a period beginning immediately
following such birth or placement, and if the Employee does not return to
employment immediately upon the expiration of the period of absence, solely for
purposes of determining a One-Year Break in Service, the Plan shall credit the
Employee with up to 501 Hours of Service which otherwise would normally have
been credited to such Employee during the Plan Year (or in the following Plan
Year, if the Employee would not have incurred a One-Year Break in Service in the
Plan Year in which the absence commenced even without the crediting of such
Hours of Service). The Plan shall not credit any Employee with any Hours of
Service under this subparagraph (e) unless such Employee timely furnishes the
Committee information establishing (1) that the absence from the service of an
Affiliated Company was for one or more reasons specified above, and (2) the
number of days for which there was an absence.

 

(f)                                If an Employee’s absence from the service of
an Affiliated Company occurs by reason of an Authorized Leave of Absence, solely
for purposes of determining whether the Employee has incurred a One-Year Break
in Service, Hours of Service shall be recognized for such Authorized Leave of
Absence.

 

Income means the income or losses allocable to Excess Deferrals, which amount
shall be allocated in the same manner as income or losses are allocated pursuant
to Section 5.3.

 

Investment Fund means an investment fund established by the Committee pursuant
to Section 5.1.

 

IRS Regulations means the regulations as promulgated by the Secretary of the
Treasury or his delegate, as amended from time to time.

 

Key Employee has the meaning set forth in Section 12.1.

 

Leased Employee means (1) an individual who is not in the employ of an
Affiliated Company and who, pursuant to a leasing agreement between an
Affiliated Company and any other person (“leasing organization”), has performed
services for an Affiliated Company (or for an Affiliated Company and any other
person related to an Affiliated Company within the meaning of Code
Section 414(n)(6)) (the “recipient”) on a substantially full-time basis for at
least one year and such services are performed under the primary direction or
control by the recipient, and (2) any individual who is deemed to be an employee
of an Affiliated Company under Code Section 414(o). Notwithstanding

 

16

--------------------------------------------------------------------------------


 

the preceding sentence, if individuals described in the preceding sentence
constitute less than 20% of the non-highly compensated work force within the
meaning of Code Section 414(n)(5)(C)(ii), the Plan shall not treat an individual
as a Leased Employee if the leasing organization covers the individual in a
money purchase pension plan providing immediate participation, full and
immediate vesting and a non-integrated contribution formula equal to at least
ten percent of the individual’s compensation (as defined in Code
Section 415(c)(3), but including amounts contributed by Affiliated Company
pursuant to a salary reduction agreement which are excludable from the
individual’s gross income under Code Sections 125, 402(e)(3), 402(h)(1)(B) or
403(b)). If any Leased Employee is treated as an Employee of an Affiliated
Company as a result of the definition of Employee, however, contributions or
benefits provided by the leasing organization which are attributable to services
of the Leased Employee performed for an Affiliated Company shall be treated as
provided by an Affiliated Company.  If such an individual participates in the
Plan as a result of subsequent employment by an Employer, such person shall
receive credit for Years of Service for such person’s employment as a Leased
Employee.

 

Limitation Year means the Plan Year. Effective January 1, 2008, the Limitation
Year may only be changed by a Plan amendment. Furthermore, if the Plan is
terminated effective as of a date other than the last day of the Plan’s
Limitation Year, then the Plan shall be treated as if the Plan had been amended
to change its Limitation Year.

 

Loan Account means the Account established to hold a Participant Note executed
by an Eligible Borrower and to receive all payments of principal and interest
with respect thereto.

 

Loan Procedures means the terms, conditions and procedures established for
Participant Loans by the Committee.  The Loan Procedures shall be
non-discriminatory and shall conform to the provisions of the Code and ERISA.

 

Non-Highly Compensated Participant means any Participant who is not a Highly
Compensated Employee.

 

Non-Key Employee has the meaning set forth in Section 12.1.

 

One Percent Owner has the meaning set forth in Section 12.1.

 

One-Year Break in Service means any Plan Year during which an Employee has had a
Break in Service and has not completed more than 500 Hours of Service; provided,
however, that any Employee who is an active Employee on December 31 of any Plan
Year shall be deemed not to have incurred a One-Year Break in Service in such
Plan Year (regardless of his Hours of Service).

 

Order means any judgment, decree or order (including approval of a property
settlement agreement) which (i) relates to the provision of child support,
alimony payments or marital property rights to an Alternate Payment of a
Participant, and (ii) is made pursuant to a state domestic relations law
(including a community property law).

 

17

--------------------------------------------------------------------------------


 

Participant means any Employee who is eligible to participate and does
participate in the Plan and has not for any reason become ineligible to
participate further in the Plan.

 

Participant Loan means loan from the Plan to an Eligible Borrower, as provided
for in the Plan and the Loan Procedures.

 

Participant Note means the promissory note evidencing the Eligible Borrower’s
obligation to repay a Participant Loan, in such form and with such provisions as
are determined in a non-discriminatory manner by the Committee.

 

Participating Company means the Company and any other Affiliated Company which
(i) by resolution of its board of directors or other means, has adopted the Plan
for the benefit of its employees, (ii) has been designated by the Board of
Directors as a Participating Company under the Plan, and (iii) whose adoption of
the Plan and designation as a Participating Company have become effective and
have continued in effect.

 

Pension Plan means the Protective Life Corporation Pension Plan, as from time to
time amended.

 

Plan means the Protective Life Corporation 401(k) Plan as set forth herein and
as amended from time to time.

 

Plan Year means the twelve consecutive month period beginning each January 1 and
ending on the following December 31.

 

Prior Plan means the Protective Life Corporation 401(k) and Stock Ownership Plan
as in effect on December 31, 2001.

 

Profit Sharing Account means the Account established for a Participant’s
Profit-Sharing Contributions and the income, expenses, gains and losses with
respect thereto, and includes all amounts previously held in the Participant’s
“Restricted Profit Sharing Account” and “Unrestricted Profit Sharing Account.”

 

Profit Sharing Contributions means the contributions made to the Plan by the
Employer pursuant to Section 4.3.  Such contributions were generally referred to
as “Employer Non-Elective Contributions” in, and were provided pursuant to
Section 4.1(d) of, the Prior Plan.  No Profit Sharing Contributions shall be
made to the Plan with respect to Plan Years after 2007.

 

Qualified Domestic Relations Order means, subject to the provisions of Code
Section 414(p), any Order which (a) creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable with respect to a Participant
under the Plan, (b) specifies (i) the name and last known mailing address (if
any) of the Participant and each Alternate Payee

 

18

--------------------------------------------------------------------------------


 

covered by the Order, (ii) the amount or percentage of the Participant’s
benefits under the Plan to be paid to each such Alternate Payee, or the manner
in which such amount or percentage is to be determined, and (iii) the number of
payments or the period to which the Order applies and each plan to which the
Order relates; and (c) does not require the Plan to (i) provide any type or form
of benefit or any option not otherwise provided under the Plan, (ii) pay any
benefits to the Alternate Payee before the date the affected Participant attains
(or would have attained) the Participant’s Earliest QDRO Retirement Age,
(iii) provide increased benefits (determined on the basis of actuarial value),
or (iv) pay benefits to an Alternate Payee that are required to be paid to
another Alternate Payee under a prior Qualified Domestic Relations Order. 
Notwithstanding the foregoing, an Order will not be treated as failing to be a
Qualified Domestic Relations Order solely because such Order requires that
payment of benefits be made to an Alternate Payee (a) in the case of any payment
of benefits before a Participant has separated from service, on or after the
date on which the Participant attains (or would have attained) the Participant’s
Earliest QDRO Retirement Age, (b) as if the Participant had retired on the date
on which payment is to commence under such Order (taking into account only the
present value of benefits actually accrued as of such date and not taking into
account the present value of any Employer subsidy for early retirement), and
(c) in any form in which such benefits may be paid under the Plan to the
Participant (other than in the form of a joint and survivor annuity with respect
to the Alternate Payee and the Alternate Payee’s subsequent spouse).

 

Effective April 6, 2007, the definition of a QDRO will include (a) an Order that
is issued with respect to another Order or QDRO, including an Order that revises
or amends a prior Order; (b) an Order issued after the Participant’s annuity
starting date or death; and (c) an Order that names as the Alternate Payee a
person deemed financially dependent upon the Participant, provided that the
other requirements for a QDRO as set forth in the Plan’s QDRO procedure and/or
as defined in Code Section 414(p) are satisfied.

 

Qualified ESOP Participant means, for purposes of the former ESOP component of
the Plan, any Participant or Former Participant who has attained age 55.

 

Required Commencement Date means (a) with respect to a Participant who is a Five
Percent Owner, April 1 of the calendar year following the calendar year in which
the Participant attains age 70 ½, and (b) with respect to all other
Participants, the April 1 of the calendar year following later of the calendar
year in which the Participant attains age 70 ½ or the calendar year in which the
Participant has a Termination of Employment.

 

Retirement means (a) the Termination of Employment of a Participant pursuant to
which such Participant is eligible for an “Early Retirement Benefit” or “Normal
Retirement Benefit” under the Pension Plan, and (b) the Termination of
Employment of a Participant pursuant to which such Participant is eligible for a
subsidized early retirement benefit, or a “normal” retirement benefit payable to
an employee who terminates employment after attaining age 65, under any defined
benefit pension plan sponsored by an Affiliated Company (other than the Pension
Plan).

 

19

--------------------------------------------------------------------------------


 

Rollover Account means the Account established for a Participant’s Rollover
Contributions and the income, expenses, gains and losses with respect thereto.

 

Rollover Contribution means either (1) an “eligible rollover distribution” (as
defined in Code Section 402(f)(2)(A)) that is contributed to a Participant’s
Rollover Account pursuant to Code Section 401(a)(31) or 402(c), or (2) a
“rollover contribution” (as defined in Code Section 408(d)(3)) that is
contributed to a Participant’s Rollover Account pursuant to Code
Section 408(d)(3).

 

Roth Account means the Account established for a Participant’s Roth
Contributions and the income, expenses, gains and losses with respect thereto,
which Account is intended to satisfy the requirements for a “designated Roth
account” under Code Section 402A.

 

Roth Contributions means contributions made to the Plan (pursuant to a
Participant’s election as provided for in Section 4.1) in lieu of some or all of
the Before-Tax Contributions that the Participant is otherwise eligible to make
under the Plan, and in a manner intended to satisfy the requirements for
“designated Roth contributions” under Code Section 402A.

 

Spouse means the spouse of a Participant who is legally married to the
Participant.

 

Terminated Participant means a person who has been a Participant, but whose
employment has been terminated other than by death, Disability or Retirement.

 

Termination of Employment means the voluntary or involuntary severance of
Employment with an Affiliated Company (including severance of Employment by
reason of quit, discharge, early or normal retirement, disability or death),
except in the event of transfer to another Affiliated Company.  Unless otherwise
set forth herein or required by law, if an Employee fails to return to work
within the time prescribed in an Authorized Leave of Absence, the Employee shall
be deemed to have incurred a Termination of Employment as of the last day of
such Authorized Leave of Absence.  Notwithstanding the foregoing, Termination of
Employment shall have the meaning ascribed thereto in Code Section 415 for
purposes of such Code Section and the provisions of the Plan with respect
thereto.

 

Top-Heavy Plan means a plan described in Section 12.3.

 

Trust Agreement means the agreement between the Company and the Trustee (or
successor Trustee) under which assets of the Plan are held, administered and
managed by the Trustee. The provisions of the Trust Agreement, as it may be
amended from time to time, shall be considered an integral part of this Plan as
if set forth fully herein.

 

20

--------------------------------------------------------------------------------


 

Trust Fund means all property of every kind held and acquired by the Trustee
under the Trust Agreement.

 

Trustee means the persons or entities from time to time appointed by the Board
of Directors to act in the fiduciary capacity of trustee under the Trust
Agreement.

 

Unallocated Company Stock Suspense Account means an account containing Company
Stock which was acquired with the proceeds of an Exempt Loan and which has not
been released from such account and allocated to the Participants’ Company
Matching Accounts and Profit Sharing Accounts.  In February 2009, all
unallocated shares were released and the Unallocated Company Stock Suspense
Account effectively ceased to exist.  There have been no shares of Company Stock
in any Unallocated Company Stock Suspense Account since March 1, 2009. 
Notwithstanding the foregoing, effective February 1, 2015, in no event shall
there be an Unallocated Company Stock Suspense Account as a result of the sale
of Company Stock to Dai-ichi Life and merger of the ESOP component into the
401(k) component of the Plan.

 

USERRA means the Uniformed Services Employment and Reemployment Rights Act of
1994, as it may be amended from time to time.  Reference to a Section of USERRA
shall include that Section, the regulations promulgated thereunder, and any
comparable section of any future legislation that amends, supplements or
supercedes such Section, effective as of the date such comparable Section is
effective with respect to the Plan.

 

Valuation Date means any day that the New York Stock Exchange is open for
business or any other date chosen by the Committee.

 

Vested means the nonforfeitable portion of any Account maintained on behalf of a
Participant.

 

Year of Service means any Plan Year during which an Employee has at least 1000
Hours of Service.  Years of Service shall also be determined by including
employment with the companies listed in Appendix A on and after the dates
specified therein.  If an Employee has a Break in Service and has been
reemployed by an Affiliated Company, his prior Years of Service shall be
reinstated retroactive to the Employee’s date of reemployment.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

 

3.1                            Eligibility.  Subject to Section 3.3, each
Employee of an Employer who is not excluded from eligibility to participate
pursuant to Section 3.2 shall become eligible to participate in the Plan on the
first day of the first payroll period as soon as administratively practicable
after:

 

(a)                               effective as of February 1, 2003, the date the
Employee becomes an eligible Employee not excluded from participation pursuant
to Section 3.2; or

 

(b)                              before February 1, 2003, the later of (1) the
date on which the Employee attains six (6) months of service with the Affiliated
Companies, and (2) the date the Employee becomes an eligible Employee not
excluded from participation pursuant to Section 3.2.  For this purpose, an
Employee will be deemed to have completed six (6) months of service if he is in
the employ of an Affiliated Company at any time six (6) months after the first
day that he is entitled to credit for an Hour of Service for the performance of
duty for an Affiliated Company.

 

In order to be eligible for Profit Sharing Contributions for a Plan Year before
the 2008 Plan Year, an Employee must meet the additional eligibility
requirements set forth in Section 4.3.

 

 

3.2                            Employees Not Eligible to Participate.  Employees
in the following categories shall not be eligible to participate in the Plan:

 

(a)        Employees who are included in a unit of Employees covered by a
collective bargaining agreement where retirement or savings benefits were the
subject of good faith bargaining between Employee representatives and the
employer, unless the benefits provided by this Plan are specifically included
under such collective bargaining agreement; and

 

(b)        Employees who are not listed as “employees” in and paid through the
payroll system of an Employer; and

 

(c)        Employees employed by an Affiliated Company that is not an Employer;
and

 

(d)        Leased Employees; and

 

(e)        Employees who serve as insurance agents and who provide services
pursuant to an Employee/Producer Agreement or similar contract.

 

22

--------------------------------------------------------------------------------


 

3.3                            Reemployment.  A Participant who has a Break in
Service and who is subsequently reemployed as an Employee eligible to
participate in the Plan shall again become a Participant in the Plan on the date
the Employee again becomes an eligible Employee.

 

3.4                            Eligibility Upon Entry or Re-entry into Eligible
Class of Employees.  If a Participant is excluded from participation in the Plan
solely because the Participant is no longer a member of a class of Employees
eligible to participate in the Plan as provided in this Article III, such
Employee shall participate immediately upon the Employee’s return to an eligible
class of Employees. If an Employee who is not a former Participant in the Plan
becomes a member of a class of Employees eligible to participate in the Plan,
such Employee shall participate immediately if such Employee has satisfied the
eligibility requirements of Section 3.1 and would have previously become a
Participant had such Employee been in the eligible class of Employees.  If an
Employee is excluded from participation pursuant to Section 3.2 and subsequently
becomes an eligible Employee, such Employee shall be entitled to credit for
purposes of participation for such Employee’s service as an Employee so long as
the Employee satisfied the rules applicable to participation in this Plan during
the Employee’s years of service as an ineligible employee.  Similarly, an
individual who is employed with an Affiliated Company and is subsequently
employed as an Employee of an Employer shall be entitled to credit for purposes
of participation for service with the Affiliated Company so long as the Employee
satisfied the rules applicable to participation in the Plan during the
Employee’s years of service with the Affiliated Company.

 

3.5                            Omission of Eligible Employee.  If, in any Plan
Year, any Employee who should have been included as a Participant in the Plan is
erroneously omitted and discovery of such omission is not made until after the
Employer has made a contribution for the Plan Year, the Employer shall make a
subsequent contribution with respect to such Employee in the amount which the
Employer would have contributed with respect to such Employee had he not been
omitted. Such contribution shall be made regardless of whether or not it is
deductible in whole or in part under the Code.

 

3.6                            Inclusion of Ineligible Employee.  If, in any
Plan Year, any Employee who should not have been included as a Participant in
the Plan is erroneously included and discovery of such incorrect inclusion is
not made until after a contribution for the Plan Year has been made, the
Employer shall not be entitled to recover the contribution made with respect to
such Employee regardless of whether or not a deduction is allowable with respect
to such contribution. In such event, the amount contributed with respect to the
ineligible Employee shall constitute a Forfeiture (except for Employee
Contributions, which shall be distributed to the ineligible Employee) for the
Plan Year in which the discovery is made.

 

23

--------------------------------------------------------------------------------


 

3.7                                      Election Not to Participate.  An
Employee may voluntarily elect not to participate in the Plan. The election not
to participate must be communicated to the Employer, in writing, at least thirty
(30) days before the beginning of a Plan Year.

 

3.8                            Special Rules Regarding Reemployed Veterans Under
USERRA.

 

(a) Reemployment of Veterans – General.  Any Plan provision to the contrary
notwithstanding, the provisions of this Section 3.8 shall apply with respect to
any Reemployed Veteran, all as provided in USERRA and Code Section 414(u).

 

(b)  Definitions.  For purposes of this Section 3.8:

 

(i)                      “Election Period” means a period which begins on the
date a Reemployed Veteran is reemployed by an Affiliated Company after a period
of Qualified Military Service and which has the same length as the lesser of
(a) the product of three times such period of Qualified Military Service and
(b) five years.

 

(ii)                  “Projected Earnings” means (1) the Compensation the
Reemployed Veteran would have received during his Qualified Military Service if
the Reemployed Veteran were employed by an Employer during such period,
determined based on the rate of Compensation the Reemployed Veteran would have
had with the Employer but for the absence during the period of Qualified
Military Service, and (2) if the rate of Compensation the Reemployed Veteran
would have had during such period is not reasonably certain, the Reemployed
Veteran’s average rate of Compensation from the Employer during the 12-month
period of employment immediately preceding the Qualified Military Service.

 

(iii)              “Qualified Military Service” means a Reemployed Veteran’s
“service in the uniformed services” (as defined in USERRA Section 4303), if the
Reemployed Veteran is entitled to reemployment rights under USERRA with respect
to such service.

 

(iv)              “Reemployed Veteran” means any Employee who is reemployed by
an Affiliated Company pursuant to such Employee’s reemployment rights under
USERRA Section 4312 after a period of Qualified Military Service, and whose
rights under the Plan are subject to the provisions of USERRA Section 4318.

 

(c)  Benefits Provisions.  During the Election Period after a Reemployed Veteran
is reemployed by an Affiliated Company, the Reemployed Veteran may elect to make
additional Employee Contributions to the Plan with respect to the relevant
period of

 

24

--------------------------------------------------------------------------------


 

Qualified Military Service.  The amount of such Contributions shall be
determined by applying the elections made by the Reemployed Veteran during the
Election Period with respect to such period of Qualified Military Service to his
Projected Earnings during such period, taking into account the applicable Plan
provisions as in effect during such period.  Such Contributions shall not exceed
the limits set forth in Code Section 414(u)(1).  The Company shall make Company
Matching Contributions with respect to such additional Employee Contributions to
the extent such Company Matching Contributions would have been required had such
Employee Contributions actually been made during the period of Qualified
Military Service.  The Company shall make Profit Sharing Contributions, and any
other Employer contributions required by the Plan, to the extent such
contributions would have been required had the Reemployed Veteran been employed
by an Affiliated Company during the period of Qualified Military Service.  No
earnings shall be credited to a Reemployed Veteran’s Account with respect to any
contributions or allocations made under this Section 3.8(c) for any period
before the date such contributions or allocations are actually made.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IV

CONTRIBUTIONS AND ALLOCATIONS

 

 

4.1                            Employee Contributions.

 

(a)                               General.  Each Participant may elect the
percentage of his Compensation (stated in full percentages, unless otherwise
permitted by the Committee on a uniform and non-discriminatory basis) which
shall be contributed to the Plan in cash to his Before-Tax Account as Before-Tax
Contributions and to his Roth Account as Roth Contributions.  The aggregate of a
Participant’s Employee Contributions shall not be less than 1.0% nor more than
25.0% of his Compensation.  The percentages so elected shall be applied to the
Compensation of the Participant, on a paycheck by paycheck basis, as increased
or decreased from time to time.  The percentages so elected shall be subject to
automatic adjustment and the limitations on contributions as set forth in
Article XI.

 

For Plan Years beginning on or after January 1, 2006, such elections cannot
relate to Compensation that is currently available before the adoption or
effective date of the election. In addition, except for occasional, bona fide
administrative considerations, contributions made pursuant to such an election
cannot precede the earlier of (1) the performance of services relating to the
contribution and (2) the date on which the Compensation that is subject to the
election would be currently available to the Employee in the absence of an
election to defer before the adoption or effective date of the election.  For
Plan Years beginning on or after January 1, 2006, the amount of Employee
Contributions that can be made by a Participant can be limited, provided that
each Non-Highly Compensated Employee who is an eligible Employee is permitted
(unless the Employee is restricted by the limitations of Code Section 402(g) or
Code Section 415, or because of a hardship distribution, the Employee’s ability
to make Employee Contributions has been suspended for 6 months) to make Employee
Contributions in an amount that is at least sufficient to receive the maximum
amount of Company Matching Contributions available under the Plan for the Plan
Year, and the Employee is permitted to elect any lesser amount of Employee
Contributions.

 

(b)                              Catch-Up Contributions.  A Catch-Up Eligible
Participant for any Plan Year shall be eligible to make Catch-Up Contributions
(as Before-Tax Contributions and/or Roth Contributions, as designated by the
Participant) for such Plan Year.  Catch-Up Eligible Participants shall be
provided with the effective opportunity to make the same dollar amount of
Catch-Up Contributions.  The Committee shall administer this Section 4.1(b) as
provided in IRS Regulation 1.414(v)-1 and pursuant to such other uniform and
non-discriminatory rules as the Committee shall determine.

 

(c)                               Changes by Participant.  A Participant may
increase (subject to the permitted maximum), decrease (subject to the permitted
minimum) or cease his Employee Contributions from time to time pursuant to such
procedures as may be established by the Committee.  A change so made will be
effective no earlier than the

 

26

--------------------------------------------------------------------------------


 

first day of the pay period coinciding with, or immediately following, the date
the Participant elects to make such change.

 

(d)                             Contributions After Hardship Withdrawal.  A
Participant who receives a distribution from his Before-Tax Account in the event
of Hardship (as provided in Section 7.3(b)) may not make Employee Contributions
for six (6) months after receipt of the distribution.

 

(e)                               Return from Leave of Absence.  The Employee
Contributions of a Participant who returns to work as an Employee after an
Authorized Leave of Absence shall automatically recommence effective as of the
date he returns to work, based upon the Participant’s most recent election with
respect thereto.

 

4.2                            Company Matching Contributions.  (a) 1989-2008. 
This Section 4.2(a) shall apply to Company Matching Contributions made to the
Plan after 1989 and with respect to Plan Years before the 2009 Plan Year.  There
shall be allocated to the Company Matching Account of each eligible Participant
or Former Participant as a Company Matching Contribution, with respect to each
Plan Year, a number of shares of Company Stock determined by dividing (1) such
Participant’s or Former Participant’s Employee Contributions (including his
Catch-Up Contributions) for such Plan Year (not in excess of 4 percent (4%) of
such Participant’s or Former Participant’s Compensation for such Plan Year), by
(2) the average of the closing prices of a share of Company Stock on the first
trading day on or before March 31, June 30, September 30 and December 31 of such
Plan Year and December 31 of the previous Plan Year, as reported on the
principal securities market on which the Company Stock is then traded.  For
allocations of Company Stock made after December 31, 2002 and before January 1,
2007, one-half of such shares of Company Stock were allocated to the
Participant’s “Restricted Company Matching Account” and one-half of such shares
of Company Stock were allocated to the Participant’s “Unrestricted Company
Matching Account,” as provided in the Plan at the time of such allocations. 
Allocations of Company Stock made on or after January 1, 2007 were allocated to
the Participant’s “Unrestricted Company Matching Account,” as provided in the
Plan at the time of such allocations.  Each such allocation shall be processed
as soon as reasonably practicable after the end of each Plan Year.

 

(b)   2009 Plan Year.  This Section 4.2(b) shall apply to Company Matching
Contributions made to the Plan with respect to the 2009 Plan Year.  On May 15,
2009, there shall be allocated to the Company Matching Account of each eligible
Participant or Former Participant as a Company Matching Contribution an amount
of cash equal to the lesser of (1) 4% of the Participant’s Compensation paid
between January 1, 2009 and May 15, 2009 (taking into account only Compensation
earned while the Participant was eligible to participate in the Plan), and
(2) the Participant’s Employee Contributions for such period.  For each pay
period between May 16, 2009 and December 31, 2009, there shall be allocated to
the Company Matching Account of each eligible Participant or Former Participant
as a Company Matching Contribution an amount of cash equal to the lesser of
(1) 4% of the Participant’s Compensation paid during such pay period (taking

 

27

--------------------------------------------------------------------------------


 

into account only Compensation earned while the Participant was eligible to
participate in the Plan), and (2) the Participant’s Employee Contributions for
such pay period.  Each such allocation shall be made on or as soon as
practicable after the end of such pay period (but in no event later than 15
business days after the end of such pay period).  In addition to the Company
Matching Contributions set forth above, there shall be allocated to the Company
Matching Account of each eligible Participant or Former Participant as a Company
Matching Contribution an amount of cash equal to the difference between (1) the
lesser of (A) 4% of the Participant’s Compensation during the 2009 Plan Year
(taking into account only Compensation earned while the Participant was eligible
to participate in the Plan), and (B) the Participant’s Employee Contributions
during the 2009 Plan Year, minus (2) the aggregate Company Matching
Contributions made with respect to the Participant for the 2009 Plan Year under
the preceding sentences of this Section 4.2(b).  The allocation made pursuant to
the preceding sentence shall be made as soon as reasonably practicable (and no
more than 90 days) after the end of the 2009 Plan Year.

 

(c)   Post-2009 Plan Years.  This Section 4.2(c) shall apply to Company Matching
Contributions made to the Plan with respect to Plan Years after the 2009 Plan
Year.  For each pay period in each such Plan Year, there shall be allocated to
the Company Matching Account of each eligible Participant or Former Participant
as a Company Matching Contribution an amount of cash equal to the lesser of
(1) 4% of the Participant’s Compensation paid during such pay period (taking
into account only Compensation earned while the Participant was eligible to
participate in the Plan), and (2) the Participant’s Employee Contributions for
such pay period. Each such allocation shall be made on or as soon as practicable
after the end of such pay period (but in no event later than 15 business days
after the end of such pay period).  In addition to the Company Matching
Contributions set forth above, there shall be allocated to the Company Matching
Account of each eligible Participant or Former Participant as a Company Matching
Contribution an amount of cash equal to the difference between (1) the lesser of
(A) 4% of the Participant’s Compensation during such Plan Year (taking into
account only Compensation earned while the Participant was eligible to
participate in the Plan), and (B) the Participant’s Employee Contributions
during such Plan Year, minus (2) the aggregate Company Matching Contributions
made with respect to the Participant for such Plan Year under the preceding
provisions of this Section 4.2(c). The allocation made pursuant to the preceding
sentence with respect to a Plan Year shall be made as soon as reasonably
practicable (and no more than 90 days) after the end of such Plan Year.

 

4.3                                  Profit Sharing Contributions.  There shall
be allocated to the Profit Sharing Account of each eligible Participant or
Former Participant (as set forth below), as a Profit Sharing Contribution with
respect to each Plan Year before the 2008 Plan Year, a number of shares of
Company Stock determined by dividing (1) such Participant’s or Former
Participant’s Compensation (as specifically defined in Article I for this
purpose) multiplied by the “applicable percentage” (as defined below) by (2) the
average of the closing prices of a share of Company Stock on the first trading
day on or before March 31, June 30, September 30 and December 31 of such Plan
Year and December 31 of the previous Plan Year, as reported on the principal
securities market on which the Company

 

28

--------------------------------------------------------------------------------


 

Stock is then traded. For allocations of Company Stock made after December 31,
2002 and before January 1, 2007, one-half of such shares of Company Stock were
allocated to the Participant’s “Restricted Profit Sharing Account” and one-half
of such shares of Company Stock were allocated to the Participant’s
“Unrestricted Profit Sharing Account,” as provided in the Plan at the time of
such allocations.  Allocations of Company Stock made on or after January 1, 2007
were allocated to the Participant’s “Unrestricted Profit Sharing Account,” as
provided in the Plan at the time of such allocations.  Each such allocation
shall be processed as soon as reasonably practicable after the end of each Plan
Year.

 

“Applicable percentage” means the percentage (not to exceed 3%) selected on the
basis of the Employer’s financial performance as measured against the standards
determined by the Board of Directors. If the Employer fails to satisfy the
performance standards established by the Board of Directors, the applicable
percentage shall be zero (0), and no Profit Sharing Contribution shall be
allocated.

 

To be eligible for the Profit Sharing Contribution for a Plan Year, an eligible
Participant or Former Participant must:

 

(a)                               have completed a Year of Service during the
Plan Year for which the Profit Sharing Contribution is being made;

 

(b)                              not be eligible for the Employer’s Annual
Incentive Plan, sales incentive programs or any other individual incentive plan
or program maintained by an Employer which is based on a full year’s
performance; and

 

(c)                               either (1) have been actively employed for the
full Plan Year (January 1 through December 31), or (2) have been actively
employed on January 1 of the Plan Year, and had a Termination of Employment
during the Plan Year due to Retirement, Disability or death.

 

4.4                            Other Allocations.

 

(a)                               Dividends on Company Stock Subaccount.  Prior
to February 1, 2015, if cash dividends on Company Stock held in the Company
Stock Subaccounts are used to pay the principal and interest on an Exempt Loan
for a Plan Year (as provided in Section 5.3(e)), then the shares of Company
Stock released from the Unallocated Company Stock Suspense Account with such
dividends shall be allocated to the Company Stock Subaccounts.  The number of
shares allocated to the Company Stock Subaccount of each Participant or Former
Participant who is eligible for such allocation (as set forth below) shall equal
(a) the total number of shares of Company Stock released from the Unallocated
Company Stock Suspense Account with such dividends multiplied by (b) a fraction,
the numerator of which is the dividends allocable to such Company Stock
Subaccount (determined as set forth below); provided that such allocation shall
be deemed to be $0 for any Company Stock Subaccount with respect to which
dividends

 

29

--------------------------------------------------------------------------------


 

were paid to the Participant or Former Participant (or Beneficiary) in cash as
provided in Section 5.3(e)(1), and the denominator of which is the total amount
of such dividends with respect to all Company Stock Subaccounts.  This
allocation (a) shall be made only with respect to the Company Stock Subaccounts
of Participants or Former Participants who had a balance in their Company Stock
Subaccount as of the record date for the applicable dividend payment; and
(b) shall be based on the value of the Company Stock as of the most recent
practicable Valuation Date (as determined by the Committee).  Effective
February 1, 2015, all Company Stock will be converted to cash and merged into
the 401(k) component of the Plan, and no allocations will thereafter be made
under this Section 4.4(a).

 

(b)                              Reinstatement of Forfeitures.  (1)  For Plan
Years beginning prior to January 1, 2015, the following shall apply.  If a
Participant is entitled to a reinstatement of Forfeitures (as provided in
Section 6.3), then, as soon as reasonably practicable after the end of the Plan
Year in which the Participant repaid the full amount previously distributed to
him, there shall be allocated to his Company Stock Subaccount a number of shares
of Common Stock equal to (a) the dollar amount previously forfeited (without
adjustment for income, gains or losses for the period after the Valuation Date
on which the distribution amount was determined) divided by (b) the average of
the closing prices of the Company Stock on the first trading day on or before
the March 31, June 30, September 30 and December 31 of such Plan Year and
December 31 of the previous Plan Year, as reported on the principal securities
market in which the Company Stock is then traded.

 

(2)  For Plan Years beginning on or after January 1, 2015, if a Participant is
entitled to a reinstatement of Forfeitures (as provided in Section 6.3), then,
as soon as reasonably practicable after the end of the Plan Year in which the
Participant repaid the full amount previously distributed to him, there shall be
allocated to his Account cash equal to the dollar amount previously forfeited
(without adjustment for income, gains or losses).

 

(c)  Effective Dates.  Section 4.4(a) shall be effective for cash dividends paid
on Company Stock and held in the Company Stock Subaccounts on or after
January 1, 2003, and prior to February 1, 2015.  Shares of Company Stock with
respect to cash dividends paid on Company Stock during 2002 shall be allocated
as provided by Section 4.4(a) as in effect as of December 31, 2002.

 

(d)                 Qualified Non-Elective Contributions.  The Employer may make
special Qualified Non-Elective Contributions on behalf of Participants from time
to time for the purpose of correcting errors made in the processing of
Before-Tax Contributions or to make up for missed Before-Tax Contributions. 
Qualified Non-Elective Contributions shall be (1) Employer contributions that
the Participants may not elect to receive in cash until distributed from the
Plan, (2) distributable only in accordance with the distribution provisions
(other than for Hardships) applicable to Before-Tax Contributions, (3) allocated
to the Participant’s Qualified Non-Elective Account, and (4) 100% vested at all
times.

 

30

--------------------------------------------------------------------------------


 

(e)                   Corrective Contributions.  If, with respect to any Plan
Year, (1) an error is made in crediting Company Matching Contributions or
earnings to a Participant’s Account, (2) an error is made with respect to the
administration of the Participant’s Account or with respect to the investment of
the assets of the Trust Fund, or (3) a market value adjustment is made upon
termination of an investment, which error or market value adjustment results in
an incorrect amount being credited to the Participant’s Account or to any amount
being incorrectly deducted from a Participant’s Account, remedial action may be
taken to correct such error or adjustment in accordance with this
Section 4.4(e).  In such event, the Account balances of such affected
Participants may be adjusted to the extent necessary to reflect the Account
balances which would have existed had no such error or adjustment been made. 
The Employer may make additional contributions to the Account of any affected
Participant to place the affected Participant’s Account in the position that
would have existed if the error or adjustment had not been made.  Any Account
adjustments or additional contributions made under this Section 4.4(e) shall be
made on a uniform and nondiscriminatory basis.

 

4.5                            Legally Required Contributions.  The Employer
shall make such contributions and allocations as may be required by, and
pursuant to the provisions of, Section 12.4 (relating to the rules regarding
Top-Heavy Plans).

 

4.6                            Supplemental Company Matching and/or Profit
Sharing Contributions.  If, for any Plan Year, (1) the number of shares of
Company Stock released from the Unallocated Company Stock Suspense Account (as
provided in Section 10.1) is greater than the number of shares of Company Stock
required to make the allocations provided for in Sections 4.2, 4.3, 4.4 and 4.5,
and/or (2) shares of Company Stock are available for allocation pursuant to
Sections 5.3(e)(3), 5.3(e)(4) or 6.2, then such previously unallocated shares
for such Plan Year shall be allocated as follows:

 

(a)                               there shall be allocated to the Company
Matching Account of each eligible Participant and Former Participant as an
additional Company Matching Contribution with respect to such Plan Year, a
number of shares of Company Stock equal to (1) the total number of such
previously unallocated shares multiplied by (2) a fraction, the numerator of
which is the number of shares allocated to such Participant’s or Former
Participant’s Company Matching Account for such Plan Year pursuant to
Section 4.2 and the denominator of which is the total number of such shares
allocated to the Company Matching Accounts of all Participants and Former
Participants for such Plan Year; or

 

(b)                              there shall be allocated to the Profit Sharing
Account of each eligible Participant and Former Participant as an additional
Profit Sharing Contribution with respect to such Plan Year, a number of shares
of Company Stock equal to (1) the total number of such previously

 

31

--------------------------------------------------------------------------------


 

unallocated shares multiplied by (2) a fraction, the numerator of which is the
number of shares allocated to such Participant’s or Former Participant’s Profit
Sharing Account for such Plan Year pursuant to Section 4.3 and the denominator
of which is the total number of such shares allocated to the Profit Sharing
Accounts of all Participants and Former Participants for such Plan Year; or

 

(c)                               a combination of (a) and (b) above, determined
by substituting a portion of the total number of previously unallocated shares
in clause (1) of paragraph (a) and the remaining portion of such previously
unallocated shares in clause (1) of paragraph (b).

 

The allocations required by this Section 4.6 shall be processed as soon as
reasonably practicable after the end of each Plan Year.  No allocations have
been processed under this Section 4.6 since December 31, 2008, for the Company
Matching Account and since December 31, 2007, for the Company Profit Sharing
Account.

 

Any Plan provision to the contrary notwithstanding, effective as of February 1,
2015, all Company Stock will be converted to cash and merged into the
401(k) component of the Plan, as such, no future allocations pursuant to this
Section 4.6 shall be made on or after February 1, 2015.

 

4.7                            Change of Control.  In the event of a “Change of
Control” (as defined below), the Employer shall pay the remaining principal and
interest on any Exempt Loan then outstanding and shall allocate to the Company
Matching Account of each eligible Participant who is then an active Employee, as
an additional Company Matching Contribution, a number of shares of Company Stock
equal to (1) the number of shares released from the Unallocated Company Stock
Suspense Account, multiplied by (2) a fraction, the numerator of which is the
Participant’s Change of Control Compensation (as defined below) and the
denominator of which is aggregate of the Change of Control Compensation of all
such Participants.  “Change of Control” means the first to occur of the
following events:

 

(1)                              without the approval of the Board of Directors
of the Company, the stockholders of the Company approve a definitive agreement
to merge or consolidate the Company with or into another corporation other than
a majority-owned subsidiary of the Company, or to sell or otherwise dispose of
all or substantially all of its assets, or

 

(2)                              without the approval of the Board of Directors
of the Company, stock representing more than 20% of the voting power of the
Company is acquired by any person or group other than the Company, any
majority-owned subsidiary of the Company or any employee benefit plan maintained
by the Company or any of its subsidiaries, or

 

32

--------------------------------------------------------------------------------


 

(3)                              when within any 24-month period, persons who
were members of the Board of Directors of the Company immediately prior to such
24-month period, together with any persons who were first elected as directors
during such 24-month period by or upon the recommendation of members of the
Board of Directors of the Company who were such members immediately prior to
such 24-month period and who constituted a majority of the Board of Directors of
the Company at the time of such election, cease to constitute a majority of the
Board of Directors of the Company.

 

The shares of Company Stock allocated pursuant to this Section 4.7 shall be
allocated to the Participant’s Company Matching Account.

 

“Change of Control Compensation” means a Participant’s annual rate of base pay
as of the date of the Change of Control, excluding overtime and all other items
of compensation (as shown in the Employer’s records); provided that the amount
of Change of Control Compensation shall not exceed $200,000 (adjusted as
provided in Code Sections 401(a)(17) and 415(d)).

 

Effective as of February 1, 2015, a Change of Control will occur pursuant to the
sale of Company Stock to Dai-ichi Life causing all Company Stock to be converted
to cash as of February 1, 2015, with said cash merged into the 401(k) component
of the Plan.  Consequently, this Section 4.7 shall be inapplicable to any Change
of Control occurring after February 1, 2015.

 

4.8                                      Rollover Contributions.  Any Employee
who is eligible to participate in the Plan may make Rollover Contributions to
his Rollover Account in the Plan.  In order to make a Rollover Contribution, the
Employee must comply with such procedures, and furnish the Committee with such
information, as the Committee may deem necessary or appropriate.  If a
contribution is accepted into an Employee’s Rollover Account, and it is later
determined that the contribution was not a valid Rollover Contribution, such
contributions (plus earnings thereon) will be distributed to the Employee within
a reasonable time after such determination.

 

4.9                                      Employer Contributions.  (a)  For Plan
Years beginning prior to January 1, 2015, the following shall apply. The
Employer shall contribute to the Plan: (1) Employee Contributions, (2) such
contributions as may be required to provide for the payment by the Plan on any
Exempt Loan (as set forth in Section 10.1), and (3) such other contributions as
are contemplated by this Article IV or any other provision of the Plan.

 

Employee Contributions accumulated through payroll deductions shall be paid to
the Trust Fund in cash (1) as of the earliest date on which such contributions
can reasonably be segregated from the Employer’s general assets, and (2) in no
event later than as prescribed by the Code, ERISA or DOL Regulation 2510.3-102. 
Any other

 

33

--------------------------------------------------------------------------------


 

Employer contributions that are allocable to the Participant’s Before-Tax
Account or Roth Account for a Plan Year shall be paid to the Trust Fund no later
than the twelve-month period immediately following the close of such Plan Year.

 

All other Employer contributions will be paid in cash or Company Stock as the
Employer may from time to time determine.  Company Stock will be valued at its
then fair market value.  The Employer shall generally pay its contribution to
the Plan for each Plan Year to the Trust Fund within the earlier of (a) the time
required under the terms of the Plan and (2) the time prescribed by law
(including extensions of time) for the filing of the Employer’s federal income
tax return for the Employer’s fiscal year.

 

(b)  For Plan Years beginning on or after January 1, 2015, the following shall
apply.

 

(1)                              For the Plan Year beginning on January 1, 2015,
only, the provisions of Section 4.9(a) shall apply through January 31, 2015.

 

(2)                              Thereafter, effective as of February 1, 2015,
the Employer shall contribute to the Plan: (i) Employee Contributions, and
(ii) such other contributions as are contemplated by this Article IV or any
other provision of the Plan.

 

Employee Contributions accumulated through payroll deductions shall be paid to
the Trust Fund in cash (i) as of the earliest date on which such contributions
can reasonably be segregated from the Employer’s general assets, and (ii) in no
event later than as prescribed by the Code, ERISA or DOL Regulation 2510.3-102. 
Any other Employer contributions that are allocable to the Participant’s
Before-Tax Account or Roth Account for a Plan Year shall be paid to the Trust
Fund no later than the twelve-month period immediately following the close of
such Plan Year.

 

All other Employer contributions will be paid in cash as the Employer may from
time to time determine.  The Employer shall generally pay its contribution to
the Plan for each Plan Year to the Trust Fund within the earlier of (i) the time
required under the terms of the Plan and (ii) the time prescribed by law
(including extensions of time) for the filing of the Employer’s federal income
tax return for the Employer’s fiscal year.

 

34

--------------------------------------------------------------------------------


 

ARTICLE V

INVESTMENT OF CONTRIBUTIONS;

ALLOCATION OF EARNINGS

 

 

5.1                                      Investment Funds.

 

(a)                                         General.  All Participant Accounts
may be invested in Company Stock and such other Investment Funds as may from
time to time be established by the Committee for the investment of such
Accounts, provided, however, effective February 1, 2015, Participant Accounts
may no longer be invested in Company Stock.  Moreover, for transition purposes,
effective January 23, 2015, no new contributions may be invested in the Company
Stock funds.  The Committee may establish unit values for one or more Investment
Funds (or any portion thereof) and maintain records setting forth each
Participant’s interest in such Investment Fund (or any portion thereof) in terms
of such units, all in accordance with such rules and procedures as the Committee
shall determine.

 

In order to participate in the Plan, a Participant shall be required to elect
the Investment Funds in which his Employee Contributions shall be invested.  A
Participant who makes a Rollover Contribution shall be required to elect the
Investment Funds in which such Rollover Contribution shall be invested. 
Elections under this Section 5.1(a) shall be made in the manner prescribed from
time to time by the Committee, and shall specify the application of such
contributions to the Investment Funds within a Participant’s Accounts in
integral multiples of 1% or in such other percentages as the Committee may
determine. Unless otherwise provided herein, if a Participant fails to elect the
Investment Funds in which an Account is to be invested (or makes an election
that is incomplete or otherwise insufficient), such Account shall be invested in
the qualified default investment alternative (as defined in Code
Section 404(c)(5) and as selected by the Committee).

 

(b)                                        ESOP Diversification.  Any Plan
provision to the contrary notwithstanding, the Committee shall provide at least
three distinct Investment Funds (other than Company Stock) that satisfy the
requirements of Code Section 401(a)(28) and/or Code Section 401(a)(35), as
applicable.  This Section 5.1(b) is not applicable after February 1, 2015
because all Company Stock will be converted to cash on that date.

 

5.2                                      Changes of Investment Direction;
Transfers.  (a)  For Plan Years beginning prior to January 1, 2015, the
following shall apply. Pursuant to such rules and procedures as the Committee
shall determine, a Participant may change his election of Investment Funds with
respect to future Employee Contributions.  A Participant may also elect to have
all or part of his balance in any Investment Fund in any Account transferred to
one or more other Investment Funds established for such Account under the Plan. 
Such elections shall be made pursuant to such rules and procedures (including
rules and procedures that restrict transfers into and out of Company Stock and
any other Investment Fund) as the Committee shall determine and the provisions
of Section 5.1(b).   Notwithstanding the foregoing, although this Section 5.2
remained in effect during the

 

35

--------------------------------------------------------------------------------


 

sale of Company Stock to Dai-ichi Life, for transition purposes, no in-kind
distribution requests with respect to Company Stock were permitted after
December 12, 2014.

 

(b)  For Plan Years beginning on or after January 1, 2015, the following shall
apply.

 

(1)                              For the Plan Year beginning on January 1, 2015,
only, the provisions of Section 5.2(a) shall apply through January 31, 2015;
provided, however, for transition purposes, no in-kind distribution requests
with respect to Company Stock were permitted after December 12, 2014.

 

(2)                              Thereafter, effective as of February 1, 2015,
pursuant to such rules and procedures as the Committee shall determine, a
Participant may change his election of Investment Funds with respect to future
Employee Contributions.  A Participant may also elect to have all or part of his
balance in any Investment Fund in any Account transferred to one or more other
Investment Funds established for such Account under the Plan.  Such elections
shall be made pursuant to such rules and procedures (including rules and
procedures that restrict transfers into and out of any Investment Fund) as the
Committee shall determine.

 

5.3                            Valuation of Trust Fund and Participant Accounts;
Dividend Allocations.

 

(a)                                         General.  As of each Valuation Date,
the Trustee shall determine the value of all assets of the Trust Fund.  Such
values shall take into account all interest, dividends and other earnings of
such assets as of such Valuation Date.  For any Investment Fund that is a pooled
investment fund, valuation of such Investment Fund (and allocation of earnings
thereon) shall be governed by the administrative services agreement for such
pooled investment fund (which agreement is hereby deemed a part of the Plan). 
For any Investment Fund that is a unit accounting fund, the value of a
Participant’s interest in such Investment Fund (or any portion thereof) as of
any Valuation Date shall equal the product of (a) the then-current value of a
unit of such Investment Fund (or portion thereof) multiplied by (b) the number
of units credited to the Participant’s Account.  For all other Investment Funds
and other assets held in the Trust Fund, the Trustee shall determine value based
on such information as it may deem reliable, including (without limitation)
information reported in (i) newspapers of general circulation, (ii) standard
financial periodicals or publications, (iii) statistical and valuation services,
(iv) records of securities exchanges, (v) reports of any investment manager,
insurance company or financial institution that has issued an investment
contract to the Trustee or of any brokerage firm deemed reliable by the Trustee,
or (vi) any combination of the foregoing.  If the Trustee is unable to value
assets from such sources, it may rely on information from the Employer, the
Committee, appraisers or other sources, and will not be liable for inaccurate
valuations made in good faith.

 

36

--------------------------------------------------------------------------------


 

Prior to February 1, 2015, earnings or losses do not include (1) the interest
paid under any installment contract for the purchase of Company Stock by the
Trust Fund or on any loan used by the Trust Fund to purchase Company Stock, or
(2) income received by the Trust Fund with respect to Company Stock acquired
with the proceeds of an Exempt Loan, if any.  Notwithstanding the foregoing, the
Plan will have no Company Stock effective February 1, 2015.

 

(b)                                        Methods of Valuation.  Valuations
must be made in good faith and based on all relevant factors for determining the
fair market value of securities.  In the case of a transaction between the Plan
and a Disqualified Person, value must be determined as of the date of the
transaction.  For all other Plan purposes, value must be determined as of the
most recent Valuation Date under the Plan.  An independent appraisal will not in
itself be a good faith determination of value in the case of a transaction
between the Plan and a Disqualified Person.  However, in other cases, a
determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value.  Company Stock not readily tradable on an
established securities market, if any, shall be valued by an independent
appraiser meeting requirements similar to the requirements of Code
Section 170(a)(1).  Notwithstanding the foregoing, the Plan will have no Company
Stock effective February 1, 2015.

 

(c)                                         Participant Account Valuation. 
After the end of each Valuation Date, the Trustee shall value all assets of the
Trust Fund (taking into account income, expenses, gains and losses as set forth
herein), including the value of each Investment Fund and, prior to February 1,
2015, the value of the Company Stock.  Each Participant’s Account balance shall
be adjusted as of each Valuation Date by applying the closing fair market value
of the shares or units of each investment in the Participant’s Accounts on such
Valuation Date to the number of such shares or units of such investment at the
close of business on such Valuation Date.

 

After the valuations and allocations set forth above, the Trustee shall take
into account all allocations of contributions and forfeitures hereunder, and all
withdrawals, distributions or Participant Loans to be processed as set forth in
Articles VII and VIII.  Contributions received by the Trustee shall not be taken
into account until the Valuation Date coinciding with or next following the date
both (1) such contribution was paid to the Trust Fund and (2) such contribution
was allocated to Participant Accounts.

 

(d)                                       Dividends on Company Stock Prior to
February 1, 2015.  Prior to February 1, 2015, dividends paid on Company Stock
that is not held in the Company Stock Subaccounts or the Unallocated Company
Stock Suspense Account shall be allocated and valued as set forth in Sections
5.3(a)-5.3(c).

 

37

--------------------------------------------------------------------------------


 

Any Plan provision to the contrary notwithstanding, effective February 1, 2015,
all Company Stock will be converted to cash.  As a result, this
Section 5.3(d) shall be inapplicable as of February 1, 2015.

 

(e)                                         Dividends and Earnings on ESOP
Shares Prior to February 1, 2015.  Prior to February 1, 2015, dividends on
Company Stock held in the Company Stock Subaccounts and in the Unallocated
Company Stock Suspense Account that are paid in shares of Common Stock shall be
credited thereto.  Cash dividends on Company Stock held in the Company Stock
Subaccounts and in the Unallocated Company Stock Suspense Account shall be
applied as follows:

 

(1)                  the Committee may elect, with respect to dividends on
Company Stock paid to the Plan during any Plan Year (beginning with the 2001
Plan Year), to permit each Participant and Former Participant (and their
Beneficiaries) to elect to have the dividends with respect to the Company Stock
that is allocated to the Participant’s or Former Participant’s Company Stock
Subaccount during such Plan Year paid in cash to the Participant or Former
Participant (or Beneficiary).  Such elections shall be made pursuant to Code
Section 404(k)(2) and under such uniform and non-discriminatory rules as the
Committee shall determine.  Participants and Former Participants (and
Beneficiaries) who elect to receive such dividends in cash shall be paid such
dividends no more than 90 days after the end of the Plan Year.

 

(2)                        the Committee may direct that (a) the dividends that
are both (1) paid to the Plan during a Plan Year with respect to Company Stock
in the Company Stock Subaccounts during such Plan Year, and (2) not paid to
Participants or Former Participants (or Beneficiaries) pursuant to
Section 5.3(e)(1), and (b) dividends paid to the Plan during a Plan Year with
respect to Company Stock in the Unallocated Company Stock Suspense Account be
used to pay the principal and interest on any Exempt Loan outstanding during
such Plan Year.

 

(3)                        any dividends paid to the Plan during a Plan Year
with respect to Company Stock that is allocated to the Company Stock Subaccounts
that have not been applied pursuant to Sections 5.3(e)(1) and 5.3(e)(2) shall be
used to acquire Company Stock on the open market or, to the extent required or
permitted by law, through the release of shares of Common Stock from the
Unallocated Company Stock Suspense Account.

 

(4)                        any dividends paid to the Plan during a Plan Year
with respect to Company Stock in the Unallocated Company Stock Suspense Account
that have not been applied as set forth in Section 5.3(e)(2)(b) shall be used to
reduce the amount of Employer contributions otherwise required under the terms
of the Plan and/or to acquire Company Stock.

 

38

--------------------------------------------------------------------------------


 

The shares of Company Stock released from the Unallocated Company Stock Suspense
Account with dividends on shares held in the Company Stock Subaccounts pursuant
to Sections 5.3(e)(2) and 5.3(e)(3) shall be allocated to the Company Stock
Subaccounts as provided in Section 4.4(a).

 

Unless the Committee determines otherwise, the number of shares of Company Stock
acquired pursuant to Sections 5.3(e)(3) and 5.3(e)(4) shall be based on the fair
market value of the Company Stock on the immediately preceding Valuation Date,
as determined by the Committee.  Such shares of Company Stock shall be allocated
to the Company Stock Subaccounts as provided in Section 4.6.

 

Any Plan provision to the contrary notwithstanding, effective February 1, 2015,
all Company Stock will be converted to cash.  As a result, this
Section 5.3(e) shall be inapplicable as of February 1, 2015.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VI

VESTING REQUIREMENTS; FORFEITURES

 

 

6.1                                      Vesting.  Subject to the provisions of
Section 6.2, effective January 1, 2000, a Participant shall at all times be
fully vested in his Accounts under the Plan. The vesting of the Accounts of a
Participant who has had a Termination of Employment before January 1, 2000,
shall be subject to the provisions of the Plan on the date of such Termination
of Employment.

 

6.2                                      Application of Forfeitures.  (a)  For
Plan Years beginning prior to January 1, 2015, the following shall apply. 
Forfeitures, if any, with respect to a Plan Year shall be processed at such
times as the Committee shall determine.  Forfeitures, if any, with respect to a
Plan Year shall be applied in the following order until all such Forfeitures
have been so applied:  (1) for the reinstatement of Forfeitures pursuant to
Section 6.3; (2) to reduce the amount of Employer contributions otherwise
required under the terms of the Plan; (3) to pay reasonable expenses incident to
the operation of the Plan (as set forth in Section 13.6); and (4) for
acquisition of Company Stock.  Unless the Committee determines otherwise, the
number of shares of Company Stock acquired pursuant to clause (4) of the
preceding sentence shall be based on the average of the closing prices of the
Company Stock on the first trading day on or before March 31, June 30,
September 30 and December 31 of such Plan Year and December 31 of the previous
Plan Year, as reported in the principal securities market in which the Company
Stock is then traded.  Such shares of Company Stock shall be allocated to the
Company Stock Subaccounts as provided in Section 4.6.

 

(b)                              For Plan Years beginning on or after January 1,
2015, the following shall apply.  Forfeitures, if any, with respect to a Plan
Year shall be processed at such times as the Committee shall determine. 
Forfeitures, if any, with respect to a Plan Year shall be applied in the
following order until all such Forfeitures have been so applied:  (i) for the
reinstatement of Forfeitures pursuant to Section 6.3; (ii) to reduce the amount
of Employer contributions otherwise required under the terms of the Plan; and
(iii) to pay reasonable expenses incident to the operation of the Plan (as set
forth in Section 13.6).

 

6.3                                      Rehires.  If any Former Participant is
reemployed by an Affiliated Company before five (5) consecutive One-Year Breaks
in Service, and such Former Participant has received (or was deemed to have
received) a distribution of his entire Vested interest prior to his
reemployment, the amount forfeited shall be reinstated, but only if he repays
the full amount distributed to him before the earlier of (a) five (5) years
after the first date on which the Participant was subsequently reemployed by an
Affiliated Company or (b) the end of the first period of five (5) consecutive
One-Year Breaks in Service commencing after the distribution (or, in the event
of a deemed distribution, upon

 

40

--------------------------------------------------------------------------------


 

the reemployment of such Former Participant).  If the Former Participant repays
the full amount distributed to him (or in the event of a deemed distribution),
all Forfeitures with respect to his Accounts shall be reinstated pursuant to the
allocations set forth in Section 4.4(b).  All amounts so reinstated shall be
immediately vested.

 

41

--------------------------------------------------------------------------------


 

ARTICLE VII

RIGHTS OF WITHDRAWAL FROM THE PLAN

PRIOR TO TERMINATION OF EMPLOYMENT;

PLAN LOANS

 

 

7.1                                      In-Service Withdrawals—General.  A
Participant may make withdrawals from his Accounts prior to his Termination of
Employment only as provided in this Article VII and pursuant to such
non-discriminatory rules regarding Valuation Dates and such other matters as the
Committee shall prescribe.  Except as provided in Section 9.2, any withdrawals
made pursuant to this Article VII shall be made in a manner which satisfies the
notice and consent requirements of Section 9.1 and Code Section 411(a)(11).

 

 

7.2                            After-Tax Account; Rollover Account.  A
Participant may at any time withdraw all or any part of the balance in his
After-Tax Account and in his Rollover Account before his Termination of
Employment.

 

 

7.3                            Before-Tax Account.

 

(a)      General.  A Participant may withdraw all or any part of the balance in
his Before Tax Account, or, effective as of January 1, 2013, his Roth Account,
prior to his Termination of Employment only:

 

(1)                              after the Participant attains age 59½;

 

(2)                              in a lump sum distribution after the
termination of the Plan without the establishment or maintenance of another
defined contribution plan (other than an employee stock ownership plan as
defined in Code Section 4975(e)(7)), as provided in Code Section 401(k)(10); or

 

(3)                              in the event of Hardship, as provided in
Section 7.3(b).

 

(b)                                    Hardship Withdrawals.  Notwithstanding
any withdrawals made pursuant to Section 7.3(a), a Participant may make
withdrawals from his Before-Tax Account, or, effective as of January 1, 2013,
his Roth Account, on account of Hardship.  Any application for a withdrawal on
account of Hardship shall be made in writing to the Committee, setting forth
facts demonstrating that a Hardship exists and containing such financial
statements, documents and other additional information as the Committee shall
require.  No withdrawal on account of Hardship shall be permitted unless the
Committee, based upon the Participant’s representations and such other facts as
are known to the Committee, determines that all of the following conditions are
satisfied:

 

42

--------------------------------------------------------------------------------


 

(1)                                        the distribution is needed to satisfy
a Hardship;

 

(2)                                        the distribution is not in excess of
the amount of the immediate and heavy financial need of the Participant (which
may include any amounts necessary to pay any federal, state, or local income
taxes or penalties reasonably anticipated to result from the distribution);

 

(3)                                        the Participant has obtained all
distributions, other than hardship distributions, and all nontaxable (at the
time of the loan) loans currently available under all plans maintained by the
Affiliated Companies; and

 

(4)                                        all other plans maintained by the
Affiliated Companies provide either (A) that the Participant’s elective
deferrals and voluntary employee contributions will be suspended for at least
six (6) months after receipt of the distribution, or (B) that the Participant,
pursuant to a legally enforceable agreement, will suspend his elective deferrals
and voluntary employee contributions to such other plans for at least six
(6) months after receipt of the distribution.

 

Notwithstanding the foregoing, distributions from a Participant’s Before-Tax
Account, and, effective as of January 1, 2013, Roth Account, pursuant to this
Section 7.3(b) shall be limited, as of the date of distribution, to the balance
in the Participant’s Before-Tax Account as of December 31, 1988, plus the total
of the Participant’s Before-Tax Contributions and, effective as of January 1,
2013, Roth Contributions, after such date, reduced by the amount of any previous
distributions pursuant to this Section 7.3(b) and Section 9.2.

 

7.4                                      Roth, Company Matching, Profit Sharing
and Plan Loan Accounts.

 

(a)                     Roth Account.  Prior to the 2013 Plan Year, a
Participant may not make a withdrawal from his Roth Account before his
Termination of Employment.

 

(b)                    Company Matching, Profit Sharing, and Plan Loan
Accounts.  Except as provided in Section 7.4(c), a Participant may not (1) make
a withdrawal from his Company Matching or Profit Sharing Accounts before the
earlier of his Termination of Employment or attainment of age 59 ½, or (2) make
a withdrawal from this Plan Loan Account before his Termination of Employment.

 

43

--------------------------------------------------------------------------------


 

(c)                     ESOP Component Diversification Withdrawals.  Subject to
Section 7.4(d), a Participant or Former Participant that has attained age 55 may
at any time withdraw all or any part of the balance in his Company Matching
Account and Profit Sharing Account; provided that any such withdrawal must be no
less than $500.  This Section 7.4(c) represents the distribution
rules applicable to the former ESOP component of the Plan.  Accordingly, for
purpose of this Section 7.4(c), the terms “Company Matching Account” and “Profit
Sharing Account” do not include legacy matching contribution accounts held under
the prior versions of the Plan that were not attributable to the ESOP component
of the Plan.

 

(d)                             Safe Harbor Contributions.  Pursuant to
Section 11.3, certain employer contributions under the Plan have and will be
made under the ADP Safe Harbor and ACP Safe Harbor (as defined in Section 11.3),
and Section 11.3 provides that the Plan is administered and interpreted in a
manner consistent with the requirements of the ADP Safe Harbor and ACP Safe
Harbor.  Therefore, notwithstanding Section 7.4(c), contributions made to
satisfy the ADP Safe Harbor and ACP Safe Harbor (and earnings thereon) shall not
be distributed prior to the earlier of attainment of age 59 ½ or Termination of
Employment.

 

7.5                                      Plan Loans.

 

(a)                               General.  An Eligible Borrower may take out a
Participant Loan from his Before-Tax Account, After-Tax Account, Rollover
Account, and, effective as of January 1, 2013, Roth Account, as provided in this
Section 7.5 and the Loan Procedures.

 

(b)                              Availability of Loans.  An Eligible Borrower’s
ability to take out a Participant Loan shall be subject to such restrictions as
may be set forth in the Loan Procedures, the Code, ERISA and the Plan.  An
Eligible Borrower may not extend or shorten the term of an outstanding
Participant Loan.  The Loan Procedures may impose a Participant Loan application
or processing fee, and may require that such fee be paid by the liquidation of a
portion of the Eligible Borrower’s Accounts.

 

(c)                                         Loan Terms.  The minimum Participant
Loan shall be $1,000.  The maximum Participant Loan shall be the lesser of
(1) 50% of the Vested balance in the Eligible Borrower’s Accounts; and
(2) $50,000, reduced by the highest outstanding balance of any Participant Loan
(or any loan from other tax-qualified plans of the Affiliated Companies) to such
Eligible Borrower during the 12-month period ending on the day before the
Participant Loan is made.  Each Participant Loan shall bear a reasonable rate of
interest.  Each Participant Loan shall be required to be repaid in full within 5
years; provided, however, that if the Participant Loan is used to acquire a
dwelling which is to be used within a reasonable time after the Participant Loan
is made

 

44

--------------------------------------------------------------------------------


 

as the Eligible Borrower’s principal residence (as provided in Code
Section 1034), the Participant Loan may be required to be repaid in full over a
longer period.  Except as otherwise permitted under the Code and ERISA, each
Participant Loan shall be repaid with substantially level payments, no less
frequently than quarterly (and as set forth in the Loan Procedures), over the
term of the Participant Loan.  Notwithstanding the foregoing, an Eligible
Borrower may prepay a Participant Loan in whole (but not in part), without
penalty, through payment of the outstanding principal of the Participant Loan
(plus accrued interest thereon).

 

(d)                                       Loan Proceeds.  Upon the approval of
an Eligible Borrower’s application for a Participant Loan, the Participant Loan
proceeds shall be derived from the proceeds of the sale or redemption of
Investment Funds in the Eligible Borrower’s Before-Tax, After-Tax and Rollover
Accounts, and, effective as of January 1, 2013, Roth Account, in the manner
specified in the Loan Procedures.  The proceeds of such sales or redemptions
shall be transferred (1) from the Eligible Borrower’s other Accounts to his Loan
Account, and (2) from his Loan Account to the Eligible Borrower.

 

(e)                                         Security.  Each Participant Loan
shall be secured by a lien on the Eligible Borrower’s Vested balance in the
Plan, to the maximum extent permitted by the Code and ERISA.

 

(f)                                          Loan Repayments.  All Participant
Loan repayments shall be made to the Eligible Borrower’s Loan Account.  Such
repayments shall immediately be transferred from the Loan Account to the
Eligible Borrower’s Before-Tax, After-Tax and Rollover Accounts, and, effective
as of January 1, 2013, Roth Account, and invested in the manner specified in the
Loan Procedures.

 

(g)                                        Loan Defaults.  Upon the occurrence
of any event of default as specified in the Participant Note evidencing any
Participant Loan (an “Event of Default”), the Committee shall take such action
as it determines to be necessary or appropriate in order to preclude the loss of
principal and interest by the Plan.  Such action may include a foreclosure of
the Participant Loan by distribution of the Participant Note to the Eligible
Borrower, or by other reduction of the Eligible Borrower’s Plan balance by the
value of the Participant Loan; provided that no such foreclosure or reduction
shall be made until the earliest time that Before-Tax Contributions may be
distributed to the Eligible Borrower, as provided in Code Section 401(k).

 

 

7.6                            Alternate Payees.  Any Plan provision to the
contrary notwithstanding, the distribution rights of an Alternate Payee shall be
determined as set forth in Section 9.5.

 

7.7                            Company Stock Conversion.  Effective February 1,
2015, all Company Stock will be converted to cash and merged into the
401(k) component of the Plan, and no Company Stock will remain in the Plan.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VIII

DISTRIBUTIONS UPON TERMINATION

OF EMPLOYMENT

 

 

8.1                            Termination Distributions.  If a Participant has
a Termination of Employment for a reason other than Retirement, Disability or
death, the entire balance of the Participant’s Account shall be distributable
only in the form of a lump-sum payment.

 

If a Participant has a Termination of Employment due to Retirement, Disability
or death, the entire balance of the Participant’s Accounts shall be distributed
(a) for distributions commencing before January 1, 2003, pursuant to the
election of the Participant (or of his Beneficiary, if the Participant has not
made an election before his death) as either:  (1) a lump-sum payment, or
(2) payments in semiannual or annual installments over a period certain not to
exceed the lesser of 10 years or the Participant’s life expectancy (or the life
expectancy of the Participant and his Beneficiary (a “Term Certain Benefit”)),
and (b) for distributions commencing on or after January 1, 2003, only in the
form of a lump-sum payment.  Such distributions shall be made as soon as
administratively feasible after the Valuation Date that follows the completion
of the required claims procedures by the Participant or Beneficiary.

 

The Valuation Date or Dates for distributions under this Section 8.1 shall be
determined pursuant to such uniform rules as the Committee shall prescribe. 
Except as provided in Sections 8.2 and 9.2, any distributions made under this
Section 8.1 shall be made in a manner which satisfies the notice and consent
requirements of Section 9.1 and Code Section 411(a)(11).

 

 

8.2                            Lump-Sum Cashout Provision.  Any Plan provision
to the contrary notwithstanding, if a Participant’s Account is to be paid under
this Article VIII as (a) a lump-sum payment and the value of his Account as of
any Valuation Date on or after his Termination of Employment is less than
$1,000, or (b) under this Article VIII as a Term Certain Benefit and the value
of his Account as of any Valuation Date on or before payment of such Term
Certain Benefit has commenced is less than $1,000, then the Participant’s
Account may be paid by the Plan in a lump-sum payment as soon as practicable
after such Valuation Date.

 

46

--------------------------------------------------------------------------------


 

ARTICLE IX

GENERAL DISTRIBUTION

PROVISIONS

 

 

9.1                            Consent Requirements.

 

Except as set forth in Section 9.2, no distribution shall be made to a
Participant without the Participant’s consent.  With regard to this required
consent:

 

(a)                               No consent shall be valid unless the
Participant has received a general description of the material features and an
explanation of the relative values of the optional forms of benefit available
under the Plan that would satisfy the notice requirements of Code Section 417.

 

(b)                              The Participant must be informed of his right
to defer receipt of the distribution.  If a Participant fails to consent, it
shall be deemed an election to defer the commencement of payment of any benefit
with respect to distributions which are required under Section 9.2 at the
Participant’s Required Commencement Date.

 

(c)                               Notice of the rights specified under this
Section 9.1 shall be provided no less than thirty (30) days and no more than one
hundred and eighty (180) days (prior to January 1, 2007, ninety (90) days)
before the date the benefit is to commence, provided that any such distribution
may commence less than thirty (30) days after the notice required under IRS
Regulation 1.411(a)-11(c) is given, provided that the Committee clearly informs
the Participant that the Participant has a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether or not
to elect a distribution (and, if applicable, a particular distribution option),
and the Participant, after receiving the notice, affirmatively elects a
distribution.

 

(d)                             Written consent of the Participant to the
distribution must not be made before the Participant receives the notice and
must not be made more than one hundred and eighty (180) days (prior to
January 1, 2007, ninety (90) days) before the date the distribution commences.

 

(e)                               No consent shall be valid if a significant
detriment is imposed under the Plan on any Participant who does not consent to
the distribution.

 

47

--------------------------------------------------------------------------------


 

9.2                            Required Minimum Distributions.

 

(a)                               2002 Plan Year.  Any Plan provision to the
contrary notwithstanding, distributions under the Plan shall commence no later
than the Participant’s Required Commencement Date.  With respect to
distributions under the Plan made for the 2002 Plan Year, the Plan will apply
the minimum distribution requirements of Code Section 401(a)(9) in accordance
with the regulations under Code Section 401(a)(9) that were proposed on
January 17, 2001, notwithstanding any provision of the Plan to the contrary. 
This Section 9.2(a) shall remain in effect until December 31, 2002.

 

(b)                              Plan Years After 2002.

 

(1)                              General.  Any Plan provision to the contrary
notwithstanding, the provisions of this Section 9.2(b) shall apply for purposes
of determining required minimum distributions for Plan Years beginning with the
2003 Plan Year.  All such distributions will be determined and made in
accordance with the IRS Regulations under Code Section 401(a)(9).

 

(2)                              Time and Manner of Distribution.

 

(i)                                  Required Commencement Date.  A
Participant’s entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant’s Required Commencement Date.

 

(ii)                              Death of Participant Before Distributions
Begin.  If a Participant dies before distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

(A)                          If the Participant’s surviving Spouse is the
Participant’s sole designated Beneficiary, then distributions to the surviving
Spouse will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70½, if later.

 

(B)                           If the Participant’s surviving Spouse is not the
Participant’s sole designated Beneficiary, then, except as otherwise
specifically provided in this Section 9.2(b), distributions to the designated
Beneficiary will begin by December 31 of the

 

48

--------------------------------------------------------------------------------


 

calendar year immediately following the calendar year in which the Participant
died.

 

(C)                           If there is no designated Beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(D)                          If the Participant’s surviving Spouse is the
Participant’s sole designated Beneficiary, and the surviving Spouse dies after
the Participant but before distributions to the surviving Spouse begin, this
Section 9.2(b)(2)(ii), other than Section 9.2(b)(2)(ii)(A), will apply as if the
surviving Spouse were the Participant.

 

(ii)                              For purposes of this Section 9.2(b)(2)(ii) and
Section 9.2(b)(4), unless Section 9.2(b)(2)(ii)(D) applies, distributions are
considered to begin on the Participant’s Required Commencement Date.  If
Section 9.2(b)(2)(ii)(D) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving Spouse under
Section 9.2(b)(2)(ii)(A).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Commencement Date (or to the Participant’s surviving
Spouse before the date distributions are required to begin to the surviving
Spouse under Section 9.2(b)(2)(ii)(A)), the date distributions are considered to
begin is the date distributions actually commence.

 

(iii)                          Form of Distribution.  Unless the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Required Commencement Date, as of
the first distribution calendar year (as defined below) distributions will be
made in accordance with Sections 9.2(b)(3) and (4).  If the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code Section 401(a)(9).

 

49

--------------------------------------------------------------------------------


 

(3)                              Required Minimum Distributions During
Participant’s Lifetime.

 

(i)                                  Amount of Required Minimum Distribution for
Each Distribution Calendar Year.  During the Participant’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

 

(A)       the quotient obtained by dividing the Participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in IRS
Regulation 1.401(a)(9)-9, using the Participant’s age as of the Participant’s
birthday in the distribution calendar year; or

 

(B)       if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in IRS Regulation 1.401(a)(9)-9, using the Participant’s and Spouse’s
attained ages as of the Participant’s and Spouse’s birthdays in the distribution
calendar year.

 

(ii)       Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this Section 9.2(b)(3) beginning with the first distribution calendar year and
up to and including the distribution calendar year that includes the
Participant’s date of death.

 

(4)                              Required Minimum Distributions After
Participant’s Death.

 

(i)                                  Death On or After Date Distributions Begin.

 

(A)                          Participant Survived by Designated Beneficiary.  If
the Participant dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated Beneficiary, determined as follows:

 

50

--------------------------------------------------------------------------------


 

(1)                              The Participant’s remaining life expectancy is
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(2)                              If the Participant’s surviving Spouse is the
Participant’s sole designated Beneficiary, the remaining life expectancy of the
surviving Spouse is calculated for each distribution calendar year after the
year of the Participant’s death using the surviving Spouse’s age as of the
Spouse’s birthday in that year.  For distribution calendar years after the year
of the surviving Spouse’s death, the remaining life expectancy of the surviving
Spouse is calculated using the age of the surviving Spouse as of the Spouse’s
birthday in the calendar year of the Spouse’s death, reduced by one for each
subsequent calendar year.

 

(3)                              If the Participant’s surviving Spouse is not
the Participant’s sole designated Beneficiary, the designated Beneficiary’s
remaining life expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

(B)                           No Designated Beneficiary.  If the Participant
dies on or after the date the distributions begin and there is no designated
Beneficiary as of September 30 of the year after the year of the Participant’s
death, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s account balance by the Participant’s remaining
life expectancy calculated using the age of the Participant in the year of
death, reduced by one for each subsequent year.

 

(ii)                              Death Before Date Distributions Begin.

 

(A)                          Participant Survived by Designated Beneficiary.  If
the Participant dies before the date distributions

 

51

--------------------------------------------------------------------------------


 

begin and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
Beneficiary, determined as provided in Section 9.2(b)(4)(i).

 

(B)                           No Designated Beneficiary.  If the Participant
dies before the date distributions begin and there is no designated Beneficiary
as of September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

(C)                           Death of Surviving Spouse Before Distributions to
Surviving Spouse are Required to Begin.  If the Participant dies before the date
distributions begin, the Participant’s surviving Spouse is the Participant’s
sole designated Beneficiary, and the surviving Spouse dies before distributions
are required to begin to the surviving Spouse under Section 9.2(b)(2)(ii)(A),
this Section 9.2(b)(4)(ii) will apply as if the surviving Spouse were the
Participant.

 

(5)                              5-Year Rule.

 

(i)                                  5-Year Rule - General.  If the Participant
dies before distributions begin and there is a designated Beneficiary,
distribution to the designated Beneficiary is not required to begin by the date
specified in Section 9.2(b)(2)(ii), but the Participant’s entire interest will
be distributed to the designated Beneficiary by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.  If the
Participant’s surviving Spouse is the Participant’s sole designated Beneficiary
and the surviving Spouse dies after the Participant but before distributions to
either the Participant or the surviving Spouse begin, the rule in this
Section 9.2(b)(5)(i) (“5-year rule”) will apply as if the surviving Spouse were
the Participant and will apply to all distributions.

 

52

--------------------------------------------------------------------------------


 

(ii)                              Distribution Election.  Participants or
Beneficiaries may elect on an individual basis whether the 5-year rule or the
rule in Section 9.2(b)(2)(ii) and 9.2(b)(4)(ii) (the “life expectancy rule”)
applies to distributions after the death of a Participant who has a designated
Beneficiary.  The election must be made no later than the earlier of
September 30 of the calendar year in which distribution would be required to
begin under Section 9.2(b)(2)(ii), or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving Spouse’s) death.  If neither the Participant nor the Beneficiary makes
an election under this Section 9.2(b)(5)(ii), distributions will be made in
accordance with Sections 9.2(b)(2)(ii), 9.2(b)(4)(ii) and 9.2(b)(5)(i).

 

(iii)                          A designated Beneficiary who is receiving
payments under the 5-year rule may make a new election to receive payments under
the life expectancy rule until December 31, 2003, provided that all amounts that
would have been required to be distributed under the life expectancy rule for
all distribution calendar years before 2004 are distributed by the earlier of
December 31, 2003 or the end of the 5-year period.

 

(6)                              Definitions.

 

Designated Beneficiary means the individual who is designated as the Beneficiary
under the terms of the Plan and is the designated Beneficiary under Code
Section 401(a)(9) and IRS Regulation 1.401(a)(9)-1, Q&A-4.

 

Distribution calendar year means a calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required
Commencement Date.  For distributions beginning after the Participant’s death,
the first distribution calendar year is the calendar year in which distributions
are required to begin under Section 9.2(b)(2).  The required minimum
distribution for the Participant’s first distribution calendar year will be made
on or before the Participant’s Required Commencement Date.  The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant’s Required Commencement

 

53

--------------------------------------------------------------------------------


 

Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

Life expectancy means life expectancy as computed by use of the Single Life
Table in IRS Regulation 1.401(a)(9)-9.

 

Participant’s account balance means the account balance as of the last Valuation
Date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the Valuation Date and decreased by distributions
made in the valuation calendar year after the valuation date.  The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

(c)                               2009 Plan Year Required Minimum
Distributions.  Notwithstanding the provisions of the Plan relating to required
minimum distributions under Code Section 401(a)(9), a Participant or Beneficiary
who would have been required to receive required minimum distributions for 2009
but for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”) will not
receive those distributions for 2009 unless the Participant or Beneficiary
chooses to receive such distributions.

 

 

9.3                            Forms of Distribution.

 

(a)                               Subject to the provisions of Section 9.3(e),
distributions of amounts invested in Company Stock shall be made in the form of
shares of Company Stock or cash, at the election of the Participant (provided
that fractional shares of Company Stock shall be distributed in cash).  If the
Participant fails to make such an election, such distributions shall be made in
the form of cash.  Distributions from all other Investment Funds shall be in the
form of cash.

 

(b)                              Subject to the provisions of Section 9.3(e),
any Plan provision to the contrary notwithstanding, if the Employer charter or
by-laws restrict ownership of substantially all shares of Company Stock to
Employees and the Trust Fund, as described in Code Section 409(h)(2), the
Committee shall distribute a Participant’s Account entirely in cash without
granting the Participant the right to demand distribution in shares of Company
Stock.

 

(c)                               Subject to the provisions of Section 9.3(e),
except as otherwise provided herein, Company Stock distributed by the Trustee
may be restricted as to

 

54

--------------------------------------------------------------------------------


 

sale or transfer by the by-laws or articles of incorporation of the Employer,
provided such restrictions are applicable to all Company Stock of the same
class.  If a Participant is required to offer the sale of his Company Stock to
the Employer before offering to sell his Company Stock to a third party, the
selling price and other rights must not be less favorable to the seller than the
greater of the value of the security determined under Regulation
54.4975-11(d)(5) or the purchase price and other terms offered by a third party
making a good faith offer to purchase the security.  The requirement to offer
the sale of the Participant’s Company Stock to the Employer must lapse no later
than 14 days after the security holder gives 15 days’ notice to the Employer
that an offer to purchase the securities by a third party has been received.

 

(d)                             Subject to the provisions of Section 9.3(e), if
Company Stock acquired with the proceeds of an Exempt Loan is available for
distribution and consists of more than one class, a Participant or his
Beneficiary must receive substantially the same proportion of each such class.

 

(e)                               Any Plan provision to the contrary
notwithstanding, effective February 1, 2015, all Company Stock will be converted
to cash and merged into the 401(k) component of the Plan.  Accordingly,
effective on and after February 1, 2015, all distributions from the Plan shall
be in the form of cash; provided, however, for transition purposes, no in-kind
distribution requests with respect to Company Stock were permitted after
December 12, 2014.

 

 

9.4                            Direct Rollovers.  Any Plan provision to the
contrary notwithstanding, a distributee may elect, in the manner and pursuant to
such procedures as may be prescribed or permitted by the Committee, to have all
or any portion of an eligible rollover distribution paid directly to the
eligible retirement plan specified by the distributee in the form of a direct
rollover, all as provided in Code Sections 401(a)(31) and 402.

 

Subject to the provisions of Code Sections 401(a)(31) and 402, for purposes of
this Section 9.4:

 

“direct rollover” means a payment by the Plan to the eligible retirement plan
specified by the distributee.

 

“distributee” means (1) the Participant, (2) upon the death of the Participant,
the Participant’s surviving Spouse (to the extent of such person’s interest in
the Participant’s benefits under the Plan), (3) the Participant’s Spouse or
former Spouse (to the extent of such person’s interest in the Participant’s
benefits under the Plan as an Alternate Payee under a Qualified Domestic
Relations Order) and

 

55

--------------------------------------------------------------------------------


 

(4) any “designated beneficiary” (as defined in Code Section 401(a)(9)(E)) who
is not the surviving spouse of the Participant.

 

“eligible retirement plan” means (1) an individual retirement account described
in Code Section 408(a); (2) an individual retirement annuity described in Code
Section 408(b) (other than an endowment contract); (3) a qualified trust
described in Code Section 401(a) that is exempt from tax under Code
Section 501(a); (4) an eligible deferred compensation plan described in Code
Section 457(b) which is maintained by an eligible employer described in Code
Section 457(e)(1)(A); (5) an annuity contract described in Code Section 403(b);
(6) for distributions after December 31, 2007, a Roth individual retirement
account as described in Code Section 408A; and (7) effective January 1, 2010, in
the case of an eligible rollover distribution to a non-spouse Beneficiary, an
eligible retirement plan shall be limited to an “inherited” individual
retirement account.  Notwithstanding anything in the Plan to the contrary, for
taxable years beginning after December 31, 2006, after-tax Employee
contributions may also be rolled over directly to a defined benefit plan or Code
Section 403(b) plan; provided that such amounts (and earnings) are accounted for
separately by the receiving plan.

 

“eligible rollover distribution” means any lump sum payment or other
distribution of all or any portion of the balance to the credit of the
distributee, other than (1) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; provided that any
amount that is distributed on account of hardship shall not be an eligible
rollover distribution and the distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan; and (2) any
distribution to the extent such distribution is required under Code
Section 401(a)(9).  Any Plan provision to the contrary notwithstanding, solely
for purposes of applying the rollover provisions of the Plan, 2009 RMDs (as
defined in Section 9.2(c)) will not be treated as eligible rollover
distributions.

 

In order for a distributee to have all or any portion of an eligible rollover
distribution paid to an eligible retirement plan as a direct rollover, such
distributee must comply with such procedures as the Committee shall determine.

 

 

9.5                                  Qualified Domestic Relations Orders. 
Payment of amounts awarded to an Alternate Payee shall be made in accordance
with the terms of a Qualified Domestic Relations Order.  During any period in
which the issue of whether an Order is a Qualified Domestic Relations Order is
being determined (by the Committee, by a court of competent jurisdiction, or
otherwise) (a) the Committee shall direct the Trustee to separately account for
the amounts (the “segregated amounts”) which would have been payable to the
Alternate Payee during such period if the Order is determined to be a Qualified
Domestic Relations Order, and (b) the Committee shall take steps to ensure that

 

56

--------------------------------------------------------------------------------


 

the amounts that would have been payable to the Alternate Payee, if the Order
were a Qualified Domestic Relations Order, are not distributed to the
Participant or any other person.

 

If, within the eighteen (18) month period beginning on the date on which the
first payment would be required to be made under an Order, the Order (or
modification thereof) is determined to be a Qualified Domestic Relations Order,
the Committee shall direct the Trustee to pay the segregated amounts (and any
earnings or interest thereon) to the person or persons entitled thereto.  If
within such eighteen (18) month period it is determined that the Order is not a
Qualified Domestic Relations Order or the issue as to whether such Order is a
Qualified Domestic Relations Order is not resolved, the Committee shall direct
the Trustee to pay the segregated amounts (and any earnings or interest thereon)
to the person or persons who would have been entitled to such amounts if there
had been no Order.  Any determination that an Order is a Qualified Domestic
Relations Order which is made after the close of such eighteen (18) month period
shall be applied prospectively only.

 

Any Plan provision to the contrary notwithstanding, after an Order has been
determined to be a Qualified Domestic Relations Order and the segregate amounts
established for the Alternate Payee, the Alternate Payee’s sole right to receive
a distribution from the Plan shall be a single lump-sum payment that is payable
upon the written request of the Alternate Payee.

 

The Committee shall establish reasonable procedures for determining whether an
Order is a Qualified Domestic Relations Order and for administering
distributions under Qualified Domestic Relations Orders.  When the Plan receives
an Order, the Committee shall promptly notify the Participant and any other
Alternate Payee of the receipt of such Order and the Committee’s procedures for
determining whether such Order is a Qualified Domestic Relations Order.  The
Committee shall determine whether an Order is a Qualified Domestic Relations
Order within a reasonable period after receipt of such Order, and shall within a
reasonable time after such determination notify the Participant and each
Alternate Payee of such determination.

 

57

--------------------------------------------------------------------------------


 

ARTICLE X

SPECIAL ESOP PROVISIONS

 

 

10.1                    Exempt Loans Prior to February 1, 2015.

 

The provisions of this Section 10.1 shall apply prior to February 1, 2015 (see
Section 10.4).

 

(a)                                         General.  The Plan may borrow money
for any lawful purpose, to the fullest extent permitted by the Code, ERISA and
other applicable laws. The foregoing notwithstanding, any loan to the Plan (or
the Trust) that is made or guaranteed by a Disqualified Person must satisfy the
requirements for an Exempt Loan.  As of March 1, 2009, there are no Exempt Loans
outstanding.

 

(b)                                        Suspense Account.  All Company Stock
acquired by the Plan with the proceeds of an Exempt Loan shall initially be
added to and maintained in the Unallocated Company Stock Suspense Account.  (As
of March 1, 2009, there are no shares of Company Stock in the Unallocated
Company Stock Suspense Account.)  Such Company Stock shall be released and
withdrawn from such Account as if all Company Stock in such Account were
encumbered.  For each Plan Year during the duration of the Exempt Loan, the
number of shares of Company Stock released with respect to such Plan Year shall
equal the number of encumbered shares held immediately before release for such
Plan Year multiplied by a fraction, the numerator of which is the amount of
principal and interest paid on the Exempt Loan for such Plan Year and the
denominator of which is the sum of the numerator plus the principal and interest
to be paid for all future Plan Years.

 

(c)                               Allocations of Released Shares.  All Company
Stock released from the Unallocated Company Stock Suspense Account for a Plan
Year shall be allocated to the Company Stock Subaccounts of the eligible
Participants in the form of non-monetary units (whole and fractional shares of
Company Stock) as set forth more fully in Article IV.  Such allocations shall be
performed in the following order, until all released shares for such Plan Year
have been so allocated:  (1) allocations pursuant to Section 4.4(a) with respect
to dividends on shares of Company Stock in the Company Stock Subaccount that
were originally acquired with the proceeds of an Exempt Loan; (2) allocations
pursuant to Section 4.4(a) with respect to dividends on shares of Company Stock
in the Company Stock Subaccount that were not originally acquired with the
proceeds of an Exempt Loan; (3) allocations pursuant to Section 4.2(a) (relating
to Company Matching Contributions); (4) allocations pursuant to Section 4.3
(relating to Profit Sharing Contributions); (5) allocations pursuant to
Section 4.4(b) (relating to reinstatement of Forfeitures); (6) allocations
pursuant to Section 4.5 (relating to certain legally-required contributions);
and (7) allocations pursuant to Section 4.6 (relating to supplemental Company
Matching and/or Profit-Sharing Contributions).

 

58

--------------------------------------------------------------------------------


 

10.2                              Nonterminable Protections and Rights Prior to
February 1, 2015.  The provisions of this Section 10.2 shall apply prior to
February 1, 2015 (see Section 10.4).  Except as provided in Section 10.3, no
Company Stock acquired with the proceeds of an Exempt Loan may be subject to a
put, call, or other option, or buy-sell or similar arrangement, when held by and
when distributed from the Trust Fund, whether or not the Plan is then an ESOP. 
The protections and rights granted in this Section 10.2 are nonterminable, and
such protections and rights shall exist under the terms of this Plan so long as
any Company Stock acquired with the proceeds of an Exempt Loan is held by the
Trust Fund or by any Participant or other person for whose benefit such
protections and rights have been created, and neither the repayment of such
Exempt Loan, the failure of the Plan to be an ESOP, or an amendment of the Plan
shall cause a termination of said protections and rights.

 

10.3                    Put Option Prior to February 1, 2015.

 

The provisions of this Section 10.3 shall apply prior to February 1, 2015 (see
Section 10.4).

 

(a)                               Fair Valuation – No Exempt Loan.  If Company
Stock which was not acquired with the proceeds of an Exempt Loan is distributed
to a Participant and such Company Stock is not readily tradable on an
established securities market, the Participant has a right to require the
Employer to repurchase the Company Stock distributed to such Participant under a
fair valuation formula.  Such Company Stock shall be subject to the provisions
of Section 10.3(c).

 

(b)                              Trading Limitations – Exempt Loan.  If Company
Stock which was acquired with the proceeds of an Exempt Loan is not publicly
traded when distributed or is distributed subject to a “trading limitation”,
such Company Stock shall be subject to a put option.  For purposes of this
Section 10.3(b), a “trading limitation” on Company Stock means a restriction
under any Federal or State securities law or any regulation thereunder, or an
agreement (not prohibited by Section 10.2) affecting the Company Stock which
would make the Company Stock not as freely tradable as stock not subject to such
restriction.

 

(c)                                         Put Option.  The put option shall be
exercisable only by a Participant, by the Participant’s donees, or by a person
(including an estate or its distributee) to whom the Company Stock passes by
reason of a Participant’s death.  (Under this Section 10.3(c), Participant or
Former Participant means a Participant or Former Participant and the
beneficiaries of the Participant or Former Participant under the Plan.)  The put
option must permit a Participant to put the Company Stock to the Employer. 
Under no circumstances may the put option bind the Plan.  However, it shall
grant the Plan an option to assume the rights and obligations of the Employer at
the time that the put option is exercised.  If it is known at the time a loan is
made that Federal or State law will be violated by the Employer honoring such
put option, the put option must permit the Company Stock to be put, in a manner
consistent with such law, to a third party (e.g., an affiliate of the Employer
or a shareholder other than the Plan) that has substantial net

 

59

--------------------------------------------------------------------------------


 

worth at the time the loan is made and whose net worth is reasonably expected to
remain substantial.

 

The put option shall commence as of the day following the date the Company Stock
is distributed to the Former Participant and end 60 days thereafter and if not
exercised within such 60-day period, an additional 60-day option shall commence
on the first day of the fifth month of the Plan Year next following the date the
stock was distributed to the Former Participant (or such other 60-day period as
provided in IRS Regulations).  However, in the case of Company Stock that is
publicly traded without restrictions when distributed but ceases to be so traded
within either of the 60-day periods described herein after such distribution,
the Employer must notify each holder of such Company Stock in writing on or
before the tenth day after the date the Company Stock ceases to be so traded
that for the remainder of the applicable 60-day period the Company Stock is
subject to the put option.  The number of days between the tenth day and the
date on which notice is actually given, if later than the tenth day, must be
added to the duration of the put option.  The notice must inform distributees of
the term of the put options that they are to hold.  The terms must satisfy the
requirements of this Section 10.3(c).

 

The put option is exercised by the holder notifying the Employer in writing that
the put option is being exercised; the notice shall state the name and address
of the holder and the number of shares to be sold.

 

The period during which a put option is exercisable does not include any time
when a distributee is unable to exercise it because the party bound by the put
option is prohibited from honoring it by applicable Federal or State law.  The
price at which a put option must be exercisable is the value of the Company
Stock determined in accordance with Section 5.3.  Payment under the put option
involving a “Total Distribution” shall be paid in substantially equal monthly,
quarterly, semiannual or annual installments over a period certain beginning not
later than thirty (30) days after the exercise of the put option and not
extending beyond five (5) years.  The deferral of payment is reasonable if
adequate security and a reasonable interest rate on the unpaid amounts are
provided.  The amount to be paid under the put option involving installment
distributions must be paid not later than thirty (30) days after the exercise of
the put option.  Payment under a put option must not be restricted by the
provisions of a loan or any other arrangement, including the terms of the
Employer’s articles of incorporation, unless so required by applicable state
law.

 

For purposes of this Section 10.3(c), “Total Distribution” means a distribution
to a Participant or his Beneficiary within one taxable year of the Participant’s
entire Account balance.

 

(d)                                       Other Provisions.  An arrangement
involving the Plan that creates a put option must not provide for the issuance
of put options other than as provided under this Section 10.3.  The Plan (and
the Trust Fund) must not otherwise be obligated to acquire

 

60

--------------------------------------------------------------------------------


 

Company Stock from a particular holder thereof at an indefinite time determined
upon the happening of an event such as the death of the holder.

 

 

10.4                              Merger.  Effective February 1, 2015, the ESOP
component of the Plan will be converted and merged into the 401(k) component of
the Plan upon the sale of the Company Stock to Dai-ichi Life and Sections 10.1
through 10.3 of this Article X shall be inapplicable.  All Company Stock will be
converted to cash and merged into the 401(k) component of the Plan effective as
of February 1, 2015.

 

61

--------------------------------------------------------------------------------


 

ARTICLE XI

LIMITATIONS ON CONTRIBUTIONS

 

 

11.1                              Annual Limit on Employee Contributions. 
Notwithstanding a Participant’s election, for Plan Years beginning after
December 31, 2001, a Participant’s Employee Contributions to the Plan for any
Plan Year shall not exceed the Annual Employee Contribution Limit.  If the
Employee Contributions elected by a Participant would exceed the Annual Employee
Contribution Limit, the Committee may take such action with respect to such
election as it deems necessary or appropriate to prevent such Participant’s
Employee Contributions for such Plan Year from exceeding the Annual Employee
Contribution Limit.  If a Participant’s Employee Contributions for any Plan Year
are inadvertently permitted to exceed the Annual Employee Contribution Limit,
the excess contributions shall be distributed to the Participant as provided in
Section 11.2.

 

 

11.2                              Distribution of Excess Deferrals.  A
Participant shall receive a distribution under this Section 11.2 if either
(a) the Participant’s Employee Contributions to the Plan for a Plan Year exceed
the Annual Employee Contribution Limit, or (b) (1) the Participant’s “Elective
Deferrals” (as defined below) for the Participant’s taxable year exceed the
Annual Employee Contribution Limit for such taxable year (such excess under
clause (a) or (b) (1) above being referred to as “Excess Deferrals”), and
(2) the Participant requests a distribution of all or any portion of such Excess
Deferrals from the Plan by providing the Committee, on or before the March 1
after the calendar year in which the Excess Deferrals were made, with a written
statement (A) stating that the Participant had made such Excess Deferrals and
(B) specifying the amount of such Excess Deferrals that the Participant desires
to allocate to, and have distributed from, the Plan.  Excess Deferrals (and any
Income allocable to such amount) shall be distributed pursuant to this
Section 11.2 to the Participant not later than the first April 15th following
the close of the Participant’s taxable year. Any distribution of less than the
entire amount of Excess Deferrals and Income shall be treated as a pro rata
distribution of Excess Deferrals and Income. The amount distributed shall not
exceed the Participant’s Employee Contributions under the Plan for the taxable
year (and any Income allocable thereto). Any distribution on or before the last
day of the Participant’s taxable year must satisfy each of the following
conditions:

 

(1)                                        The distribution must be made after
the date on which the Plan received the Excess Deferrals;

 

(2)                                        The Participant shall designate the
distribution as Excess Deferrals; and

 

(3)                                        The Plan must designate the
distribution as a distribution of Excess Deferrals.

 

62

--------------------------------------------------------------------------------


 

(4)                                          For Plan Years beginning January 1,
2006, distributions of Excess Contributions    must be adjusted for income (gain
or loss), including an adjustment for income for the period between the end of
the Plan Year and the date of the distribution (the “gap period”). The Committee
has the discretion to determine and allocate income using any of the methods set
forth below:

 

(A) Reasonable method of allocating income. The Committee may use any reasonable
method for computing the income allocable to Excess Contributions, provided that
the method does not violate Code Section 401(a)(4), is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating income to Participant’s accounts.
The Plan will not fail to use a reasonable method for computing the income
allocable to Excess Contributions merely because the income allocable to Excess
Contributions is determined on a date that is no more than seven (7) days before
the distribution.

 

(B) Alternative method of allocating income. The Committee may allocate income
to Excess Contributions for the Plan Year by multiplying the income for the Plan
Year allocable to the Employee Contributions and other amounts taken into
account under the ADP test (including contributions made for the Plan Year) by a
fraction, the numerator of which is the Employee Contributions for the Employee
for the Plan Year, and the denominator of which is the sum of:

 

(1)                              the Account balance attributable to Employee
Contributions and other amounts taken into account under the ADP test as of the
beginning of the Plan Year, and

 

(2)                              any additional amount of such contributions
made for the Plan Year.

 

(C) Safe harbor method of allocating gap period income. The Committee may
allocate income to Excess Contributions for the gap period by multiplying ten
percent (10%) of the income allocable to Excess Contributions for the Plan Year
that would be determined under paragraph (B) above by the number of calendar
months that have elapsed since the end of the Plan Year.  For purposes of
calculating the number of calendar months that have elapsed, a corrective
distribution that is made on or before the fifteenth (15th) day of a month is
treated as made on the last day of the preceding month and a distribution made
after the fifteenth day of a month is treated as made on the last day of the
month.

 

63

--------------------------------------------------------------------------------


 

(D) Alternative method for allocating Plan Year and gap period income. The
Committee may determine the income for the aggregate of the Plan Year and the
gap period by applying the alternative method provided by paragraph (B) above to
this aggregate period. This is accomplished by (1) substituting the income for
the Plan Year and the gap period, for the income for the Plan Year, and
(2) substituting the amounts taken into account under the ADP test for the Plan
Year and the gap period, for the amounts taken into account under the ADP test
for the Plan Year in determining the fraction that is multiplied by that income.

 

(E)    Additional Provisions.  Effective for distributions of Excess Deferrals
(as defined in Code Section 402(g)(2)(A)) for the Plan Year beginning January 1,
2007, earnings attributable to Excess Deferrals will be determined by including
the period that begins on the first day of the subsequent taxable year and ends
on the date the distribution of Excess Deferrals occurs.  The period between the
end of the Participant’s taxable year and the date of distribution is the “gap
period”, and any income or loss earned during the gap period will be allocated
at the Committee’s discretion in a consistent manner to all Participants and to
all corrective distributions for the taxable year.  The income or loss allocable
to a Participant’s Excess Deferrals will be the amount determined by one of the
methods in subparagraph (1), (2) or (3) as follows:

 

(1)                              The amount determined by multiplying the income
or loss allocable to the Participant’s elective deferrals for the taxable year
and the gap period by a fraction, the numerator of which is the Participant’s
Excess Deferrals for the taxable year and the denominator of which is the
Participant’s elective deferral account balance as of the beginning of the
Participant’s taxable year plus any elective deferrals allocated to the
Participant during the taxable year and the gap period.

 

(2)                              The sum of (A) and (B) as follows:  (A) the
amount determined by multiplying the income or loss allocable to the
Participant’s elective deferrals for the taxable year by a fraction, the
numerator of which is the Participant’s Excess Deferrals for the taxable year
and the denominator of which is the Participant’s elective deferral account
balance as of the beginning of the Participant’s taxable year plus any elective
deferrals allocated to the Participant during such taxable year; plus (B) the
amount of gap period income or loss equal to 10% of the amount determined under
clause (A) above multiplied by the number of whole months between the end of the
Participant’s taxable year and the

 

64

--------------------------------------------------------------------------------


 

distribution date, counting the month of distribution if the distribution occurs
after the 15th day of such month.

 

(3)                              The amount determined by any reasonable method
of allocating income or loss to the Participant’s Excess Deferrals for the
taxable year and for the gap period, provided the method used is the same method
used for allocating income or losses to Participant’s accounts.  This Plan will
not fail to use a reasonable method for computing the income allocable to Excess
Deferrals merely because the income allocable to such Excess Deferrals is
determined on a date that is no more than 7 days before the distribution.

 

Any distribution made pursuant to this Section 11.2 shall be made first from
unmatched Employee Contributions and, thereafter, from Employee Contributions
which have been matched.  Company Matching Contributions which relate to Excess
Deferrals that are distributed pursuant to this Section 11.2 shall be forfeited.

 

“Elective Deferrals” shall mean (subject to Code Section 402(g)(3)), for a
Participant’s taxable year, the sum of the following amounts with respect
thereto:  (a) his Employee Contributions to the Plan; (b) any employer
contribution under a qualified cash or deferred arrangement (as defined in Code
Section 401(k)) to the extent not includible in gross income for the taxable
year under Code Section 402(e)(3) (determined without regard to Code
Section 402(g)); (c) with respect to a Participant’s Before-Tax Contributions,
any employer contribution under a simplified employee pension to the extent not
includible in gross income for the taxable year under Code
Section 402(h)(1)(B) (determined without regard to Code Section 402(g)); (d) any
employer contribution to purchase an annuity contract under Code
Section 403(b) under a salary reduction agreement (within the meaning of Code
Section 3121(a)(5)(D) (provided that an employer contribution shall not be
treated as an elective deferral described in this paragraph (d) if under the
salary reduction agreement such contribution is made pursuant to a one-time
irrevocable election made by the Participant at the time of initial eligibility
to participate in the agreement or is made pursuant to a similar arrangement
involving a one-time irrevocable election specified in IRS Regulations, and
(e) with respect to a Participant’s Before-Tax Contributions, any elective
employer contribution to a simple retirement account under Code
Section 408(p)(2)(A)(i).

 

 

11.3                                Annual ADP and ACP Tests—Application of Safe
Harbors.  The Plan shall satisfy the requirements of Code Sections
401(k)(3)(ii) and 401(m)(2) by complying with the design based “safe harbor”
provisions contained in Code Sections 401(k)(12) (the “ADP Safe Harbor”) and
401(m)(1)) (the “ACP Safe Harbor”).  Any Plan provision to the contrary
notwithstanding, the Plan shall be interpreted and administered in a manner
consistent with the requirements of the ADP Safe Harbor and ACP Safe Harbor and
this Section 11.3.  In particular, and without limiting the generality of the
foregoing, (a) the Employer shall make Company Matching Contributions on behalf
of

 

65

--------------------------------------------------------------------------------


 

each Participant who is a Non-Highly Compensated Employee in an amount equal to
100% of the Employee Contributions of such Participant, to the extent such
Employee Contributions do not exceed 4% of such Participant’s Compensation (as
more fully provided for in Section 4.2, and in satisfaction of the requirements
of Code Sections 401(k)(12)(B)(iii)), and provided that effective January 1,
2006, Catch-Up Contributions will be taken into account in applying Company
Matching Contributions under the Plan, (b) the Employer shall make Company
Matching Contributions on behalf of each Participant who is a Highly Compensated
Employee in a manner identical to that set forth in clause (a) above (as more
fully provided for in Section 4.2, and in satisfaction of the requirements of
Code Section 401(k)(12)(B)(ii)), (c) each Participant is at all times fully
vested in his Accounts under the Plan (as more fully provided for in
Section 6.1) and his rights to distribution of his Employee Contributions and
Company Matching Contributions comply with the requirements of Code
Section 401(k)(2)(B) (as more fully provided for in Article VII), all in
satisfaction of the requirements of Code Section 401(k)(12)(B)(i), and (d) the
Plan does not take into account “permitted disparity” under Code
Section 401(l) (in satisfaction of the requirements of Code
Section 401(k)(12)(E)(ii)).

 

The Committee will provide each eligible Employee with an accurate and
comprehensive written notice of the Employee’s rights and obligations under the
Plan, written in a manner calculated to be understood by the average eligible
Employee.  Such notice shall be provided (1) to each eligible Employee for a
Plan Year, at least 30 days (and no more than 90 days) before the beginning of
such Plan Year (or at such other time that is a reasonable period before the
beginning of such Plan Year), and (2) to each eligible Employee who does not
receive the notice within the period described in clause (1) because such
Employee became eligible after the 90th day before the beginning of the Plan
Year, no more than 90 days before the Employee becomes eligible, and no later
than the date the Employee becomes eligible (or such other times within a
reasonable period before the Employee becomes eligible), all as set forth in
Code Section 401(k)(12)(D).

 

Any Plan provision to the contrary notwithstanding, for Plan Years beginning on
or after January 1, 2006, the following shall apply:

 

Except as provided in Regulation Sections 1.401(k)-3(e) and 1.401(k)-3(f) and
the Plan provisions set forth below, the Plan will fail to satisfy the
requirements of Code Section 401(k)(12) and this Section for a Plan Year unless
such provisions remain in effect for an entire twelve (12) month Plan Year. If a
Plan has a short Plan Year as a result of changing its Plan Year, then the Plan
will not fail to satisfy such requirement merely because the Plan Year has less
than twelve (12) months, provided that:

 

(a)       The Plan satisfied the ADP Safe Harbor and/or ACP Safe Harbor
requirements for the immediately preceding Plan Year; and

 

(b)       The Plan satisfies the ADP Safe Harbor and/or ACP Safe Harbor
requirements (determined without regard to Regulation Section 1.401(k)-

 

66

--------------------------------------------------------------------------------


 

3(g)) for the immediately following Plan Year (or for the immediately following
twelve (12) months if the immediately following Plan Year is less than twelve
(12) months).

 

The Company may amend the Plan during a Plan Year to prospectively reduce or
eliminate any or all Company Matching Contributions under the Plan (including
any ADP Safe Harbor matching contributions) provided: (a) the Committee provides
a supplemental notice to the Participants which explains the consequences of the
amendment, specifies the amendment’s effective date, and informs Participants
that they will have a reasonable opportunity to modify their Employee
Contribution elections; (b) Participants have a reasonable opportunity
(including a reasonable period after receipt of the supplemental notice) before
the effective date of the amendment to modify their Employee Contribution
elections; and (c) the amendment is not effective earlier than the later of:
(i) thirty (30) days after the Committee gives supplemental notice; or (ii) the
date the Company adopts the amendment.  If the Company amends the Plan to
eliminate or reduce any Company Matching Contribution under this
Section effective during a Plan Year, the Plan must continue to apply all of the
ADP Safe Harbor and/or ACP Safe Harbor requirements until the amendment becomes
effective and also must apply for the entire Plan Year, using current year
testing, the ADP test and the ACP test.

 

The Company may terminate the Plan during a Plan Year in accordance with Plan
termination provisions of Section 16.3 and the following:

 

(a)                               Acquisition/disposition or substantial
business hardship. If the Company terminates the Plan resulting in a short Plan
Year, and the termination is on account of an acquisition or disposition
transaction described in Code Section 410(b)(6)(C), or if the termination is on
account of the Company’s substantial business hardship within the meaning of
Code Section 412(d), then the Plan remains an ADP Safe Harbor and/or ACP Safe
Harbor Plan provided that the Company satisfies the ADP Safe Harbor and/or ACP
Safe Harbor provisions through the effective date of the Plan termination.

 

(b)                              Other termination. If the Company terminates
the Plan for any reason other than as described above, and the termination
results in a short Plan Year, the Company must conduct the termination under the
provisions listed above, except that the Company need not provide Participants
with the right to change their Employee Contribution elections.

 

67

--------------------------------------------------------------------------------


 

11.4                    Section 415 Limits.

 

(a)                               General.  Any Plan provision to the contrary
notwithstanding, the Annual Addition (as defined below) that may be allocated or
contributed to a Participant’s Account for any Limitation Year shall not exceed
the lesser of:

 

(i)                                  $40,000, adjusted for increases in the cost
of living pursuant to Code Section 415(d)(1)(C) (the “$40,000 Limitation”); or

 

(ii)                              100% of the Participant’s Annual 415
Compensation (the “Compensation Limitation”).  The Compensation Limitation shall
not apply to (1) any contribution for medical benefits (within the meaning of
Code Section 419A(f)(2)) after separation from service which is otherwise
treated as an Annual Addition, or (2) any amount otherwise treated as an Annual
Addition under Code Section 415(l)(1).

 

(b)    Annual Additions.  “Annual Additions” means the sum credited to a
Participant’s Accounts for any Limitation Year of (1) Employer contributions,
(2) Employee contributions, (3) forfeitures, (4) amounts allocated, after
March 31, 1984, to an individual medical account (as defined in Code
Section 415(l)(2)) which is part of a pension or annuity plan maintained by the
Employer, and (5) amounts derived from contributions paid or accrued after
December 31, 1985, in taxable years ending after such date, which are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee (as defined in Code Section 419A(d)(3)) under a
welfare benefit plan (as defined in Code Section 419(e)) maintained by the
Employer.  The following are not Annual Additions:  (1) the transfer of funds
from one qualified plan to another; (2) provided no more than one-third of the
Employer contributions for the year are allocated to Highly Compensated
Participants, Forfeitures of Company Stock purchased with the proceeds of an
Exempt Loan and Employer contributions applied to the payment of interest on an
Exempt Loan, (3) rollover contributions (as defined in Code Sections 402(a)(5),
403(b)(8) and 408(d)(3)); (4) repayments of loans made to a Participant from the
Plan; (5) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(7)(B) (cash-outs); (6) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(3)(D) (mandatory contributions); and
(7) Employee contributions to a simplified employee pension excludable from
gross income under Code Section 408(k)(6).

 

Effective January 1, 2008, Annual Additions shall not include restorative
payments. A restorative payment is a payment made to restore losses to a Plan
resulting from actions by a Fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under ERISA or under other applicable
federal or state law, where participants who are similarly situated are treated
similarly with respect to the payments. Generally, payments are restorative
payments only if the payments are made in order to restore some or all of the
Plan’s losses due to an action (or a failure to act) that creates a reasonable
risk of liability for such a breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan). This
includes payments to a plan made pursuant to a Department of Labor order, the
Department of

 

68

--------------------------------------------------------------------------------


 

Labor’s Voluntary Fiduciary Correction Program, or a court-approved settlement
to restore losses to a qualified defined contribution plan on account of the
breach of fiduciary duty (other than a breach of fiduciary duty arising from
failure to remit contributions to the Plan). Payments made to the Plan to make
up for losses due merely to market fluctuations and other payments that are not
made on account of a reasonable risk of liability for breach of a fiduciary duty
under ERISA are not restorative payments and generally constitute contributions
that are considered Annual Additions.

 

(c)                           Other Definitions and Special Rules.

 

(i)                            For purposes of this Section 11.4 “Employer” mean
the Employer and any Affiliated Company that adopts this Plan; provided,
however, the determination under Code Section 414(c) shall be made as if the
phrase “more than 50 percent” were substituted for the phrase “as least 80
percent” each place that it is incorporated into Code Section 414(c).

 

(ii)                                    For purposes of this Section 11.4, all
qualified defined benefit plans (whether terminated or not) ever maintained by
the Employer shall be treated as one defined benefit plan, and all qualified
defined contributions plans (whether terminated or not) ever maintained by the
Employer shall be treated as one defined contribution plan.

 

(d)                             Adjustment for Excessive Annual Additions.  If,
as a result of a reasonable error in estimating a Participant’s Compensation, a
reasonable error in determining the amount of elective deferrals (within the
meaning of the Code Section 402(g)(3)) that may be made with respect to any
Participant under the limits of this Section 11.4 or other facts and
circumstances to which IRS Regulation 1.415-6(b)(6) shall be applicable, the
Annual Additions under this Plan would cause the maximum Annual Additions to be
exceeded for any Participants the Committee shall (1) distribute any elective
deferrals or return any Employee contributions (whether voluntary or mandatory),
and for the distribution of gains attributable to such elective deferrals and
Employee contributions, to the extent that the distribution or return would
reduce the “excess amount” (as defined below) in the Participant’s Accounts,
(2) hold any excess amount remaining after the return of any elective deferrals
or voluntary Employee contributions in a “Section 415 suspense account” (as
defined below), (3) use the Section 415 suspense account in the next Limitation
Year (and succeeding Limitation Years if necessary) to reduce Employer
contributions for such Participant if such Participant is covered by the Plan as
of the end of the Limitation Year, or if the Participant is not so covered,
allocate and reallocate the Section 415 suspense account in the next Limitation
Year (and succeeding Limitation Years if necessary) to all Participants in the
Plan before any Employer or Employee contributions which would constitute Annual
Additions are made to the Plan for such Limitation Year, and (4) reduce Employer
contributions to the Plan for such Limitation Year by the amount of the
Section 415 suspense account allocated and reallocated during such Limitation
Year.

 

69

--------------------------------------------------------------------------------


 

For purposes of this Section 11.4(d), “excess amount” for any Participant for a
Limitation Year shall mean the excess, if any, of (1) the Annual Additions which
would be credited to his Account under the terms of the Plan without regard to
the limitations of Code Section 415 over (2) the maximum Annual Additions
determined pursuant to this Section 11.4.

 

For purposes of this Section 11.4(d), “Section 415 suspense account” shall mean
an unallocated amount equal to the sum of excess amounts for all Participants in
the Plan during the Limitation Year.  The Section 415 suspense account shall not
share in any earnings or losses of the Trust Fund.

 

Effective January 1, 2008, any Plan provision to the contrary notwithstanding,
if the Annual Additions (within the meaning of Code Section 415) are exceeded
for any Participant, then the Plan may only correct such excess in accordance
with the Employee Plans Compliance Resolution System as set forth in Revenue
Procedure 2006-27 or any superseding guidance, including (but not limited to)
the preamble of the final Code Section 415 regulations.

 

70

--------------------------------------------------------------------------------


 

ARTICLE XII

TOP-HEAVY PROVISIONS

 

 

12.1                    Top-Heavy Definitions.  For purposes of this Article and
subject to Code Section 416, the following words and phrases shall have the
following meanings unless the context clearly indicates otherwise:

 

Determination Date means, with respect to any plan year, the last day of the
preceding plan year, except in the case of the first plan year of a plan, in
which event the Determination Date shall be the last day of such plan year.  The
valuation of accrued benefits as of a given Determination Date shall be
determined as of the valuation date that coincides with the Determination Date
or, if there is no such valuation date, the most recent valuation date that is
within a twelve-month period ending on the Determination Date.

 

Five Percent Owner means (1) for an Affiliated Company that is a corporation,
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent of the value of the outstanding stock of the
Affiliated Company or stock possessing more than five percent of the total
combined voting power of all stock of the Affiliated Company, and (2) for an
Affiliated Company that is not a corporation, any person who owns more than five
percent of the capital or profits interest in the Affiliated Company.

 

Key Employee means, as of any Determination Date, any Employee or former
Employee (or beneficiary of such Employee) who, at any time during the plan year
which includes the Determination Date, is:

 

(a)                               an officer of any Affiliated Company having
Annual 415 Compensation greater than $130,000 (adjusted as set forth in Code
Section 416(i)(1)(A));

 

(b)                              a Five Percent Owner of any Affiliated Company;
or

 

(c)                               a One Percent Owner of any Affiliated Company
having Annual 415 Compensation from all Affiliated Companies of more than
$150,000.

 

For purposes of paragraph (a) of this definition of Key Employee, no more than
50 Employees (or, if lesser, the greater of three or ten percent of the
Employees) shall be treated as officers. For purposes of determining the number
of officers taken into account under paragraph (a), Employees described in Code
Section 414(q)(5) shall be excluded.

 

Non-Key Employee means any Employee who is not a Key Employee or who is a former
Key Employee.

 

71

--------------------------------------------------------------------------------


 

One Percent Owner means any person who would be described by the definition of
“Five Percent Owner” if “one percent” were substituted for “five percent” each
place it appears in such definition.

 

Permissive Aggregation Group means the aggregate of the Required Aggregation
Group and any other plan or plans of an Affiliated Company, if the group would
continue to satisfy the requirements of Code Sections 401(a)(4) and 410 with
such additional plan or plans being taken into account.  Benefits under such
plans shall be aggregated by adding together the present values of the accrued
benefits (determined separately for each plan as of such plan’s Determination
Date) and adding together the results for each plan as of the Determination
Dates for such plans that fall within the same calendar year.

 

The term plan as used in this Article XII means a plan that satisfies the
requirements of Code Section 401(a).

 

The term plan year as used in this Article XII means the plan year of a plan of
an Affiliated Company.

 

Required Aggregation Group means a group of plans consisting of (i) each plan of
the Affiliated Companies in which a Key Employee participates during the plan
year containing the Determination Date for such plan and (ii) any other plan of
the Affiliated Companies that enables any of such plans to satisfy the
requirements of Code Sections 401(a)(4) or 410.  Benefits under such plans shall
be aggregated by adding together the present values of the accrued benefits
(determined separately for such plan as of each plan’s Determination Date) and
adding together the results for each plan as of the Determination Dates for such
plans that fall within the same calendar year.  If an Aggregation Group includes
two or more defined benefit plans, the same actuarial assumptions will be used
with respect to all such plans in accordance with IRS Regulation 1.416-1, T-26.

 

Top-Heavy Group means any Permissive or Required Aggregation Group, if the sum
(as of the Determination Date) of (a) the present value of the cumulative
accrued benefits for Key Employees under all defined benefit plans included in
such group, and (b) the aggregate of the accounts of Key Employees under all
defined contribution plans included in such Aggregation Group, exceeds 60
percent of a similar sum determined for all Employees.

 

Top-Heavy Plan Year means a Plan Year during which the Plan is a Top-Heavy Plan.

 

Valuation Date means (a) for a defined benefit plan, the same valuation date
used for computing plan costs for minimum funding; and (b) for a defined
contribution plan, the most recent valuation date within the 12-month period
ending on the Determination Date.

 

72

--------------------------------------------------------------------------------


 

For purposes of the definitions of “Five Percent Owner”, “Key Employee” and “One
Percent Owner”, Code Section 318(a)(2)(C) shall be applied by substituting “5
percent” for “50 percent.”  The rules of subsections (b), (c) and (m) of Code
Section 414 shall not apply for purposes of determining ownership of the
Affiliated Companies.

 

12.2                    General Rule.  The provisions of Section 12.4 shall
become effective for any Plan Year after the 2001 Plan Year in which the Plan is
determined to be a Top-Heavy Plan, as determined pursuant to Section 12.3.  The
application of Code Section 416 to the Plan for Plan Years before the 2002 Plan
Year shall be determined pursuant to the then-applicable provisions of the Plan
and Code Section 416.

 

12.3                    Determination of Top-Heavy.  The Plan will be considered
a Top-Heavy Plan for any Plan Year if, as of the Determination Date, (1) the
present value of the cumulative Accounts of Key Employees exceeds 60% of the
present value of the cumulative Accounts of all Employees (the “60% Test”) or
(2) the Plan is part of a Required Aggregation Group which is a Top-Heavy
Group.  Notwithstanding the results of the 60% Test, the Plan shall not be
considered a Top-Heavy Plan for any Plan Year in which the Plan is a part of a
Required or Permissive Aggregation Group which is not a Top-Heavy Group.

 

For purposes of the 60% Test for any Plan Year, Accrued Benefits shall be
calculated under the assumption that each Participant retired on the most recent
Valuation Date.  The present value of the Accrued Benefits shall be based on the
actuarial assumptions used by the Actuary in the actuarial valuation on such
Valuation Date.

 

For the purpose of determining the present value of the accrued benefit of any
Employee, the present value shall be increased, as required by IRS Regulation
1.416-1, by the aggregate distributions made with respect to such Employee under
the plan during the one year period ending on the Determination Date for such
plan (or, with respect to distributions made for a reason other than severance
from employment, death or disability, during the five-year period ending on the
Determination Date for such plan), and under any terminated plan that, if it had
not been terminated, would have been included in the Required Aggregation
Group.  Notwithstanding the foregoing provisions of this Section, if any
individual has not performed any service for any employer maintaining the plan
at any time during the one year period ending on the Determination Date for such
plan, any accrued benefit for such individual (and the account of such
individual) shall not be taken into account.

 

Except to the extent provided in regulations, any rollover contribution (or
similar transfer) initiated by an Employee and made after December 31, 1983, to
a plan shall not be taken into account with respect to the transferee plan for
purposes of determining whether such plan is a Top-Heavy Plan (or whether any
aggregation group which includes such plan is a Top-Heavy Group).  If any
individual is not a Key Employee with

 

73

--------------------------------------------------------------------------------


 

respect to a plan in the aggregation group for any plan year, but such
individual was a Key Employee with respect to a plan in the aggregation group
for any prior plan year, any accrued benefit for such Employee (and the account
of such employee) shall not be taken into consideration in making a
determination of the top heavy status of the plan.

 

For purposes of determining whether the Plan is Top-Heavy, the accrued benefit
of any Employee (other than a Key Employee) will be determined under a uniform
accrual method which applies in all defined benefit plans maintained by the
Affiliated Companies or, if there is no such method, as if such benefit accrued
not more rapidly than the slowest rate of accrual permitted under Code
Section 411(b)(1)(C).

 

 

12.4                              Minimum Allocations.  For any Top-Heavy Plan
Year, the sum of the Employer contributions (including Company Matching
Contributions) allocated to the Account of each Non-Key Employee shall be equal
to at least three percent (3%) of such Non-Key Employee’s Annual 415
Compensation (reduced by contributions and forfeitures, if any, allocated to
each Non-Key Employee in any defined contribution plan included with this plan
in a Required Aggregation Group). However, if (1) the sum of the Employer
contributions allocated to the Account of each Key Employee for such Top-Heavy
Plan Year is less than three percent (3%) of each Key Employee’s Annual 415
Compensation and (2) this Plan is not required to be included in an Aggregation
Group to enable a defined benefit plan to meet the requirements of Code
Section 401(a)(4) or 410, the sum of the Employer contributions allocated to the
Account of each Non-Key Employee shall be equal to the largest percentage
allocated to the Account of any Key Employee.

 

However, for any Plan Year when (1) the Plan is a Top-Heavy Plan and (2) a Key
Employee is a Participant in both this Plan and a defined benefit plan included
in a Required Aggregation Group which is top-heavy, four percent (4%) shall be
substituted for three percent (3%) in the paragraph above.

 

However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.

 

For purposes of the minimum allocations set forth above, the percentage
allocated to the Account of any Key Employee shall be equal to the ratio of the
sum of the Employer contributions allocated on behalf of such Key Employee
divided by the Annual 415 Compensation for such Key Employee.

 

For any Top-Heavy Plan Year, the minimum allocations set forth above shall be
allocated to the Account of all Non-Key Employees who are Participants and who
are employed by the Employer on the last day of the Plan Year, including Non-Key
Employees who have (1) failed to complete a Year of Service; and (2) declined to
make contributions to the Plan.

 

74

--------------------------------------------------------------------------------


 

In lieu of the above, if a Non-Key Employee participates in this Plan and a
defined benefit pension plan included in a Required Aggregation Group which is
top heavy, a minimum allocation of five percent (5%) of Annual 415 Compensation
shall be provided under this Plan.  However, for any Plan Year when (1) the Plan
is a Top Heavy-Plan and (2) a Key Employee is a Participant in both this Plan
and a defined benefit plan included in a Required Aggregation Group which is
top-heavy, seven and one-half percent (7 1/2%) shall be substituted for five
percent (5%).

 

If a Non-Key Employee (1) participates in this Plan and a defined benefit plan
included in a Required Aggregation Group which is top heavy, (2) the Plan is a
Top-Heavy Plan, and (3) a Key Employee is a Participant in both this Plan and a
defined benefit plan included in a Required Aggregation Group which is
top-heavy, such Non-Key Employee who is participating in this Plan and a defined
benefit plan maintained by the Employer shall receive a minimum monthly accrued
benefit in the defined benefit plan equal to the product of (1) one-twelfth
(1/12th) of Annual 415 Compensation averaged over the five (5) consecutive
Limitation Years (or actual Limitation Years, if less) which produce the highest
average and (2) the lesser of (i) three percent (3%) multiplied by years of
service when the plan is top-heavy or (ii) thirty percent (30%).

 

 

12.5                              Exceptions.  The requirements of Section 12.4
shall not apply with respect to any Employee included in a unit of Employees
covered by a collective bargaining agreement between Employee representatives
and an Employer if retirement or savings benefits were the subject of good faith
bargaining between such Employee representatives and the Employer.

 

75

--------------------------------------------------------------------------------


 

ARTICLE XIII

ADMINISTRATION OF THE PLAN

 

 

13.1                    Information.  Each Affiliated Company shall, upon
request or as may be specifically required hereunder, furnish or cause to be
furnished all of the information or documentation which is necessary or required
by the Committee to perform its duties under the Plan. For this purpose, the
Affiliated Company’s records shall be conclusive as to all persons.

 

 

13.2                    Appointment of Committee.  The Committee shall have the
responsibility for the administration of the Plan. The members of the Committee
shall be appointed from time to time, and shall serve at the pleasure of, the
President of the Company. The Committee shall consist of at least three members
who may, but need not, be Participants in the Plan.  The President of the
Company may appoint a chairman of the Committee and if he fails to do so, the
members of the Committee shall elect a chairman. The Committee shall elect a
secretary who may, but need not, be a member of the Committee and who shall be
responsible for maintaining minutes of the Committee meetings and copies of any
reports prepared by the Committee. No member of the Committee will receive any
compensation for service on the Committee.

 

 

13.3                    Meetings.  The Committee shall hold meetings upon such
notice, and at such place or places, and at such intervals as it may from time
to time determine, but not less frequently than twice each Plan Year.

 

 

13.4                    Quorum.  A majority of the members of the Committee at
any time in office shall constitute a quorum for the transaction of business.
All resolutions or other actions taken by the Committee shall be by vote of a
majority of those present at the meeting of the Committee, or without a meeting
by instrument in writing signed by a majority of the members of the Committee. A
member shall be entitled to note dissent to any action of the Committee either
by entry of such dissent in the minutes or by forwarding a written dissent to
the secretary of the meeting at or immediately after the meeting.

 

 

13.5                    Powers and Duties.  The Committee shall have absolute
and complete discretionary authority to administer and interpret the Plan,
including the absolute and complete discretion to decide all claims filed under
the Plan.  In addition to any implied powers and duties which may be needed to
carry out the provisions of the Plan, the Committee shall have the following
specific powers and duties:

 

(a)                               to make and enforce such rules and regulations
as it shall deem necessary or proper for the efficient administration of the
Plan;

 

76

--------------------------------------------------------------------------------


 

(b)                              to interpret and to construe the Plan and to
decide all matters and questions (of fact or otherwise) arising hereunder,
including the right to remedy possible ambiguities, inconsistencies or
omissions; provided, however, that all such interpretations and decisions shall
be applied in a uniform and non-discriminatory manner to all Employees similarly
situated and shall be determined in the sole and absolute discretion of the
Committee, which shall be final and binding on all interested parties;

 

(c)                               to compute, certify and direct the Trustee
with respect to the amount of benefits to which any Participant or Beneficiary
shall be entitled in accordance with the provisions of the Plan;

 

(d)                             to review and render decisions respecting a
claim (or denial of a claim) for a benefit under the Plan in accordance with the
claims procedure described in Article XIV;

 

(e)                               to authorize disbursements from the Trust Fund
(any instructions of the Committee to the Trustee shall be evidenced in writing
and signed by a member of the Committee delegated with such authority by a
majority of the Committee);

 

(f)                                to employ such advisors (including attorneys,
independent public accountants and investment advisors), and such other
technical and clerical personnel as may be required in the Committee’s
discretion for the proper administration of the Plan;

 

(g)                              to designate by written instrument maintained
in the Company’s files, persons or entities to carry out all or part of the
responsibilities of the Committee, and such persons shall have the authority as
may be delegated to them in such instrument;

 

(h)                              to review the activities of any person
designated to carry out any of the powers or duties of the Committee and to
report to the Board of Directors at least once each year on the overall
administration of the Plan;

 

(i)                                  to establish asset administration
objectives for the Trust Fund consistent with Plan requirements as determined by
the Committee;

 

(j)                                  to continuously monitor the adequacy of the
funds supporting the Plan to add and meet future liabilities and make such
recommendations as needed to assure that the funds available are adequate to
that purpose;

 

(k)                              to periodically review the performance of the
Investment Funds and to add and delete Investment Funds from time to time;

 

77

--------------------------------------------------------------------------------


 

(l)                                  to supervise at least one audit of the
Trust Fund for each Plan Year and review the Trustee’s annual accounting;

 

(m)                          to maintain all records necessary for the
administration of the Plan;

 

(n)                              to establish and communicate procedures by
which Participants and Beneficiaries can exercise the right to vote Company
Stock held in the Plan prior to February 1, 2015, pursuant to Article XV;

 

(o)                              to prepare or collect such financial or related
data as the Committee may request in connection with the formulation of a
funding policy for the Plan or any Plan description, report, other material or
summary thereof; and

 

(p)                              to establish such accounts and records
(including accounts and records with respect to Participants, Beneficiaries and
Alternate Payees) as may be necessary or appropriate to carry out the terms of
the Plan and to comply with the Code and ERISA.

 

The duties and responsibilities hereby allocated to the Committee shall be
limited solely to those duties and responsibilities expressly provided in the
Plan and Trust Agreement and the additional duty of reviewing annually the
annual report of the Trustee and the activities relating to the Plan of the
Trustee.

 

The Committee shall make, or cause to be made, all reports or other filings
necessary to meet the reporting, disclosure and other filing requirements of
ERISA that are the responsibility of “plan administrators” under ERISA.  To the
extent permitted by law, all findings of fact, determinations, interpretations
and decisions of the Committee shall be conclusive and binding upon all persons
having or claiming to have any interest or right under the Plan.

 

 

13.6                    Expenses.  The reasonable expenses of the Committee and
other reasonable expenses incident to the operation of the Plan, including the
expenses for any bond required under Section 412 of ERISA and the compensation
of persons employed pursuant to Section 13.5(f), shall be paid out of the Trust
Fund, but the Employer in its discretion may elect at any time to pay part or
all thereof directly, and any such election shall not bind the Employer as to
its right to elect, with respect to the same or other expenses at any other
time, to have such compensation paid from the Trust Fund.

 

 

13.7                    Funding Policy.  The Committee shall adopt, review and,
if necessary, revise a funding policy and method consistent with the objectives
of the Plan.

 

 

13.8                    Liability and Indemnity of Committee Members.  No member
of the Committee will be liable for any act of omission or commission except as
expressly

 

78

--------------------------------------------------------------------------------


 

provided by ERISA.  To the extent permitted under ERISA, the Company shall
indemnify each member of the Board of Directors, the board of directors of an
Affiliated Company, or the Committee, each plan administrator, and each employee
of any Affiliated Company involved in the administration of the Plan against all
costs, expenses and liabilities (including attorney’s fees and amounts paid in
settlement with the Committee’s approval) incurred in connection with any
action, suit or proceeding instituted against him alleging any act of omission
or commission performed by him while acting in good faith in discharging his
duties with respect to the Plan.  Indemnification shall not be provided to the
extent such costs, expenses and liabilities are covered under insurance as may
be now or hereafter provided by the Company or any Affiliated Company.  The
Company shall be entitled to participate at its own expense in the defense or to
assume the defense of any action brought against any party indemnified
hereunder.  In the event the Company elects to assume the defense of any such
suit, such defense shall be conducted by counsel chosen by the Company and the
indemnified party shall bear the fees and expenses of any additional counsel
retained by him.  The Company is not liable to indemnify these persons against
such claims, losses, damages, expenses or liabilities when the same is
judicially determined to be attributable to gross negligence or willful
misconduct.  The Company shall pay the premiums on any bonds or insurance
secured under this Section 13.8 and shall be entitled to reimbursement by the
other Employers for their portioned share.

 

 

13.9                                      Reliance on Reports and Certificates;
Actions Taken in Good Faith.  The members of the Committee, the Affiliated
Companies and their respective directors, officers and employees shall be
entitled to rely conclusively upon all tables, valuations, certifications,
opinions and reports which may be furnished by any accountant, controller,
counsel or other person who is employed or engaged for such purposes. In
addition, such parties shall be entitled to rely upon information furnished by a
Participant, Beneficiary or Alternate Payee, the Company or the legal counsel
for the Company.

 

The members of the Committee, the Affiliated Companies and their respective
directors, officers and employees shall be fully protected with respect to any
action taken or suffered by them in good faith and in the absence of gross
negligence or willful misconduct in reliance upon any such tables, valuations,
certificates, reports or other advice of any such accountant or Trustee or upon
any such information furnished by a Participant, Beneficiary or Alternate Payee,
the Company or legal counsel for the Company.

 

 

13.10                              Member’s Own Benefits.  No member of the
Committee may act, vote or otherwise influence a decision of the Committee
specifically relating to such member’s own benefits under the Plan.

 

79

--------------------------------------------------------------------------------


 

ARTICLE XIV

PARTICIPANT ADMINISTRATIVE PROVISIONS; CLAIMS PROCEDURES

 

 

14.1                    Personal Data to Committee.  Each Participant and
Beneficiary shall furnish to the Committee such evidence, data, or information
as the Committee considers necessary or desirable for the purpose of
administering the Plan. The provisions of this Plan are effective for the
benefit of each Participant upon the condition that each Participant will
promptly furnish full, true, and complete evidence, data and information when
requested to do so by the Committee, provided the Committee shall advise each
Participant of the effect of such person’s failure to comply with its request.

 

 

14.2                    Address for Notification.  Each Participant and each
Beneficiary of a deceased Participant shall notify the Committee of such
person’s mailing address, and each subsequent change of such mailing address,
pursuant to such procedures as may be established by the Committee.  Any payment
or distribution made hereunder, and any communication addressed to a Participant
or Beneficiary, at the last address filed with the Committee (or if no such
address has been filed, then at the last address shown by the records of the
Employer) shall be deemed to have been delivered to the Participant or
Beneficiary on the date that such distribution or communication is deposited in
the United States mail, postage prepaid, to be forwarded to such address.

 

 

14.3                    Information Available.  Any Participant or Beneficiary
may examine copies of the Plan, the Plan’s latest annual report, the Trust
Agreement, and any contract or other instrument under which the Plan was
established or is operated. The Committee will maintain all of the documents
listed in this Section 14.3 for examination during reasonable business hours in
its office, or in such other place or places as it may designate from time to
time in order to comply with ERISA.  Upon the written request of a Participant
or Beneficiary, the Committee shall furnish such person with a copy of any item
listed in this Section 14.3. The Committee may make a reasonable charge to the
person requesting the copy so furnished.

 

 

14.4                    Beneficiary’s Right to Information.  A Beneficiary’s
right to (and the Company’s or Trustee’s duty to provide to the Beneficiary)
information or data concerning the Plan shall not arise until such person first
becomes entitled to receive a benefit under the Plan.

 

 

14.5                    Claims for Benefits.  Except as otherwise provided in
this Article XIV, any claim relating to benefits under the Plan shall be
submitted in writing to the Committee in such manner as it may direct.  An
authorized representative of a claimant may act on behalf of a claimant in
pursuing a benefit claim or an appeal of an adverse benefit determination;
provided the Committee may establish reasonable procedures to

 

80

--------------------------------------------------------------------------------


 

determine whether an individual has been authorized to act on behalf of the
claimant.  If the Committee determines that any claimant is not entitled to
receive all or part of the benefits claimed, it will mail or deliver written
notice to such claimant which sets forth, in a manner calculated to be
understood by the claimant, (a) the specific reason or reasons for the adverse
determination, (b) references to the specific Plan provisions on which the
determination is based, (c) if appropriate, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why submission of such material or information is necessary, and
(d) a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination on
review.  Such notice shall be provided within a reasonable period of time, but
not later than ninety (90) days after receipt of the claim unless the Committee
provides the claimant with notice in writing before the end of such ninety (90)
day period that special circumstances require an extension of time (of no more
than a single additional ninety (90) day period) for processing such claim,
together with a statement of the reasons for such extension and an indication of
the date on which a decision on such claim is expected to be rendered, in which
case the decision of the Committee shall be rendered no later than the end of
such extended period.

 

 

14.6                    Appeal and Review.  A claimant for benefits whose claim
has been denied in whole or in part, or the duly authorized representative of
such claimant, may within sixty (60) days after receipt of written notice of
such denial request an appeal of such determination.  The claimant (or
authorized representative) may submit written comments, documents, records and
other information relating to the claim.  The claimant (or authorized
representative) shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim (as determined pursuant to Section 503 of ERISA).  The review by
the Committee will take into account all comments, documents, records and other
information submitted by the claimant (or authorized representative) relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.  The Committee will then render
its final decision in writing and will transmit such written decision to the
claimant within a reasonable period of time, but not later than sixty (60) days
after receipt of such request for review unless (i) the time for such decision
is postponed by agreement, or (ii) the Committee (1) determines that special
circumstances (such as the need to hold a hearing) require an extension (for no
more than a single additional sixty (60) day period) of time for reviewing the
claim, and (2) furnishes the claimant written notice of such extension before
the termination of the initial sixty (60) day period, such notice to indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the determination on review.  The Committee
shall provide the claimant written notification of its determination on review. 
In the case of an adverse benefit determination, such notice shall set forth, in
a manner calculated to be understood by the claimant, (a) the specific reason or
reasons for the adverse determination, (b) references to the specific Plan
provision on which the benefit determination is based, (c) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and

 

81

--------------------------------------------------------------------------------


 

copies of, all documents, records and other information relevant to the
claimant’s claim for benefits (as determined pursuant to Section 503 of ERISA),
and (d) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

 

14.7                    Place of Payment and Proof of Continued Eligibility. As
required by Section 14.2, each Participant and Beneficiary shall file with the
Committee from time to time in writing such person’s post office address and
each change of post office address. Any check representing payment hereunder and
any communication addressed to a Participant or Beneficiary at such person’s
last address filed with the Committee (or if no such address has been filed,
then at such person’s last address as shown by the records of the Employer)
shall be deemed to have been delivered to such person on the date on which such
check or communication is deposited in the United States mail.  If the Committee
for any reason is in doubt as to whether benefit payments are being received by
the person entitled thereto, it shall, by registered mail addressed to the
person concerned, at such person’s address last known to the Committee, notify
such person that all unmailed and future benefit payments shall be henceforth
withheld until such person provides the Committee with evidence of such person’s
entitlement to such benefit and such person’s proper mailing address.

 

82

--------------------------------------------------------------------------------


 

ARTICLE XV

FUNDING AND INVESTMENT POLICY

 

 

15.1                    Investment Policy.  (a)  For Plan Years beginning prior
to January 1, 2015, the following shall apply:

 

(1)                              The Plan is designed to invest primarily in
Company Stock, to the extent required by the Code and ERISA.

 

(2)                              With due regard to Section 15.1(a)(1), the
Committee may also direct the Trustee to invest funds under the Plan in other
property described in the Trust or the Trustee may hold such funds in cash or
cash equivalents.

 

(3)                              The Plan may not obligate itself to acquire
Company Stock from a particular holder thereof at an indefinite time determined
upon the happening of an event such as the death of the holder.

 

(4)                              The Plan may not obligate itself to acquire
Company Stock under a put option binding upon the Plan.  However, at the time a
put option is exercised, the Plan may be given an option to assume the rights
and obligations of the Employer under a put option binding upon the Employer.

 

(5)                              All purchases of Company Stock shall be made at
a price which, in the judgment of the Committee, does not exceed the fair market
value thereof.  All sales of Company Stock shall be made at a price which, in
the judgment of the Committee, is not less than the fair market value thereof. 
The valuation rules set forth in Article V shall be applicable.

 

(b)                              For Plan Years beginning on or after January 1,
2015, the following shall apply:

 

(1)                              For the Plan Year beginning on January 1, 2015,
only, the provisions of Section 15.1(a) shall apply through January 31, 2015.

 

(2)                              Any Plan provision to the contrary
notwithstanding, effective as of February 1, 2015, the Plan is no longer
designed to invest primarily in Company Stock.  Effective as of February 1,
2015, all Company Stock will be converted to cash and merged into the
401(k) component of the plan, and the Trustee may hold such funds in cash or
cash equivalents.  The Committee may direct the Trustee to invest funds under
the Plan in property other than Company Stock as elsewhere described in the
Trust, or the Trustee may hold such funds in cash or cash equivalents.

 

83

--------------------------------------------------------------------------------


 

15.2                    Application of Cash.  Employer contributions in cash and
other cash received by the Trust Fund shall first be applied to pay any Current
Obligations of the Trust Fund.

 

 

15.3                    Contributions.  Employer contributions to the Plan are
conditioned upon the continued qualification of the Plan under Code Section 401
and the continued deductibility of such contributions under Code Section 404.

 

 

15.4                    Return of Employer Contributions.  Any Plan provision to
the contrary notwithstanding, no monies held in the Trust Fund shall revert to
the Employer except that:

 

 

(a)                               any residual assets of the Plan may be
returned to the Employer in accordance with Section 16.3;

 

(b)                              any contribution made by the Employer under a
mistake of fact may be returned to it within one year after the contribution is
made;

 

(c)                               the portion of any contribution which is
conditioned upon its deductibility under Code Section 404 may be returned to the
Employer within one year after the deduction is disallowed; and

 

(d)                             any amounts otherwise permitted to be repaid to
the Employer by ERISA and the Code may be so repaid.

 

 

15.5                    Appointment of Trustee.  One or more Trustees shall be
appointed by the Committee to administer the Trust Fund.  The Trustee’s
obligations, duties, and responsibilities shall be governed solely by the terms
of the Trust Agreement.  The Trust Fund will be maintained for the purposes of
the Plan.  The assets of the Trust Fund shall be invested in accordance with the
terms of the Plan and the Trust Agreement.  The aggregate of the amounts so
contributed to the Plan and held by the Trustee, together with any income, gains
and profits thereon, less losses, distributions and other permissible payments
therefrom, shall constitute the Trust Fund for the payment of benefits under the
Plan.

 

The Committee will determine the form and terms of any Trust Agreement and may
modify such instrument from time to time to accomplish the purposes of the
Plan.  No provision of any such Trust Agreement shall in any way be deemed to
modify, diminish, enlarge or alter any interest of any Participant or
Beneficiary in the Plan or any obligation of any Employer under the Plan.  Each
Trustee shall have exclusive responsibility for the management and control of
the portion of the Trust Fund held by it except to the extent that the Committee
has reserved in the applicable Trust Agreement and has exercised thereunder the
authority to delegate such responsibility to itself.

 

84

--------------------------------------------------------------------------------


 

15.6                              Exclusive Benefit.  Subject to Sections 15.4
and 16.3, the Trust Fund shall be used and applied only in accordance with the
provisions of the Plan to provide the benefits thereof, and no part of the
corpus or income of Trust Fund shall be used for or diverted to purposes other
than exclusively benefiting the Participants and their Beneficiaries and with
respect to expenses of administration.  Notwithstanding the preceding sentence,
as provided in Section 16.3, the Employer reserves the right to recover any
residual amounts as may remain in the Trust Fund after the satisfaction of all
liabilities of the Plan.

 

 

15.7                              Benefits Supported Only By the Trust Fund. 
Any person having any claim under the Plan shall look solely to the assets of
the Trust Fund for satisfaction, and no Employer shall have any liability to any
Participant or Beneficiary.

 

 

15.8                              Rights to Assets of Trust Fund.  No Employee
shall have any right to, or interest in, any assets of the Trust Fund, upon
Termination of Employment or otherwise, except as provided from time to time
under the Plan and then only to the extent of the benefits payable under the
Plan to such Employee out of assets of the Trust Fund.  Except as otherwise may
be provided under Title IV of ERISA, all payments of benefits as provided for in
the Plan shall be made solely out of the assets of the Trust Fund, and no
Fiduciary of the Plan shall be liable therefor in any manner.

 

 

15.9                              Voting Company Stock Prior to February 1,
2015.  Prior to February 1, 2015, the Trustee shall vote all Company Stock held
by it as part of the Plan assets at such time and in such manner as the
Committee shall direct; provided, however, that if any agreement entered into by
the Trust provides for voting of any shares of Company Stock pledged as security
for any obligation of the Plan, then such shares of Company Stock shall be voted
in accordance with such agreement.  If the Committee fails or refuses to give
the Trustee timely instructions as to how to vote any Company Stock as to which
the Trustee otherwise has the right to vote, the Trustee shall not exercise its
power to vote such Company Stock and shall consider the Committee’s failure or
refusal to give timely instructions as an exercise of the Committee’s rights and
a directive to the Trustee not to vote such Company Stock.

 

Notwithstanding the foregoing, if the Employer has a registration-type class of
securities, or, with respect to Company Stock acquired by, or transferred to,
the Plan in connection with a securities acquisition loan (as defined in Code
Section 133(b)) after July 10, 1989, each Participant or Beneficiary shall be
entitled to direct the Trustee as to the manner in which the Company Stock which
is allocated to the Company Stock Subaccount of such Participant or Beneficiary
is to be voted.  If the Employer does not have a registration-type class of
securities, with respect to Company Stock other than Company Stock acquired by,
or transferred to, the Plan in connection with a securities

 

85

--------------------------------------------------------------------------------


 

acquisition loan (as defined in Code Section 133(b)) after July 10, 1989, each
Participant or Beneficiary in the Plan shall be entitled to direct the Trustee
as to the manner in which voting rights on shares of Company Stock which are
allocated to the Company Stock Subaccount of such Participant or Beneficiary are
to be exercised with respect to any corporate matter which involves the voting
of such shares with respect to the approval or disapproval of any corporate
merger or consolidation, recapitalization, reclassification, liquidation,
dissolution, sale of substantially all assets of a trade or business, or such
similar transaction as prescribed in DOL Regulations or IRS Regulations.  For
purposes of this Section 15.9, the term “registration-type class of securities”
means:  (A) a class of securities required to be registered under Section 12 of
the Securities Exchange Act of 1934; and (B) a class of securities which would
be required to be so registered except for the exemption from registration
provided in subsection (g)(2)(H) of such Section 12.

 

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.

 

Any Plan provision to the contrary notwithstanding, this Section 15.9 shall be
inapplicable in its entirety effective as of February 1, 2015, upon the
conversion of all Company Stock held as part of the Plan assets to cash.

 

86

--------------------------------------------------------------------------------


 

ARTICLE XVI

AMENDMENT AND TERMINATION

 

 

16.1                    Amendment and Duration of the Plan.

 

(a)      Amendment and Termination of the Plan.  The Company expects to maintain
the Plan in force indefinitely, but reserves the right (1) to amend the Plan, in
whole or in part, at any time or from time to time, under the procedure
described in Section 16.2, and (2) to suspend or terminate the Plan, in whole or
in part, at any time, by action of the Board of Directors.

 

(b)    Limitation on Amendment and Termination of the Plan.  No amendment,
suspension or termination of the Plan otherwise permitted will deprive any
Participant, Beneficiary or other person of the right to any benefits (in the
case of termination, to the extent such benefits are funded) to which any such
person is entitled on the date such amendment, suspension or termination becomes
effective.  In addition, no such action will operate to recapture for the
Company any part of the Trust Fund except as permitted hereunder or except to
the extent necessary to meet the requirements of the Internal Revenue Service or
any other governmental authority.

 

(c)     Effect of Termination.  If the Plan is completely terminated, no further
contributions will be required to be made by any Employer.  If contributions to
the Plan are suspended and the Plan is thereafter completely terminated before
the resumption of such contributions, then, to the extent permitted by ERISA,
Section 16.3 shall be applied to all Participants whose employment with the
Employer terminates during the period for which such contributions were
suspended as if the date of termination of the Plan had been the date on which
such suspension of Employer contributions became effective.

 

(d)            Vesting on Termination.  Any Plan provision to the contrary
notwithstanding, upon the date of full or partial termination of the Plan an
affected Participant’s Account shall become one hundred percent vested.  The
Committee shall interpret and administer this Section 16.1(d) in accordance with
the intent and scope of Code Section 411(d)(3).

 

(e)         Amendment to Vesting Schedule.  Although the Company reserves the
right to amend the vesting schedule at any time, the Company shall not amend the
vesting schedule (and no such amendment shall be effective) if the amendment
would reduce the vested percentage of any Participant’s Account (determined as
of the later of the date the Company adopts the amendment or the date the
amendment becomes effective) to a percentage less than the vested percentage
computed under the Plan without regard to the amendment.  If the vesting
schedule of the Plan is amended or any other amendment to the Plan is adopted
which directly or indirectly affects the computation of the vested percentage of
a Participant’s Account, the vested benefit of any Participant who has completed
at least three (3) Years of Service shall be computed under the vesting

 

87

--------------------------------------------------------------------------------


 

schedule, original or amended, which will result in the greatest vested
percentage being credited to the affected Participant.

 

 

16.2                    Procedure for Amendment.  Any amendment which is
required to be made to the Plan by the Code or ERISA, as well as all other
amendments to the Plan, shall be made by action of the Board of Directors, or by
such person or persons, including the Committee, as may be designated by the
Board of Directors to exercise the authority of the Company to amend the Plan.

 

 

16.3                    Termination of the Plan.  In the event of a complete or
partial termination of the Plan by the Company which affects the Trust Fund or
any right to any benefits payable from the Trust Fund, the assets of the Trust
Fund will be allocated in the manner required by ERISA.  To the extend funded,
the rights of all Participants affected thereby to benefits payable from the
Trust Fund accrued as of the date of termination will be fully vested and
nonforfeitable.  Any residual assets of the Trust Fund attributable to
contributions of the Employers remaining after the above allocation will be
distributed to the Company provided all liabilities of the Trust Fund to all
Participants, their Beneficiaries and other persons entitled to benefits payable
from the Trust Fund under the Plan have been satisfied.

 

 

16.4                    Corporate Transactions.  The Plan shall not
automatically be terminated by the Employer’s acquisition by or merger into any
other company or as a result of a similar corporate transaction, but the Plan
shall be continued after such transaction provided the successor company agrees
to continue the Plan.  All rights to amend, modify, suspend, or terminate the
Plan shall be transferred to the successor company, effective as of the date of
the transaction.

 

 

16.5                    Merger with Other Plans.  The Plan shall not be merged
or consolidated with, nor shall the assets or liabilities of the Fund be
transferred to, any other plan, unless each Participant would, if the Plan then
terminated, receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit such Participant would
have been entitled to receive from the Trust Fund immediately before the merger,
consolidation or transfer if the Trust Fund had then terminated.

 

88

--------------------------------------------------------------------------------


 

ARTICLE XVII

FIDUCIARY RESPONSIBILITIES

 

 

17.1                    Fiduciaries. Each Fiduciary shall discharge such
Fiduciary’s duties and responsibilities with respect to the Plan and the Trust
Fund in accordance with the provisions more particularly set forth in the Plan
and in the Trust Agreement.  Any person or group of persons may serve in more
than one fiduciary capacity with respect to the Plan.  A Fiduciary may employ
one or more persons to render advice with regard to any responsibility such
Fiduciary has under the Plan. The provisions set forth in the Trust Agreement
shall be deemed to apply to the Plan as though set forth herein.

 

 

17.2                    Allocation of Responsibilities.  The powers and
responsibilities of the Fiduciaries are hereby allocated as indicated below:

 

(a)                               Company.  The Company shall be responsible for
all functions assigned or reserved to it under the Plan and Trust Agreement.

 

(b)                              Employers.  An Employer shall be responsible
for all functions assigned or reserved to it under the Plan and Trust Agreement.

 

(c)                               Committee.  The Committee shall have the
responsibility and authority to control the operation and administration of the
Plan in accordance with the terms of the Plan, except with respect to duties and
responsibilities specifically allocated to other Fiduciaries.

 

(d)                             Trustee.  The Trustee shall have the duties and
responsibilities set forth in the Trust Agreement.

 

(e)                               Allocations.  Powers and responsibilities may
be allocated to other Fiduciaries in accordance with Section 17.3, or as
otherwise provided herein or in the Trust Agreement.

 

This Article XVII is intended to allocate to each Fiduciary the individual
responsibility for the prudent execution of the functions assigned to it, and
none of such responsibilities or any other responsibility shall be shared by two
or more of such Fiduciaries unless such sharing shall be provided for by a
specified provision of the Plan or Trust Agreement.

 

 

17.3                    Procedures for Delegation and Allocation of
Responsibilities.  Fiduciary responsibilities may be allocated as follows:

 

(a)                               The Company may designate one or more
individuals or committees of individuals to carry out any of its fiduciary
responsibilities in connection

 

89

--------------------------------------------------------------------------------


 

with the Plan.  Any such designation may be made in the Plan, by the Board of
Directors or by an officer or officers duly authorized by the Board of Directors
or by an officer or officers duly authorized by the Board of Directors to make
such designation on behalf of the Company.  Any designation or revocation
thereof made by the Board of Directors or by such officer or officers shall be
made in writing, and shall specify the responsibilities which the designee is to
carry out.

 

(b)                              The Committee may designate a person or persons
other than a Fiduciary to carry out fiduciary responsibilities under the Plan,
provided that the authority granted the Committee under this subparagraph
(b) shall not cause any persons employed to perform ministerial acts and
services for the Plan to be deemed Fiduciaries of the Plan.

 

(c)                               If at any time there is more than one Trustee
serving under a Trust Agreement, such Trustees may allocate specific
responsibilities, obligations, or duties among themselves in such manner as they
shall agree.

 

Any allocation of responsibilities pursuant to this Section 17.3 shall be made
by filing a written notice thereof with the Committee and the Company
specifically designating the person or persons to whom such responsibilities or
duties are allocated and specifically setting out the particular duties and
responsibilities with respect to which the allocation or designation is made.

 

 

17.4                    Basic Responsibilities.  In accordance with and subject
to Section 404 of ERISA, any Fiduciary under the Plan, whether specifically
designated or not, must:

 

(a)                               discharge such Fiduciary’s duties solely in
the interest of Participants and their Beneficiaries and for the exclusive
purpose of providing Plan benefits and defraying reasonable administrative
expenses;

 

(b)                              discharge such Fiduciary’s responsibilities
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man would use in the conduct of an enterprise of like
character and with like aims;

 

(c)                               diversify investments of the Plan so as to
minimize the risk of large losses unless, under the circumstances, it is clearly
not prudent to do so; and

 

(d)                             conform with the provisions of the documents and
instruments governing the Plan, insofar as such documents and instruments are
consistent with Title I of ERISA.

 

90

--------------------------------------------------------------------------------


 

17.5                    Liability Among Co-Fiduciaries.

 

(a)                               General.  Except for any liability that a
Fiduciary may have under ERISA, a Fiduciary shall not be liable for the breach
of a fiduciary duty or responsibility by another Fiduciary of the Plan except
where (i) such Fiduciary participates knowingly in, or knowingly undertakes to
conceal, an act or omission of such other Fiduciary, knowing such act or
omission is a breach, (ii) such Fiduciary’s failure to comply with the general
fiduciary standards set out in Section 17.4 in the administration of such
Fiduciary’s specific responsibilities that give rise to such Fiduciary’s status
as a Fiduciary, has enabled such other Fiduciary to commit a breach, or
(iii) such Fiduciary has knowledge of a breach by such other Fiduciary and such
Fiduciary does not undertake reasonable efforts under the circumstances to
remedy the breach.

 

(b)                              Co-Trustees.  In the event that there are two
or more Trustees serving under the Trust Agreement, each should use reasonable
care to prevent a co-Trustee from committing a breach of fiduciary
responsibility and they shall jointly manage and control assets of the Trust,
except that in the event of an allocation of responsibilities, obligations, or
duties among Trustees, a Trustee to whom such responsibilities, obligations, or
duties have not been allocated shall not be liable to any person by reason of
this Section 17.5, either individually or as a Trustee, for any loss resulting
to the Plan arising from the acts or omissions on the part of the Trustee to
whom such responsibilities, obligations, or duties have been allocated.

 

(c)                               Liability Where Allocation is in Effect.  To
the extent that fiduciary responsibilities are specifically allocated either by
a fiduciary or pursuant to the express terms hereof to any person or persons,
then such Fiduciary shall not be liable for any act or omission of such person
in carrying out such responsibility except to the extent that the Fiduciary
violated Section 17.4 (i) with respect to such allocation or designation,
(ii) with respect to the establishment or implementation of the procedure for
making such an allocation or designation, or (iii) in continuing the allocation
or designation, or if the Fiduciary would otherwise be liable in accordance with
this Section 17.5.

 

(d)                             No Duty to Inquire.  Neither the Company, the
Trustee nor the Committee shall have any obligation to inquire into or be
responsible for any action or failure to act on the part of the others.

 

(e)                               Successor Fiduciary.  No Fiduciary shall be
liable with respect to any breach of fiduciary duty if such breach was committed
before such Fiduciary became a Fiduciary or after such Fiduciary ceased to be a
Fiduciary.

 

91

--------------------------------------------------------------------------------


 

ARTICLE XVIII

GENERAL PROVISIONS

 

 

18.1                    Payment in the Event of Legal Disability.  Payments to
any Participant, Beneficiary, or Alternate Payee shall be made to the recipient
entitled thereto in person or upon such person’s personal receipt, in form
satisfactory to the Committee, except when the recipient entitled thereto shall
be under a legal incapacity (e.g., minority or adjudicated incompetency) or, in
the sole judgment of the Committee, shall otherwise be unable to apply such
payment in furtherance of such person’s own interest and advantage.  The
Committee may, in such event, in its sole discretion, direct all or any portion
of such payments to be made in any one or more of the following ways:  (i) to
such person directly, (ii) to the guardian of such person or such person’s
estate, (iii) to a relative or friend of such person, to be expended for such
person’s benefit, or (iv) to a custodian for such person under any Uniform Gifts
to Minors Act.  The decision of the Committee, in each case, shall be final,
binding, and conclusive upon all persons.  The Committee shall not be obliged to
see to the proper application or expenditure of any payment so made.  Any
payment made pursuant to the power herein conferred upon the Committee shall
operate as a complete discharge of all obligations of the Plan, the Trust Fund,
the Affiliated Companies, the Committee, the Trustee and any other person, to
the extent of the distributions so made.

 

 

18.2                    Payments Only from Trust Fund.  All benefits of the Plan
shall be payable solely from the Trust Fund and neither the Affiliated
Companies, the Committee nor the Trustee shall have any liability or
responsibility therefor except as expressly provided herein.

 

 

18.3                    Unclaimed Benefits.  Except as required by the Code or
ERISA, neither the Trustee nor the Committee shall be obliged to search for, or
ascertain the whereabouts of, any Participant or Beneficiary.  The Committee, by
certified or registered mail addressed to a Participant’s or Beneficiary’s last
known address of record with the Committee or the Employer, shall notify any
such Participant or Beneficiary that such person is entitled to a distribution
under the Plan, and the notice shall quote the relevant provisions of this
Section 18.3.  If the Participant or Beneficiary fails to claim such benefits or
make such person’s whereabouts known in writing to the Committee within a
reasonable period of time after the date of notification, the Committee shall
notify the Social Security Administration of the Participant’s (or
Beneficiary’s) failure to claim the distribution to which such person is
entitled.  The Committee shall request the Social Security Administration to
notify the Participant (or Beneficiary) in accordance with the procedures it has
established for such purpose.  If the Committee or the Trustee cannot make
payment of any amount to a Participant or Beneficiary within three years after
such amount becomes payable because the identity or whereabouts of such
Participant or Beneficiary cannot be ascertained, the Committee, at the end of
such three-year period, will direct that all unpaid amounts which would have
been payable to such Participant or

 

92

--------------------------------------------------------------------------------


 

Beneficiary be treated as a forfeiture hereunder; provided however, that if such
individual is subsequently located, benefits shall thereupon become payable in
the same amount as would otherwise have been payable.

 

18.4                    Execution of Receipts and Releases.  Any payment to any
Participant, or to such person’s legal representative or Beneficiary, in
accordance with the provisions of the Plan, shall to the extent thereof be in
full satisfaction of all claims hereunder against the Plan and the Trust Fund. 
The Committee may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as it shall determine.

 

 

18.5                    No Guarantee of Interests.  Neither the Trustee, the
Committee, nor any Employer guarantees the Trust Fund from loss or
depreciation.  The Employer does not guarantee the payment of any money which
may be or become due to any person from the Trust Fund.  The liability of the
Committee, the Trustee, and the Employer to make any payment from the Trust Fund
is limited to the then available assets of the Trust Fund.

 

 

18.6                    Employer Records.  Records of an Employer as to an
Employee’s or Participant’s period of employment, termination of employment and
the reason therefor, leaves of absence, re-employment, and Compensation will be
conclusive on all persons, unless determined by the Committee to be incorrect.

 

 

18.7                    Interpretations and Adjustments.  To the extent
permitted by law, an interpretation of the Plan and a decision on any matter
within a Fiduciary’s discretion made in good faith is final, binding, and
conclusive on all persons.  A misstatement or other mistake of fact shall be
corrected when it becomes known and the person responsible shall make such
adjustment on account thereof as such person considers equitable and practicable
and in compliance with applicable law.

 

 

18.8                    Errors in Payment; Misstatements.  If any error,
including an error resulting from any statement made or omitted to be made by
any Participant or Beneficiary in any document or other information required to
be submitted in connection with the Plan, shall result in the payment to any
individual or entity of more or less than such person would have received but
for such error, the Committee may correct such error and adjust payments
hereunder as far as possible.

 

 

18.9                    Uniform Rules.  Uniform rules shall be applied in
administering the Plan to all Participants similarly situated.

 

93

--------------------------------------------------------------------------------


 

18.10            Evidence.  Evidence required of anyone under the Plan may be
given by certificate, affidavit, document, or other information which the person
acting on it considers pertinent and reliable, and signed, made or presented by
the proper party or parties.

 

18.11            Severability.  In the event any provision of the Plan shall be
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan, but shall be fully severable
and the Plan shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

 

18.12            Notice.  Any notice required to be given herein by the Trustee,
an Employer, or the Committee, shall be deemed delivered when (a) personally
delivered, or (b) placed in the United States mail, postage prepaid, in an
envelope addressed to the last known address of the person to whom the notice is
given.

 

 

18.13            Waiver of Notice.  Any person entitled to notice under the Plan
may waive the notice.

 

 

18.14            Successors.  The Plan shall be binding upon all persons
entitled to benefits under the Plan, their respective heirs and legal
representatives, upon the Employer, its successors and assigns, and upon the
Trustee, the Committee, and their successors.

 

 

18.15            Obligations of the Company.  The obligations of the Company
under the Plan shall be limited to those obligations specifically assumed by it
under the terms hereof, together with such additional obligations, if any, as
may be imposed upon the Company by applicable law.

 

 

18.16            Inalienability of Benefits.  (a) Subject to Code
Section 401(a)(13), except as provided in this Section or as otherwise permitted
by the Code and ERISA, no benefit payment under the Plan, and no right or claim
thereto, shall be (1) subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, or (2) liable for or
subject to the debts, contracts, liabilities, engagements or torts of any
individual or institution entitled to such payment or possessing such right or
claim. If any Participant, Beneficiary or other person entitled to receive any
benefit hereunder is adjudicated bankrupt or if any attempt is made to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such benefit or claim or right thereto, except as specifically provided in the
Plan, then such attempt shall not be honored and any such benefit or any
remaining portion thereof shall be paid or held, after such adjudication or
attempt, for the benefit of the Participant or Beneficiary (as the case may be)
and paid in accordance with the provisions of the Plan.

 

94

--------------------------------------------------------------------------------


 

(b)                              For purposes of Section 18.16(a), there shall
not be taken into account any voluntary and revocable assignment of not more
than ten percent (10%) of any benefit payment made to any Participant or
Beneficiary who is receiving benefits under the Plan, unless such assignment is
made for purpose of defraying Plan administrative costs.

 

(c)                               Section 18.16(a) shall apply to an Order
unless the Order is determined to be a Qualified Domestic Relations Order.

 

(d)                             Section 18.16(a) shall not apply to any offset
of a Participant’s benefits provided under the Plan against an amount that the
Participant is ordered or required to pay to the Plan if:

 

(1)                              the order or requirement to pay arises

 

(i)         under a judgment of conviction for a crime involving the Plan,

 

(ii)        under a civil judgment (including a consent order or decree) entered
by a court in an action brought in connection with a violation (or alleged
violation) of part 4 of subtitle B of title I of ERISA, or

 

(iii)       pursuant to a settlement agreement between the Secretary of Labor
and the Participant, or a settlement agreement between the Pension Benefit
Guaranty Corporation and the Participant, in connection with a violation (or
alleged violation) of part 4 of subtitle B of Title I of ERISA by a fiduciary or
any other person, and

 

(2)                              the judgment, civil judgment or settlement
agreement expressly provides for the offset of all or part of the amount ordered
or required to be paid to the Plan against the Participant’s benefits provided
under the Plan.

 

(e)                               An arrangement pursuant to which a Participant
or Beneficiary directs the Plan to pay some or all of a Plan benefit payment to
a third party (including an Employer) will not violate Section 18.16(a) and Code
Section 401(a)(13) if (1) such direction is revocable at any time by the
Participant or Beneficiary, and (2) the third party has filed with the Committee
an acknowledgement that such third party has no enforceable right in or to any
Plan benefit payment or portion thereof except to the extent of payments
actually received pursuant to the terms of such arrangement; provided that a
blanket written acknowledgement for all Participants and Beneficiaries who are
covered under such arrangement shall be sufficient.

 

95

--------------------------------------------------------------------------------


 

18.17            Litigation Against the Plan.  If any legal action is filed
against the Plan, the Trust, the Trustee, the Board of Directors, an Employer,
the Committee, or against any member or members of the Committee or Board of
Directors, by or on behalf of any Participant or Beneficiary, which results
adversely to the Participant or to the Beneficiary, the Trustee shall reimburse
itself, the Board of Directors, the Employer, the Committee, and any member or
members of the Committee or Board of Directors, for all costs and fees expended
by it or them by surcharging all costs and fees against the sums payable under
the Plan to the Participant or to the Beneficiary, but only to the extent a
court of competent jurisdiction specifically authorizes and directs any such
surcharges and then only to the extent permitted under Code Section 401(a)(13)
and otherwise permitted by the Code and ERISA.

 

 

18.18            Service of Legal Process.  The Committee shall be the agent of
the Plan for the service of legal notice or process.

 

 

18.19            No Rights Implied.  Nothing contained in this Plan, or with
respect to the establishment of the Trust Fund, or any modification or amendment
to the Plan or Trust Agreement, or in the creation of any account, or the
payment of any benefit, shall give any Employee, Participant, or Beneficiary any
right to continue employment with an Employer or any legal or equitable right
against an Employer or any officer, director, or Employee of an Employer, or
against the Trustee, or its agents or employees, except as expressly provided by
the Plan, the Trust Agreement, or ERISA.

 

 

18.20            Merger of Matrix Plan.  The Matrix Direct, Inc. Profit Sharing
Plan and Trust (the “Matrix Plan”) was merged with and into the Plan effective
as of December 31, 2001.  Individuals who were participants in the Matrix Plan
(“Matrix Participants”) who were not Participants in the Plan prior to
December 31, 2001 became Participants in the Plan as of December 31, 2001, and
the accounts of all individuals transferred from the Matrix Plan due to the
merger (the “Matrix Accounts”) shall be subject to the terms and conditions of
the Plan following said merger; provided that no benefits, rights or features of
the Matrix Accounts may be terminated or revised in violation of the Code
(including Code Section 411(d)(6)) or ERISA.

 

 

18.21            Construction and Interpretation.  The Company intends for the
Plan to be a “qualified” plan under Code Sections 401(a) and 501(a), for the
ESOP component of the Plan to be an ESOP through February 1, 2015, and for the
Plan to comply with the requirements of ERISA, and the provisions hereof shall
be so construed.  Unless otherwise indicated by the context, (a) any masculine
term used herein includes the feminine and neuter, (b) the definition of any
term herein in the singular shall include the plural, and vice versa, and
(c) the words “hereof”, “herein”, “hereunder” and similar words shall mean and
refer to the entire Plan and not to any particular provision or

 

96

--------------------------------------------------------------------------------


 

section.  The titles and headings of Articles and Sections are included for
convenience of reference only and are not to be considered in construing the
terms of the Plan.  The words “include” and “including” shall be deemed to be
followed by the phrase “without limitation”.

 

For Plan Years beginning on January 1, 1990, through December 31, 2014, and for
the Plan Year beginning on January 1, 2015, through February 1, 2015, the
Company intends the ESOP component of the Plan found within the Company Matching
Accounts, Profit Sharing Accounts and Unallocated Company Stock Suspense Account
to be an ESOP.  Any Plan provision to the contrary notwithstanding, effective as
of February 1, 2015, upon the conversion of all Company Stock to cash, the ESOP
component of the Plan shall be merged into the 401(k) component of the Plan.

 

 

18.22            Governing Law.  All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Alabama except to the extent preempted by the Code, ERISA or other
federal statute.

 

97

--------------------------------------------------------------------------------


 

ARTICLE XIX

PARTICIPATION IN AND WITHDRAWAL

FROM THE PLAN BY AFFILIATED COMPANY

 

 

19.1                    Participation in the Plan.  Any Affiliated Company that
desires to become an Employer hereunder may elect, with the consent of the Board
of Directors, to participate in the Plan for the benefit of its Employees.  Such
Affiliated Company shall adopt the Plan for the benefit of its eligible
Employees by resolution of its board of directors, effective as of the date
specified in such resolutions, and by providing the Company with such documents
and information as may be required by the Company.

 

The adoption resolution or decision shall become, as to the Affiliated Company
and its Employees, a part of this Plan as then amended or thereafter amended. 
It shall not be necessary for the adopting Affiliated Company to sign or execute
the Plan.  The Effective Date of the Plan for any adopting Affiliated Company
shall be that stated in the resolution of adoption.  From and after the
Effective Date, the adopting Affiliated Company shall assume all the rights,
obligations, and liabilities of an Employer hereunder.  The administrative
powers and control of the Company, as provided in the Plan, including the sole
right to amendment, and of appointment and removal of the Committee, the
Trustee, and their successors, shall not be diminished by reason of the
participation of any adopting Affiliated Company in the Plan.

 

 

19.2                    Withdrawal from the Plan.  Any Employer, by action of
its board of directors or other governing authority, may withdraw from the Plan
after giving ninety (90) days’ notice to the Board of Directors, if the Board of
Directors consents to such withdrawal.  In the event such withdrawal constitutes
a partial termination of the Plan, the affected Participants in the part of the
Plan that is terminated shall have fully vested and nonforfeitable rights to
their accrued benefits.  Distribution upon such a withdrawal may be implemented
through continuation of the Trust Fund, or transfer to a trust fund exempt from
tax under Code Section 501, or to a group annuity contract qualified under Code
Section 401.  However, no such action shall divert any part of such fund to any
purpose other than the exclusive benefit of the Employees of the Employer prior
to the satisfaction of all liabilities under the Plan as provided under the
Plan.

 

IN WITNESS WHEREOF, this document has been executed as of December 22, 2015.

 

98

--------------------------------------------------------------------------------


 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By: /s/ D. Scott Adams                                                   

 

D. Scott Adams

 

Its: Senior Vice President and Chief

 

Human Resources Officer

 

99

--------------------------------------------------------------------------------


 

 

100

--------------------------------------------------------------------------------


 

APPENDIX A

 

PROTECTIVE LIFE CORPORATION

401(k) PLAN

 

As of January 1, 2015, the Participating Companies adopting the Plan include the
following:

 

·                 Protective Life Corporation

 

·                 First Protective Insurance Group, Inc.

 

·                 ProEquities, Inc.

 

·                 Protective Life and Annuity Insurance Company

 

·                 Protective Life Insurance Company

 

·                 Protective Marketing Enterprises, Inc.

 

·                 Protective Producers Association, Inc.

 

·                 West Coast Life Insurance Company

 

·                 MONY Life Insurance Company

 

Vesting service under the Plan for Employees hired in connection with the
acquisitions of the following companies will include service with such companies
after the date indicated:

 

·                 Empire General Life Insurance Company: May 1, 1973

 

·                 United Founders Life Insurance Company: July 1, 1976

 

·                 Employee Benefit Communications, Inc.: May 16, 1984

 

·                 Financial Protection Marketing, Inc.(formerly R.L. Herndon &
Associates, Inc.): August 1, 1984

 

·                 Columbia National Life Insurance Company: Employee’s last hire
date

 

·                 First Protective Insurance Group, Inc.: January 1, 1988

 

101

--------------------------------------------------------------------------------


 

·                 Seaboard Life Insurance Company of America: November 1, 1976

 

·                 Old Equity Life Insurance Company:  December 16, 1980

 

·                 American Foundation Life Insurance Company: Employee’s last
hire date

 

·                 Liberty Life Insurance Company (Group Insurance Business):
July 1, 1987

 

·                 IPD Marketing Services, Inc.: February 13, 1992

 

·                 Durham Life Insurance Company: July 1, 1992

 

·                 Empire General Life Assurance Corporation: July 1, 1992

 

·                 National Deposit Life Insurance Company: October 2, 1992

 

·                 Wisconsin National Life Insurance company: July 30, 1993

 

·                 West Coast Life Insurance Company:  Employee’s last hire date

 

·                 Western Diversified Group: Employee’s last hire date

 

·                 Autoquest, Inc.: Employee’s last hire date

 

·                 DentiCare, Inc.: March 20, 1995

 

·                 Parliament Dental Plans, Inc.: May 6, 1997

 

·                 United Dental Care, Inc.: September 11, 1998

 

·                 UDC Dental California, Inc.: September 11, 1998

 

·                 Lyndon Insurance Group, Inc.: Employee’s last hire date

 

·                 First Protection Company: Employee’s last hire date

 

·                 LAH Administrators, Inc.: Employee’s last hire date

 

·                 Matrix Direct, Inc.: Employee’s last hire date

 

·                 Inter-State Assurance Company : Employee’s last hire date

 

·                 First Variable Life Insurance Company : Employee’s last hire
date

 

·                 Chase Insurance Life & Annuity Company: Employee’s last hire
date

 

102

--------------------------------------------------------------------------------


 

·                 Chase Insurance Direct, Inc.: Employee’s last hire date

 

·                 All Motorists Insurance Agency: Employee’s last hire date

 

·                 Prizm Group, Inc.: Employee’s last hire date

 

·                 MONY Life Insurance Company: Employee’s last hire date

 

 

Employment with the following companies immediately prior to the acquisition by
the Company or its subsidiaries of such companies was counted in determining
eligibility to participate in the Plan:

 

·                 West Coast Life Insurance Company

 

·                 Western Diversified Group

 

·                 Autoquest, Inc.

 

·                 UDC Dental Care, Inc.

 

·                 UDC Dental California, Inc.

 

·                 Lyndon Insurance Group, Inc.

 

·                 First Protection Company

 

·                 LAH Administrators, Inc.

 

·                 Matrix Direct, Inc.

 

·                 Inter-State Assurance Company

 

·                 First Variable Life Insurance Company

 

·                 J.P. Morgan Chase & Co. and affiliated companies

 

·                 All Motorists Insurance Agency and affiliated companies

 

·                 Prizm Group, Inc. and affiliated companies

 

·                 MONY Life Insurance Company

 

103

--------------------------------------------------------------------------------